

EXECUTION COPY
 
 

 
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 (THE “ACT”), AND ARE PROPOSED TO BE ISSUED IN RELIANCE UPON THE SAFE
HARBOR PROVIDED BY REGULATION S PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY
NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE
REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE ACT.
 

 


SECURITIES PURCHASE AGREEMENT


by and among








CHINDEX INTERNATIONAL, INC.
as the Company


AND


MAGENTA MAGIC LIMITED
as the Purchaser








Dated:  November  7, 2007
 


--------------------------------------------------------------------------------



This Securities Purchase Agreement (this “Agreement”) is dated as of November 7,
2007, by and between CHINDEX INTERNATIONAL, INC., a company organized and
existing under the laws of the State of Delaware of the United States (the
“Company”) and MAGENTA MAGIC LIMITED, a company organized and existing under the
laws of the British Virgin Islands and wholly-owned, directly or indirectly, by
JPMorgan Chase & Co (the “Purchaser”).
 
WHEREAS, the Company proposes to issue, and the Purchaser proposes to purchase,
US$10,000,000 Tranche A Shares (as defined below), US$25,000,000 Tranche B Notes
(as defined below) and US$15,000,000 Tranche C Notes (as defined below) of the
Company upon the terms and subject to the conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:
 
1.  Definitions
 
For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires the following terms shall have the
meanings set forth below.  Defined terms used but not otherwise defined herein
shall have the meanings given to such terms in the other sections of this
Agreement.
 
“2005IFC Facility” mans the credit facility extended by the International
Finance Corporation to the Company in the amount of RMB64,880,000 on August 31,
2005, as amended to the date hereof.
 
 “Act” means the Securities Act of 1933, as amended.
 
“Affiliate” of any specified Person means:
 
 
(a)
any other Person directly or indirectly controlling or controlled by or under
direct or indirect common control with such specified Person, or

 
 
(b)
any other Person who is a director or executive officer of:

 
 
(1)
such specified Person,

 
 
(2)
any Subsidiary of such specified Person, or

 
 
(3)
any Person described in clause (a) above.

 
For the purposes of this definition, “control” when used with respect to any
Person, means the direct or indirect ownership of in excess of 50% of the equity
interests in such Person or the power to direct or influence the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
 
“Agreement” has the meaning given in the recitals.
 
“Amended Rights Agreement” means the Rights Agreement dated June 4, 2007 as
amended on November 4, 2007, in the form attached hereto as Exhibit D.
 

Purchase Agreement
1

--------------------------------------------------------------------------------



“Applicable Law” means, with respect to any Person or any property, any statute,
rule, regulation, law or ordinance, or any judgment, decree or order applicable
to such Person or such property.
 
“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in New York and Hong Kong are authorized or obligated to close.
 
“Charter Documents” mean, with respect to a Person, its articles of
incorporation, certificate of incorporation, by-laws, joint venture agreement or
shareholder agreement (if applicable), or other organizational documents of such
Person.
 
“Clinics” means Beijing United Family Jianguomen Clinic, Inc. (“北京和睦家建国门诊所有限公司”
in Chinese), Beijing United Family Clinic, Inc. (“北京市和睦家诊所有限责任公司” in Chinese),
Shanghai United Family Clinic, Inc. (“上海和美家诊所有限公司” in Chinese).
 
“Closing” has the meaning given in Section 4.
 
“Closing Date” has the meaning given in Section 4.
 
“Commission” means the U.S. Securities and Exchange Commission.
 
“Common Stock” means shares of common stock of the Company, par value $0.01 per
share, divided into class A common stock (“Class A”) and class B common stock
(“Class B”) respectively.
 
“Company” has the meaning given in the recitals.
 
“Conversion Shares” means shares of Class A Common Stock issuable upon the
conversion of the Notes.
 
“Corporate Agreements” means the agreements listed in Schedule 1 hereto entered
into by the Group Companies and the Clinics.
 
“Disclosure Schedule” has the meaning given in Section 5.
 
“Environmental Laws” shall mean all federal, national, state, regional and local
laws, statutes, ordinances and regulations, in each case as amended or
supplemented from time to time, and any judicial or administrative
interpretation thereof, including orders, consent decrees or judgments relating
to the regulation and protection of human health, safety, the environment and
natural resources.
 
“Escrow Agent” means Hughes Hubbard & Reed LLP (Attention Gary J. Simon) or such
other agent or representative as the parties may mutually agree that, for
purposes of Section 4 of this Agreement, shall hold in escrow the Tranche C
Notes.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“FCPA” has the meaning given in Section 5(aa).
 
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis during periods involved.
 

Purchase Agreement
2

--------------------------------------------------------------------------------



“Governmental Authority” means any federal, state, national, provincial, local
or other governmental authority, governmental or regulatory agency or body,
court, arbitrator or self-regulatory organization of applicable jurisdictions.
 
“Group Companies” means Beijing Chindex Hospital Management Consulting Co., Ltd.
(“北京美中互利医院管理咨询有限公司” in Chinese), Beijing United Family Health Center
(“北京和睦家妇婴医疗保健中心” in Chinese), Shanghai United Family Hospital, Inc.
(“上海和睦家医院有限公司” in Chinese), Chindex Holdings International Trade (Tianjin) Co.,
Ltd. (“清达互利国际贸易（天津）有限公司” in Chinese), Chindex Shanghai International Trading
Company, Ltd. (“谦达国际贸易（上海）有限公司” in Chinese), Chindex (Beijing) International
Trading Co., Ltd. (“美中互利（北京）国际贸易有限公司” in Chinese), the Clinics, the Company, and
the Company’s other existing and future, direct and indirect, Subsidiaries.
 
“Indebtedness” has the meaning given in Section 5(q).
 
“Hazardous Substance” has the meaning given in Section 5(v).
 
“Intellectual Property Rights” has the meaning given in Section 5(w).
 
“Investor Rights Agreement” means the investor rights agreement dated November
7, 2007 by and among the Company and the Purchaser, in the form attached hereto
as Exhibit A.
 
“Lien” means a mortgage, charge, pledge, lien, hypothecation or other security
interest or agreement securing any obligation of any Person.
 
“Material Adverse Effect” means a material adverse effect on the business,
management, operations or financial condition of the Company and its
Subsidiaries taken as a whole; provided that no change or effect arising out of
or in connection with or resulting from any of the following shall be deemed,
either alone or in combination, to constitute or contribute to a Material
Adverse Effect: (i) general economic conditions or changes affecting any country
or market generally; (ii) conditions or fluctuations in financial markets in any
jurisdiction; (iii) conditions affecting the entire medical products
distribution industry or the medical services industry generally in any
jurisdiction; or (iv) any action, change, effect, circumstance or condition
expressly required by or in connection with this Agreement or directly or
demonstrably attributable to the execution, performance or announcement of this
Agreement or the transactions contemplated hereby.
 
“Material Agreement” has the meaning given in Section 5(r).
 
“NASDAQ” means The Nasdaq Stock Market, Inc.
 
“Notes” has the meaning given in Section 3, in the form attached hereto as
Exhibit B.
 
“Permits” means all material licenses, permits, certificates, consents, orders,
approvals and other authorizations presently required or necessary from all
Governmental Authorities.
 
“Person” means any individual, corporation, company (including any limited
liability company), association, partnership, joint venture, trust,
unincorporated organization, government or any agency or political subdivision
thereof, or any other entity.
 
“PFIC” has the meaning given in Section 6(c).
 

Purchase Agreement
3

--------------------------------------------------------------------------------



“PRC” means the People’s Republic of China, not including Taiwan, Hong Kong and
Macau.
 
“Proceeding” means an action, claim, suit or demand before or brought by any
Governmental Authority.
 
“Purchaser” has the meaning given in the recitals.
 
“Registration Rights Agreement” means a registration rights agreement dated as
of November 7, 2007 between the Company and the Purchaser, in the form attached
hereto as Exhibit C.
 
“Regulation S” has the meaning given in Section 3.
 
“SEC” means the Securities and Exchange Commission of the United States.
 
“SEC Reports” has the meaning given in Section 5(k).
 
“Securities” means, collectively, the Tranche A Shares, the Notes and the
Conversion Shares.
 
“Shareholder Side Letters” means the shareholder side letters, each dated as of
November 7, 2007 in the form attached hereto as Exhibit E.
 
“Subsidiary” means, (i) in respect of any Person, any corporation, company
(including any limited liability company), association, partnership, joint
venture or other business entity of which at least a majority of the total
voting power or the voting stock is at the time owned or controlled, directly or
indirectly, by such Person, or (ii) in respect of the Company, without prejudice
to the foregoing entities under paragraph (i), any corporation, company
(including any limited liability company), association, partnership, joint
venture or other business entity from time to time organized and existing under
the laws of the PRC whose financial reporting is consolidated with the Company
pursuant to GAAP in any audited financial statements filed by the Company with
the Commission in accordance with the Exchange Act, including without limitation
each Clinic.
 
“Taxes” has the meaning given in Section 5(t).
 
“Tranche AShares” has the meaning given in Section 3(a).
 
“Tranche B Notes” has the meaning given in Section 3(b).
 
“Tranche C Notes” has the meaning given in Section 3(c).
 
“Transaction Documents” means this Agreement, the originally-issued Notes, the
Investor Rights Agreement, the Registration Rights Agreement, and the
Shareholder Side Letters, or any of them as the context may so require.
 
“US$” means the lawful currency of the United States from time to time.
 
2.  Rules of Construction.
 
Unless the context otherwise requires:


(a)  a term has the meaning assigned to it;
 

Purchase Agreement
4

--------------------------------------------------------------------------------



(b)  “or” is not exclusive;
 
(c)  words in the singular include the plural, and in the plural include the
singular;
 
(d)  all references in this Agreement to “Sections”, “Exhibits” and other
subdivisions are to the designated Sections, Exhibits and subdivisions of this
Agreement as originally executed;
 
(e)  a reference to any person is, where relevant, deemed to be a reference to
or to include, as appropriate and expressly permitted under the Transaction
Documents, that person’s successors and assignees or transferees;
 
(f)  the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision;
 
(g)  references to a statute or statutory provision are to be construed as a
reference to that statute or statutory provision as it may be amended from time
to time; and
 
(h)  the word “knowledge” and other words of similar import used herein in
respect of the Company, any of its Subsidiaries and/or any of its Affiliates,
unless the context expressly states otherwise, means the actual knowledge after
due inquiry of Roberta Lipson, Elyse Beth Silverberg, Lawrence Pemble and Anne
Marie Moncure.
 
3.  Purchase and Sale of Tranche A Shares and Notes.
 
Subject to the terms and conditions of this Agreement, the Company will issue
and sell to the Purchaser, and the Purchaser will purchase from the Company at
the Closing:
 
(a)  359,195 shares of the Company’s Class A Common Stock (the “Tranche A
Shares”) at a purchase price of US$27.84 per share for US$10,000,000 (“Purchase
Price”);
 
(b)  the Company’s Convertible Notes due 2017 of US$1,000,000 principal amount
each (the “Tranche B Notes”), representing an aggregate principal amount of
US$25,000,000, convertible into shares of the Company’s Class A Common Stock;
and
 
(c)  the Company’s Convertible Notes due 2017 of US$1,000,000 principal amount
each (the “Tranche C Notes,” and together with Tranche B Notes, the “Notes”),
representing an aggregate principal amount of US$15,000,000, convertible into
shares of the Company’s Class A Common Stock, provided that the Undelivered
Portion of Tranche C Notes (as defined below) shall be treated as provided in
Section 4(b) below in order that the transactions contemplated hereby comply in
full with NASDAQ Marketplace Rule 4350(i)(1)(D) (“Rule 4350”).
 
The Purchaser understands that the Securities are being offered and sold to it
in reliance on the safe harbor provided by Regulation S under the Act so that
the registration requirements of the Act do not apply and that the Company is
relying on the truth and accuracy of the representations, warranties and
agreements of the Purchaser set forth in Section 7 of this agreement in relying
on such safe harbor.
 
4.  Closing and Delivery.
 
(a)           Upon the terms and subject to the conditions set forth in this
Agreement, the issue and sale to the Purchaser of the Tranche A Shares and the
Notes under this Agreement (the

Purchase Agreement
5

--------------------------------------------------------------------------------



“Closing”) shall occur at the Beijing office of Milbank, Tweed, Hadley & McCloy
LLP, or at such other place as the Company and the Purchaser mutually agree, at
or about 9:30 a.m., Beijing time, on the third (3rd) Business Day after all of
the conditions set forth in Section 8 have been satisfied or, in the sole
discretion of the Purchaser, waived or on such other time or Business Day on or
prior to December 31, 2007 as may be mutually agreed upon by the Company and the
Purchaser (the “Closing Date”).  At the Closing:
 
(i)           The Company shall
 
(1)           deliver to the Purchaser a share certificate or certificates duly
endorsed to the Purchaser representing such number of the Tranche A Shares as
provided in Section 3(a);
 
(2)           have duly registered the name of the Purchaser with the Company’s
transfer agent as record owner of the number of Tranche A Shares sold to the
Purchaser;
 
(3)           deliver to the Purchaser the Tranche B Notes as provided in
Section 3(b), registered in the name of the Purchaser;
 
(4)           subject to the satisfaction of the condition required under
Section 3(c), deliver to the Purchaser the Tranche C Notes as provided in
Section 3(c), registered in the name of the Purchaser; and
 
(5)           deliver to the Purchaser the Transaction Documents to which it is
a party duly executed by  the Company.
 
(ii)           The Purchaser shall
 
(1)           deliver to the Company the purchase price in the amount of
US$10,000,000 for the Tranche A Shares pursuant to Section 3(a) by wire transfer
of immediately available funds to an account of the Company, which shall be
designated by the Company at least two (2) Business Days prior to the Closing
Date;
 
(2)           deliver to the Company the purchase price in the amount of
US$25,000,000 for the Tranche B Notes pursuant to Section 3(b) by wire transfer
of immediately available funds to an account of the Company, which shall be
designated by the Company at least two (2) Business Days prior to the Closing
Date;
 
(3)           subject to the satisfaction of the condition required under
Section 3(c), deliver to the Company the purchase price in the amount of
US$15,000,000 for the Tranche C Notes pursuant to Section 3(c) by wire transfer
of immediately available funds to an account of the Company, which shall be
designated by the Company at least two (2) Business Days prior to the Closing
Date; and
 
(4)           deliver to the Company the Transaction Documents to which it is a
party duly executed by  the Purchaser.
 
(b)           If the shareholders’ approval requirement under Rule 4350 has not
been satisfied prior to the Closing in respect of any portion of the Tranche C
Notes, on the Closing Date:
 
(i)           the Company shall deliver to the Purchaser global certificates
representing such portion of the Tranche C Notes that, when the Conversion
Shares issuable upon the
 

Purchase Agreement
6

--------------------------------------------------------------------------------



conversion of such portion of the Tranche C Notes are aggregated with the
Tranche A Shares and the Conversion Shares issuable upon conversion of the
Tranche B Notes, represent approximately 19.9% (or such other percentage as
close to 19.9% as possible based on rounding such portion of the Tranche C Notes
to US$1,000,000 or a multiple of US$1,000,000 so that no change to the Tranche C
Notes denomination will be required)  of the issued and outstanding shares of
the Company’s Common Stock (the “Delivered Portion of Tranche C Notes”) against
payment by the Purchaser of the purchase price in an amount proportionate to the
Delivered Portion of Tranche C Notes by wire transfer of immediately available
funds to an account of the Company, which shall be designated by the Company at
least two (2) Business Days prior to the date of payment.
 
(ii)           The Company shall deliver to the Escrow Agent certificates
representing the balance of the Tranche C Notes and the Delivered Portion of
Tranche C Notes (the “Undelivered Portion of Tranche C Notes”) under an escrow
agreement containing customary terms under such circumstances to be executed by
the parties.
 
(iii)           Upon the satisfaction of the shareholders’ approval requirement
of Rule 4350, as evidenced by a true and certified copy of the shareholders
resolution or consent to that effect delivered to the Purchaser as soon as
practicable and in no event later than January 31, 2008 following the Closing
Date (the “Tranche C Delivery Date”) and subject to (x) all the representations
and warranties under Section 5 remain true and correct as of such date and (y)
all the covenants under Section 6 are performed, satisfied and complied with at
or prior to such date, the Escrow Agent shall, and the Company shall cause the
Escrow Agent, to deliver to the Purchaser the certificates representing the
Undelivered Portion of Tranche C Notes held in escrow against payment by the
Purchaser of the purchase price in the amount proportionate to the Undelivered
Portion of Tranche C Notes pursuant to Section 3(c) by wire transfer of
immediately available funds to an account of the Company, which shall be
designated by the Company at least two (2) Business Days prior to the date of
payment; provided, that after January 31, 2008, either the Company or the
Purchaser shall have the right to elect to direct the Escrow Agent to return the
certificates representing the Undelivered Portion of Tranche C Notes and
terminate this Agreement with respect to the Undelivered Portion of Tranche C
Notes; provided, further, that in the event the Escrow Agent fails for any
reason to deliver to the Purchaser the certificates held in escrow (unless such
failure is the fault of the Purchaser), the Company shall have such certificates
cancelled and issue and deliver promptly to the Purchaser new certificates
representing the Undelivered Portion of Tranche C Notes.
 
5.  Representations and Warranties of the Company.  Except as set forth in (i)
the Disclosure Schedule to be made part of this Agreement (“Disclosure
Schedule”) or (ii) any SEC Reports filed by the Company including the exhibits
incorporated by reference since March 31, 2007 (the “Balance Sheet Date”) prior
to the Closing Date, which exceptions shall be deemed part of the
representations and warranties made hereunder, the Company represents and
warrants to the Purchaser the following as of the date of this Agreement, and
such representations and warranties shall be deemed to also be made as of the
Closing Date (if different from the date of this Agreement) and the Tranche C
Delivery Date (if different from the Closing Date), provided that each
representation or warranty deemed to be made after the date of this Agreement
shall be deemed to be made by reference to the facts and circumstances existing
at the date on which such representation or warranty is deemed to be made
(except that, for the avoidance of doubt, any representation or warranty that is
expressed to be made by reference to the facts and circumstances existing as at
a specific date shall be made by reference to the facts and circumstances
existing as at such specific date);
 
(a)  Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has full
 

Purchase Agreement
7

--------------------------------------------------------------------------------



corporate power and authority to conduct its business as currently
conducted.  Each Group Company is duly  organized, validly existing and in good
standing under the laws of the jurisdiction(s) where it is organized and/or
conducts its business, and has full corporate power and authority to conduct its
business as currently conducted.  The Company is duly qualified to do business
as a foreign corporation and is in good standing in all jurisdictions in which
the character of the property owned or leased or the nature of the business
transacted by it makes qualification necessary, except where the failure to be
so qualified would not be reasonably expected to have a Material Adverse
Effect.  The Charter Documents of each of the Subsidiaries organized and
existing under the PRC laws are valid and have been duly approved or registered
(as required) by competent PRC Governmental Authorities.
 
(b)  Capitalization and Voting Rights.  All of the issued and outstanding shares
of the Company’s capital stock as of the Closing are duly authorized, validly
issued, fully paid and non-assessable, were issued in accordance with the
registration or qualification provisions of the Act, if applicable, and any
relevant “blue sky” laws of the United States, if applicable, or pursuant to
valid exemptions therefrom and were issued in compliance with other applicable
laws (including, without limitation, applicable PRC or Delaware laws, rules and
regulations) and are not subject to any rescission right or put right on the
part of the holder thereof nor does any holder thereof have the right to require
the Company to repurchase such capital stock. The authorized capital stock of
the Company consists of shares of stock of all classes.
 
(i)  The authorized capital stock is divided into 28,700,000 shares of Common
Stock, $0.01 par value per share, including 3,200,000 shares designated as Class
B Common Stock, and 500,000 shares of Preferred Stock, $0.01 par value per share
(the “Preferred Stock”).  As of the date hereof, there were 6,690,242 shares of
Class A Common Stock issued and outstanding, 775,000 shares of Class B Common
Stock issued and outstanding and no shares of Preferred Stock issued and
outstanding.  As of September 30, 2007, the Company (x) had reserved an
aggregate of one million shares of Common Stock for issuance to employees,
directors and consultants pursuant to the Company’s 1994 Stock Option Plan, 2004
Stock Incentive Plan and 2007 Stock Incentive Plan, of which approximately
321,334 shares of Class A Common Stock are subject to outstanding, unexercised
options as of such date and (y) has issued and outstanding warrants to purchase
an aggregate of 430,559 shares of Common Stock of the Company pursuant to the
2004 and 2005 Securities Purchase Agreements as filed in the related SEC
Reports.  Other than as set forth above or as contemplated in the SEC Reports or
this Agreement, there are no other options, warrants, calls, rights, commitments
or agreements of any character to which any Group Company is a party or by which
either any Group Company is bound or obligating any Group Company to issue,
deliver, sell, repurchase or redeem, or cause to be issued, delivered, sold,
repurchased or redeemed, any shares of the capital stock of such Group Company
or obligating such Group Company to grant, extend or enter into any such option,
warrant, call, right, commitment or agreement.
 
(ii)  Voting and Other Agreements.  The Company is not a party to any agreement,
written or oral, and there is no agreement, written or oral, with any Person
that requires (x) the voting or giving of written consents with respect to any
security of the Company (including, without limitation, any voting agreements,
voting trust agreements, shareholder agreements) or the voting by a director of
the Company, (y) the sale, transfer or other disposition with respect to any
security of the Company or (z) any restrictions with respect to the issuance or
sale of any of the Securities or the consummation of the transactions
contemplated under the Transaction Documents.
 
(c)  Issuance of Tranche A Shares.  The issuance of the Tranche A Shares has
been duly and validly authorized by all necessary corporate and stockholder
action, and the Tranche A Shares, when issued and paid for pursuant to this
Agreement, will be validly issued, fully paid and non-assessable
 

Purchase Agreement
8

--------------------------------------------------------------------------------



shares of Class A Common Stock, free from all Liens and free of any restrictions
on transfer other than contemplated by the Transaction Documents and Applicable
Law.
 
(d)  Issuance of Notes. The Notes, when issued and paid for pursuant to this
Agreement, will be duly executed and delivered and will constitute legal, valid
and binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as (i) the enforceability thereof may be
limited by bankruptcy, insolvency (including, without limitation, all laws
relating to fraudulent transfers), reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and (ii) rights of
acceleration, if any, and the availability of equitable remedies may be limited
by equitable principles of general applicability (regardless of whether
considered in a Proceeding in equity or at law).
 
(e)  Issuance of Conversion Shares.  The Conversion Shares have been duly and
validly reserved for issuance by the Company and, when issued pursuant to the
terms of the Notes, will be validly issued, fully paid and non-assessable, free
from all Liens and free of restrictions on transfer other than as contemplated
by the Transaction Documents and Applicable Law.
 
(f)  Authorization; Enforceability.  The Company has all requisite corporate
right, power and authority to enter into each Transaction Document and to
consummate the transactions contemplated thereby. Each Transaction Document has
been duly executed and delivered by the Company and constitutes the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as (i) the enforceability thereof may be
limited by bankruptcy, insolvency (including, without limitation, all laws
relating to fraudulent transfers), reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and (ii) rights of
acceleration, if any, and the availability of equitable remedies may be limited
by equitable principles of general applicability (regardless of whether
considered in a Proceeding in equity or at law). There are no preemptive rights
or rights of first refusal on behalf of any Person applicable to the issuance of
any of the Securities.
 
(g)  No Conflict; Governmental and Other Consents.
 
(i)  The execution, delivery and performance by the Company of the Transaction
Documents and the consummation of the transactions contemplated thereby will not
result in the violation of any Applicable Law or of any provision of the
Certificate of Incorporation or Bylaws, each as amended to date, of the Company
or any of the Group Companies, and will not conflict with, or result in a breach
or violation of, any of the terms or provisions of, or constitute (with due
notice or lapse of time or both) a default under, any lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which the Company, or any of the Group Company, is a party or by which it is
bound or to which any of its properties or assets is subject, nor result in the
creation or imposition of any Lien upon any of the properties or assets of the
Company, or any of the Group Company, except to the extent that any such
violation, conflict or breach would not be reasonably likely to have a Material
Adverse Effect.  No holder of any of the securities of the Company or any of its
Subsidiaries has any rights (“demand,” “piggyback” or otherwise) to have the
securities registered by reason of the intention to file, filing or
effectiveness of a registration statement pursuant to the Act and the rules and
regulations promulgated thereunder.
 
(ii)  No consent, approval, authorization or other order of any Governmental
Authority or other third-party is required to be obtained by the Company in
connection with the authorization, execution and delivery of this Agreement or
with the authorization, issue and sale of the Securities hereunder, except such
post-Closing filings as may be required to be made with the
 

Purchase Agreement
9

--------------------------------------------------------------------------------



Commission, NASDAQ and with any state or foreign blue sky or securities
regulatory authority and the draft notice filed under the NASDAQ Marketplace
Rule 4310, which is not in strict compliance with the notice period requirements
under Rule 4310.
 
(h)  Permits.  Except as set forth in the Disclosure Schedule, each of the Group
Companies possesses all material Permits from, and has made all material
declarations and filings with, all Governmental Authorities, presently required
or necessary to own or lease, as the case may be, and to operate their
respective properties and to carry on their respective businesses as now
conducted.  All of such Permits are valid and in full force and effect.  Each of
the Group Companies has fulfilled and performed all of its respective
obligations with respect to such Permits and no event has occurred which allows,
or after notice or lapse of time would allow, revocation or termination thereof
or result in any other material impairment of the rights of the holder of any
such Permit.  None of the Group Companies has received actual notice of any
Proceeding relating to revocation or modification of any such Permit.
 
(i)  Compliance with Instruments.  None of the Group Companies is in violation
of its Charter Documents.  None of the Group Companies is in breach of or in
default of any Material Contracts or under any bond, debenture, note or other
evidence of indebtedness, indenture, mortgage, deed of trust, lease or any other
agreement or instrument to which any of them is a party or by which any of them
or their respective property is bound except where such breach or default would
not have a Material Adverse Effect.
 
(j)  Litigation.  There are no pending or, to the Company’s knowledge,
threatened, legal or governmental Proceedings against the Company, which, if
adversely determined, would be reasonably likely to have a Material Adverse
Effect.  There is no action, suit, Proceeding, inquiry or investigation before
or by any court, public board or body (including, without limitation, the
Commission) pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries wherein an unfavorable
decision, ruling or finding could adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under the Transaction Documents.
 
(k)  Accuracy of Reports.  All reports required to be filed by the Company
within the two years prior to the date of this Agreement (the “SEC Reports”)
under the Exchange Act have been filed with the Commission, complied at the time
of filing in all material respects with the requirements of their respective
forms except for the absence of the 2005 IFC Facility from the exhibit of the
relevant SEC Reports and, except to the extent amended, updated or superseded by
any subsequently filed report, were complete and correct in all material
respects as of the dates at which the information was furnished, and contained
(as of such dates) no untrue statements of a material fact nor omitted to state
any material fact necessary in order to make the statements contained therein,
in light of the circumstances under which they were made, not misleading.
 
(l)  Financial Information.  The Company’s financial statements for the past
three years prior to the date hereof that appear in the SEC Reports have been
prepared in accordance with GAAP, except in the case of unaudited statements, as
permitted by Form 10-Q of the SEC or as may be indicated therein or in the notes
thereto, applied on a consistent basis throughout the periods indicated and such
financial statements fairly present in all material respects the financial
condition and results of operations of the Company and the Subsidiaries as of
the dates and for the periods indicated therein. Subsequent to the Balance Sheet
Date, (A) none of the Group Companies has incurred any liabilities, direct or
contingent, that are material, individually or in the aggregate, to such Group
Company, or has entered into any material transactions not in the ordinary
course of business, (B) there has not been any decrease in the capital stock or
any material increase in indebtedness of the Group Companies for money
 

Purchase Agreement
10

--------------------------------------------------------------------------------



borrowed or guaranteed beyond US$2,000,000, or any payment of or declaration to
pay any dividends or any other distribution with respect to the Group
Companies other than Group Companies that are wholly-owned Subsidiaries of the
Company, and (C) there has not been any change in the business, management,
operations or financial condition of any Group Company that would be reasonably
likely to have a Material Adverse Effect.
 
(m)  Accounting Controls.  The Company and each of its Subsidiaries maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
(n)  Sarbanes-Oxley Act of 2002.  The Company is in compliance, in all material
respects, with all applicable provisions of the Sarbanes-Oxley Act of 2002 and
all rules and regulations promulgated thereunder.
 
(o)  Investment Company.  The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the Commission thereunder.
 
(p)  Subsidiaries.  To the extent required under applicable Commission rules,
Exhibit 21.1 to the Company’s Annual Report on Form 10-K for the fiscal year
ended March 31, 2007, sets forth each Subsidiary of the Company, showing the
jurisdiction of its incorporation or organization.
 
(1)  All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary owned or controlled, directly or indirectly, by the Company
and/or its Subsidiaries, have been validly issued, are fully paid and are owned
(except with respect to the Clinics) or controlled by the Company and/or its
Subsidiary free and clear of any Lien except under the 2005 IFC Facility.
 
(2)  No Group Company is a party to, or otherwise subject to any legal
restriction or any agreement (other than this Agreement) restricting the ability
of such Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary.
 
(q)  Indebtedness. Except as set forth in the Disclosure Schedule, the financial
statements in the SEC Reports reflect, to the extent required, as of the date
thereof all outstanding secured and unsecured Debt (as defined in the Investor
Rights Agreement) of the Company or any Subsidiary, or for which the Company or
any Subsidiary has commitments.
 
(r)  Material Agreements.  Except as set forth in the Disclosure Schedule,
neither the Company nor any Subsidiary is a party to any written or oral
contract, instrument, agreement, commitment, obligation, plan or arrangement, a
copy of which would be required to be filed with the SEC as an exhibit to Form
10-K (each, a “Material Agreement”).  The Company and each of its Subsidiaries
has in all material respects performed all the obligations required to be
performed by them to date under the foregoing agreements, have received no
notice of default by the Company or the Subsidiary that is a party thereto, as
the case may be, and, to the Company’s knowledge, are not in default under any
Material
 

Purchase Agreement
11

--------------------------------------------------------------------------------



Agreement now in effect, the result of which would be reasonably likely to have
a Material Adverse Effect.
 
(s)  Transactions with Affiliates.  Except as set forth in the Disclosure
Schedule and other employee or director compensation arrangements, there are no
loans, leases, agreements, contracts, royalty agreements, management contracts
or arrangements or other continuing transactions with aggregate obligations of
any party exceeding $120,000 between (a) the Company, any Subsidiary or any of
their respective customers or suppliers on the one hand, and (b) on the other
hand, any Person who would be covered by Item 404(a) of Regulation S-K
promulgated under the Act or any company or other entity controlled by such
Person.
 
(t)  Taxes.  The Company and each Subsidiary has prepared and filed all federal,
state, local, foreign and other tax returns for income, gross receipts, sales,
use and other taxes and custom duties (“Taxes”) required by law to be filed by
it.  Such filed tax returns are complete and accurate, except for such omissions
and inaccuracies which, individually or in the aggregate, do not and would not
have a Material Adverse Effect.  The Company and each Subsidiary has paid or
made provisions for the payment of all Taxes shown to be due on such tax returns
and all additional assessments, and adequate provisions have been and are
reflected in the financial statements of the Company and the Subsidiaries for
all current Taxes to which the Company or any Subsidiary is subject and which
are not currently due and payable, except for such Taxes which, if unpaid,
individually or in the aggregate, do not and would not have a Material Adverse
Effect.  None of the federal income tax returns of the Company or any Subsidiary
for the past five years has been audited by the Internal Revenue Service.  The
Company has not received written notice of any assessments, adjustments or
contingent liability (whether federal, state, local or foreign) in respect of
any Taxes pending or threatened against the Company or any Subsidiary for any
period which, if unpaid, would have a Material Adverse Effect.
 
(u)  Insurance.  The Company and its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as the Company believes are prudent in the businesses in which the
Company and its Subsidiaries are engaged.  All such insurance policies insuring
the Group Companies and their respective businesses, assets, employees, officers
and directors are in full force and effect.  Each of the Group Companies is in
compliance with the terms of such policies and instruments in all material
respects. Neither the Company nor any of its Subsidiaries has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without an increase in cost greater
than general increases in cost experienced for similar companies in similar
industries with respect to similar coverage.
 
(v)  Environmental Matters.  All real property owned, leased or otherwise
operated by the Company and its Subsidiaries is free of contamination from any
substance, waste or material currently identified to be toxic or hazardous
pursuant to, within the definition of a substance which is toxic or hazardous
under, or which may result in liability under, any Environmental Law, including,
without limitation, any asbestos, polychlorinated biphenyls, radioactive
substance, methane, volatile hydrocarbons, industrial solvents, oil or petroleum
or chemical liquids or solids, liquid or gaseous products, or any other material
or substance (“Hazardous Substance”) which has caused or would reasonably be
expected to cause or constitute a threat to human health or safety, or an
environmental hazard in violation of Environmental Law or to result in any
environmental liabilities that would be reasonably likely to have a Material
Adverse Effect.  Neither the Company nor any of its Subsidiaries has caused or
suffered to occur any release, spill, migration, leakage, discharge, disposal,
uncontrolled loss, seepage, or filtration of Hazardous Substances that would
reasonably be expected to result in environmental liabilities that would be
reasonably likely to have a Material Adverse Effect.  The
 

Purchase Agreement
12

--------------------------------------------------------------------------------



Company and each Subsidiary has generated, treated, stored and disposed of any
Hazardous Substances in compliance with applicable Environmental Laws, except
for such non-compliances that would not be reasonably likely to have a Material
Adverse Effect.  The Company and each Subsidiary has obtained, or has applied
for, and is in compliance with and in good standing under all Permits required
under Environmental Laws (except for such failures that would not be reasonably
likely to have a Material Adverse Effect) and neither the Company nor any of its
Subsidiaries has any knowledge of any Proceedings to substantially modify or to
revoke any such permit.  There are no investigations or Proceedings pending or,
to the Company's knowledge, threatened against the Company, any of its
Subsidiaries or any of the Company’s or its Subsidiaries’ facilities relating to
Environmental Laws or Hazardous Substances.  “Environmental Laws” shall mean all
federal, national, state, regional and local laws, statutes, ordinances and
regulations, in each case as amended or supplemented from time to time, and any
judicial or administrative interpretation thereof, including orders, consent
decrees or judgments relating to the regulation and protection of human health,
safety, the environment and natural resources.
 
(w)  Intellectual Property Rights and Licenses.  The Company and its
Subsidiaries own or have the right to use any and all information, know-how,
trade secrets, patents, copyrights, trademarks, trade names, software, formulae,
methods, processes and other intangible properties that are of a such nature and
significance to the business that the failure to own or have the right to use
such items would have a Material Adverse Effect (“Intellectual Property
Rights”).  The Company (including its Subsidiaries) has not received any notice
that it is in conflict with or infringing upon the asserted intellectual
property rights of others in connection with the Intellectual Property Rights,
and, to the Company’s knowledge, neither the use of the Intellectual Property
Rights nor the operation of the Company’s businesses is infringing or has
infringed upon any intellectual property rights of others.  All payments have
been duly made that are necessary to maintain the Intellectual Property Rights
in force.  No claims have been made, and to the Company’s knowledge, no claims
are threatened, that challenge the validity or scope of any material
Intellectual Property Rights of the Company or any of its Subsidiaries.  The
Company and each of its Subsidiaries have taken reasonable steps to obtain and
maintain in force all licenses and other permissions under Intellectual Property
Rights of third parties necessary to conduct their businesses as heretofore
conducted by them, and now being conducted by them, and as expected to be
conducted, and neither the Company nor any of its Subsidiaries is or has been in
material breach of any such license or other permission.
 
(x)  Labor, Employment and Benefit Matters.  None of the Subsidiaries is bound
by or subject to a collective bargaining agreement or similar written
agreement with any organization representing its employees.  There are no
existing, or to the Company’s knowledge, threatened strikes or other labor
disputes against the Company or any of its Subsidiaries that would be reasonably
likely to have a Material Adverse Effect.  Except as set forth in the Disclosure
Schedule, there is no organizing activity involving employees of the Company or
any of its Subsidiaries pending or, to the Company’s or its Subsidiaries’
knowledge, threatened by any labor union or group of employees.  There are no
representation Proceedings pending or, to the Company’s or its Subsidiaries’
knowledge, threatened with the U.S. National Labor Relations Board, and no labor
organization or group of employees of the Company or its Subsidiaries has made a
pending demand for recognition.
 
(y)  ERISA Matter.  None of the Company nor any of its Subsidiaries (i) has
terminated any “employee pension benefit plan” as defined in Section 3(2) of
ERISA (as defined below) under circumstances that present a material risk of the
Company or any of its Subsidiaries incurring any liability or obligation that
would be reasonably likely to have a Material Adverse Effect, or (ii) has
incurred or expects to incur any outstanding liability under Title IV of the
Employee Retirement Income Security Act of 1974, as amended and all rules and
regulations promulgated thereunder (“ERISA”).
 

Purchase Agreement
13

--------------------------------------------------------------------------------



(z)  Investment Company.  None of the Group Companies is, and as a result of the
offer and sale of the Securities contemplated herein will not be, required to
register as an “investment company” under, and as such term is defined in, the
U.S. Investment Company Act of 1940, as amended in connection with or as a
result of the application of the proceeds from the sale of the Securities.
 
(aa)  Compliance with Law.  All Group Companies are in compliance in all
material respects with all Applicable Laws, except for such noncompliance that
would not reasonably be likely to have a Material Adverse Effect.  None of the
Group Companies has received any notice of, nor does the Company have any
knowledge of, any violation (or of any investigation, inspection, audit or other
Proceeding by any Governmental Authority involving allegations of any violation)
of any Applicable Law involving or related to any Group Company which has not
been dismissed or otherwise disposed of that would be reasonably likely to have
a Material Adverse Effect.  None of the Group Companies has received notice or
otherwise has any knowledge that the Company is charged with, threatened with or
under investigation with respect to, any violation of any Applicable Law that
would reasonably be likely to have a Material Adverse Effect.  Each Group
Company and its directors, officers, employees and agents or other person acting
under and with its express authorization have complied in all respects with the
Foreign Corrupt Practices Act of 1977, as amended, and any rules and regulations
promulgated thereunder (the “FCPA”).
 
(bb)  Money Laundering Laws.  The operations of each of the Group Companies are
and have been conducted at all times in compliance with the money laundering
statutes of applicable jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any applicable governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving any of the
Group Companies with respect to the Money Laundering Laws is pending or, to the
Company’s knowledge, threatened.
 
(cc)  Ownership of Property.  Except as set forth in the Disclosure Schedule,
each of the Company and its Subsidiaries has (i) good and marketable fee simple
title to its owned real property, if any, free and clear of all Liens, except
for Liens permitted by this Agreement; (ii) a valid leasehold interest in all
leased real property, and each of such leases is valid and enforceable in
accordance with its terms (subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies, and to
limitations of public policy), and is in full force and effect, and (iii) good
title to, or valid leasehold interests in, all of its other properties and
assets free and clear of all Liens, except as set forth in the Disclosure
Schedule, or which otherwise do not individually or in the aggregate have a
Material Adverse Effect.
 
(dd)  Compliance with NASDAQ Listing Requirements. The Company is in compliance
in all material respects with all currently effective NASDAQ continued listing
requirements and corporate governance requirements as applied to the Company
except for the draft notice filed under the NASDAQ Marketplace Rule 4310, which
is not in strict compliance with the notice period requirements under Rule
4310.  The Company’s Class A Common Stock is registered pursuant to Section
12(g) of the Exchange Act and is listed on NASDAQ, trading in the Class A Common
Stock has not been suspended, and the Company has taken no action designed to
terminate, or likely to have the effect of terminating, the registration of the
Class A Common Stock under the Exchange Act or de-listing the Class A Common
Stock from NASDAQ.
 
(ee)  No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth herein, neither the Company, nor any of
its Affiliates or other
 

Purchase Agreement
14

--------------------------------------------------------------------------------



Person acting on the Company’s behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any Common Stock
that would cause the sale of the Securities pursuant to this Agreement to be
integrated with prior offerings of the Company for purposes of the Act, when
such integration would cause such sale not to be exempt from the requirements of
Section 5 of the Act.
 
(ff)  General Solicitation. Neither the Company nor, to its knowledge, any
Person acting on behalf of the Company, has offered or sold any Class A Common
Stock by any form of “general solicitation” within the meaning of Rule 502 under
the Act.  To the knowledge of the Company, no Person acting on its behalf has
offered any Class A Common Stock for sale other than to the Purchaser and
certain other “accredited investors” within the meaning of Rule 501 under the
Act.
 
(gg)  No Registration.  Assuming the accuracy of the representations and
warranties made by, and compliance with the covenants of, the Purchasers herein,
no registration of the Securities under the Act is required in connection with
the offer and sale of the Securities by the Company to the Purchasers as
contemplated by this Agreement.
 
(hh)  No Stabilization.  The Company has not and, no one acting on its behalf
has, (i) taken, directly or indirectly, any action designed to cause or to
result in, or that has constituted or which might reasonably be expected to
constitute, the stabilization or manipulation of the price of any security of
any of the Group Companies to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid anyone any compensation for
soliciting purchases of, the Tranche A Shares and the Notes, or (iii) paid or
agreed to pay to any person any compensation for soliciting another to purchase
any other securities of the Group Companies.
 
            (ii)       The Corporate Agreements:
 
(1)  have been duly authorized, executed and delivered by the Group Companies
and the nominee shareholders (to the extent they are party thereto) and
constitute a legal, valid and binding obligation of each such Group Company and
nominee shareholders, enforceable against such Group Companies and nominee
shareholders in accordance with their terms unless the non-enforceability would
not have a Material Adverse Effect, except as (i) the enforceability thereof may
be limited by bankruptcy, insolvency (including, without limitation, all laws
relating to fraudulent transfers), reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and (ii) rights of
acceleration, if any, and the availability of equitable remedies may be limited
by equitable principles of general applicability (regardless of whether
considered in a Proceeding in equity or at law);
 
(2)  have been effected in compliance with all applicable national, provincial,
municipal and local laws and no consents, approvals, authorizations, orders,
registrations and qualifications by any Governmental Authority, any
self-regulatory organization or any court of other tribunal or any stock
exchange authorities are required in connection with the Corporate Agreements in
all material respects; and
 
(3)  are not the subject of any action, claim, suit, demand, hearing, notice of
violation or deficiency or proceeding seeking to restrain, enjoin or otherwise
challenge any of the transactions contemplated therein, except to the extent
such would not, individually or in the aggregate, have a Material Adverse
Effect.
 
(jj)  Disclosure.  The Company understands and confirms that the Purchaser will
rely on the foregoing representations in effecting transactions contemplated
under the Transaction Documents at the Closing. All documents and materials
provided by the Company to the Purchaser in
 

Purchase Agreement
15

--------------------------------------------------------------------------------



writing in response to a Due Diligence Request List dated October 17, 2007 and
all information contained in the Disclosure Schedule and the SEC Reports are
true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.
 
6.  Covenants of the Company.
 
The Company hereby covenants and agrees, and to the extent permitted by the
Applicable Law, agrees to cause each of other Group Companies to undertake:
 
(a)  During the 90-days period commencing on the date hereof and prior to making
any public disclosure or filings as may be required by Applicable Laws with
respect to any of the Transaction Documents and the transactions contemplated
hereby and thereby, to provide the Purchaser and its counsel with the reasonable
opportunity to review and comment on such public disclosure documents and
consider in good faith any comments received by the Purchaser or its counsel.
 
(b)  To pay all stamp, documentary and transfer taxes and other duties, if any,
which may be imposed by any Governmental Authorities or any political
subdivision thereof or taxing authority thereof or therein with respect to the
initial issuance of the Tranche A Shares and the Notes or the sale thereof to
the Purchaser.
 
(c)  The Company will use its commercially reasonable efforts not to become, and
cause its Subsidiaries not to become, a “passive foreign investment company”
within the meaning of Section 1297 of the Internal Revenue Code of 1986
(“PFIC”).  If the Company has knowledge that it or any of its Subsidiaries has
become a PFIC, the Company will promptly notify the Purchaser and provide all
information relating to the Company reasonably requested by the Purchaser that
is necessary for it to make a qualified electing fund (QEF) election.
 
(d)  Prior to and following the Closing Date, each of the Clinics and the
relevant Group Companies, as the case may be, shall not amend or waive, fail to
exercise its rights, assign or transfer, terminate suspend or abandon, all or
any part of a Corporate Agreement such that it would have a Material Adverse
Effect.  The Clinics and the relevant Group Companies, as the case may be, shall
not, without the prior consent of the Company, pay any dividends out of profits
or make any other similar distributions of profits to its shareholders.
 
(e)  Each Group Company and its directors, officers, employees and agents or
other person acting under and with its express authorization will comply in all
respects with the Foreign Corrupt Practices Act of 1977, as amended, and any
rules and regulations promulgated thereunder.
 
7.  Purchaser’s Representations, Warranties and Agreements.  
 
(A)             The Purchaser represents and warrants to the Company that:
 
(a)  The Purchaser is duly  organized, validly existing and in good standing
under the laws of the State of Delaware of the United States.
 
(b)  The Purchaser has all requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by the Purchaser and constitutes the legal,
valid and binding obligation of the Purchaser,
 

Purchase Agreement
16

--------------------------------------------------------------------------------



enforceable against the Purchaser in accordance with its terms except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and (ii) rights of acceleration, if any, and the availability of
equitable remedies may be limited by equitable principles of general
applicability (regardless of whether considered in a Proceeding in equity or at
law).
 
(c)  The execution and delivery by the Purchaser of this Agreement and the
consummation of the transactions contemplated hereby will not result in the
violation of any law, statute, rule, regulation, order, writ, injunction,
judgment or decree of any court or Governmental Authority to or by which the
Purchaser is bound.  No consent, approval, authorization or other order of any
Governmental Authority or other third-party is required to be obtained by the
Purchaser in connection with the authorization, execution and delivery of this
Agreement.
 
(d)  Purchaser and its officers and agents have incurred no obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payment in connection with this Agreement and will
indemnify and hold the Company harmless from any such payment alleged to be due
by or through Purchaser as a result of the action of Purchaser or its officers
or agents.
 
(e)  The Purchaser has sufficient knowledge and experience in financial, tax and
business matters to enable the Purchaser to utilize the information made
available to the Purchaser in connection with the transactions contemplated
hereby, to evaluate the merits and risks of an investment in the Securities and
to make an informed investment decision with respect to an investment in the
Securities.
 
(f)  The Purchaser is not a “U.S. Person” (as defined in Rule 902 of Regulation
S) and it understands that no action has been or will be taken in any
jurisdiction by the Company that would permit a public offering of the
Securities in any country or jurisdiction where action for that purpose is
required.  The Purchaser is not acquiring the Securities for the account or
benefit of any U.S. Persons except in accordance with exemption from
registration requirements of the Act below or in a transaction not subject
thereto.
 
(g)  The purchaser did not become aware of the Company or the Securities through
any form of “directed selling efforts” (as defined in Rule 902 of Regulation S),
general solicitation or general advertising in violation of the Act has been or
will be used nor will any offers by means of any directed selling efforts in the
United States be made by the Purchaser or any of its representatives in
connection with the offer and sale of any of the Securities.
 
(h)  At the time of the origination of contact concerning the transactions
contemplated by this Agreement and on the date of execution and delivery of this
Agreement by the Purchaser, the Purchaser was outside of the United States.
 
(i)  No sale of the Notes to any one subsequent purchaser will be for less than
US$1,000,000 principal amount and no Note will be issued in a smaller principal
amount.
 
(B)             The Purchaser agrees with the Company as follows:
 
(a)             The Purchaser acknowledges that the Tranche A Shares, the Notes
and the Conversion Shares are “restricted securities” as defined in Rule 144
under the Act.
 

Purchase Agreement
17

--------------------------------------------------------------------------------



(c)             The Purchaser and the Company agree that the Company will refuse
to register any transfer to the Tranche A Shares, the Notes or the Conversion
Shares not made in accordance with the provisions of Regulation S under the Act,
pursuant to registration under the Act, or pursuant to an available exemption
from registration.
 
(d)             The Purchaser agrees to resell the Tranche A Shares, the Notes
and the Conversion Shares only in accordance with the provisions of Regulation S
under the Act, pursuant to registration under the Act, or pursuant to an
available exemption from registration pursuant to the Act.
 
(e)             The Purchaser acknowledges and agrees that all certificates
representing the Tranche A Shares, the Notes and the Conversion Shares will be
endorsed with the following legend in accordance with Regulations S under the
Act:
 
“THE SECURITIES REPRESENTED BY THE CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1993 (THE “ACT”), AND HAVE BEEN ISSUED IN RELIANCE UPON
THE SAFE HARBOR PROVIDED BY REGULATION S PROMULGATED UNDER THE ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE ACT.”
 
(f)             The Purchase consents to the Company making a notation on its
records and giving instructions to any transfer agent of the Company in order to
implement the restrictions on transfer of the Securities set forth in this
Agreement.
 
8.  Conditions Precedent to the Obligation of the Purchaser to Purchasethe
Tranche A Shares and the Notes.
 
The Purchaser’s obligation to consummate the transactions as contemplated under
this Agreement is subject to the satisfaction or waiver, on or before the
Closing, of each of the following conditions, to the extent applicable:
 
(a)  All the representations and warranties regarding all Group Companies
contained in each Transaction Documents shall be true and correct in all
material respects as of the date hereof and at the Closing Date.  The Company
shall have performed, satisfied and complied with, in all material respects to
the Purchaser’s satisfaction in its sole discretion, all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by them at or prior to the Closing.
 
(b)  No injunction, restraining order or order of similar nature by a
Governmental Authority shall have been issued as of the Closing Date that would
prevent or materially interfere with the consummation of the transactions
contemplated under the Transaction Documents; and no stop order suspending the
qualification or exemption from qualification of any of the Securities in any
jurisdiction shall have been issued and no Proceeding for that purpose shall
have been commenced or, to the knowledge of the Company, be pending or
threatened as of the Closing Date.
 

Purchase Agreement
18

--------------------------------------------------------------------------------



(c)  No action shall have been taken by any Governmental Authority and no
Applicable Law shall have been enacted, adopted or issued that would, as of the
Closing Date, prevent the consummation of the transactions contemplated under
the Transaction Documents.
 
(d)  The Company shall have obtained any and all approvals, consents and waivers
necessary for the consummation of the transactions contemplated under the
Transaction Documents as of Closing in accordance with the terms hereof,
including, but not limited to, all applicable Permits, authorizations, approvals
or consents of any Governmental Authority.
 
(e)  The Purchaser will not be deemed as an “Acquiring Person” under the Rights
Agreement dated June 4, 2007 between the Company and American Stock Transfer &
Trust Company as the rights agent, which shall have been amended prior to the
Closing in the form attached hereto as Exhibit E and shall be treated, for all
purposes and in respect of all rights and obligations, on a parity with all
other holders of Class A Common Stock of the Company.
 
(f)  The Purchaser shall have received on the Closing Date:
 
(1)  a certificate dated the Closing Date, signed by the Chief Executive Officer
of the Company on behalf of the Company to the effect that (w) the
representations and warranties set forth in Section 5 are true and correct with
the same force and effect as though expressly made at and as of the Closing
Date, except for those representations and warranties that speak as of a
specified date, which shall be true and correct in all material respects on and
as of such date, (x) the Company has complied with all agreements and satisfied
all conditions on its part to be performed or satisfied hereunder at or prior to
the Closing, and (y) the sale of any of the Tranche A Shares or the Notes has
not been enjoined (temporarily or permanently;
 
(2)  a certificate dated the Closing Date, signed by the Secretary of the
Company, including specimen signatures of those officers of the Company
authorized to sign the Transaction Documents, to which the Company is a party,
on behalf of the Company, attaching true, complete and up to date copies of the
certificate of incorporation and by-laws of the Company, and attaching the
certificate of good standing of the Company;
 
(3)  the opinion of Hughes Hubbard & Reed LLP, U.S. counsel to the Company,
dated the Closing Date, in the form attached hereto as Exhibit F; and
 
(g)  Prior to the Closing Date, there has been no change that would have
resulted, or would be reasonably expected to result, in a Material Adverse
Effect.
 
(h)  Each of the Transaction Documents shall have been executed and delivered by
all parties thereto other than the Purchaser, and the Purchaser shall have
received a fully executed original (or clearly legible facsimile copy) of each
Transaction Document.
 
(i)  None of the other parties to any of the Transaction Documents shall be in
breach or default under their respective obligations thereunder.
 
9.  Termination.
 
(a)  Without prejudice to the Purchaser’s right under Section 4(b)(ii) to
terminate in respect of the Tranche C Notes, the Purchaser may unilaterally
terminate this Agreement at any time prior to the Closing Date by written notice
to the Company if any of the following has occurred:
 

Purchase Agreement
19

--------------------------------------------------------------------------------


 
(i)  at any time after December 31, 2007 if the Closing shall not have occurred
on or before such date and such failure to consummate is not caused by a breach
of this Agreement by the Purchaser; provided, however, that the Company may by
written notice to the Purchaser delivered on or before such date extend such
date until January 31, 2008 if the failure of the Closing to have occurred on or
before December 31, 2007 shall have resulted from the failure of the condition
set forth in Section 8(c).
 
(ii)  the failure of  Company to satisfy the conditions contained in Section 8
on or prior to the Closing Date; or
 
(iii)  suspension of trading in the Class A Common Stock by NASDAQ or the
suspension or limitation of trading generally in securities on any national
securities exchange (as defined in the Securities Exchange Act of 1934) or any
setting of limitations on prices for securities on such exchange.
 
(b)   The Company may terminate this Agreement at any time prior to the Closing
Date by written notice to the Purchaser at any time after December 31, 2007 if
the Closing shall not have occurred on or before such date and such failure to
consummate is not caused by a breach of this Agreement by the Company; provided,
however, that the Purchaser may by written notice to the Company delivered on or
before such date extend such date until January 31, 2008 if the failure of the
Closing to have occurred on or before December 31, 2007 shall have resulted from
the failure of the condition set forth in Section 8(c).
 
10.  Survival of Representations and Indemnities.  The representations and
warranties and covenants of the Company set forth in this Agreement shall remain
operative and in full force and effect, and will survive indefinitely.
 
11.  Substitution of Purchaser.  The Purchaser shall have the right to
substitute any one of its Affiliates in the financial service industry excluding
One Equity Partners or companies invested in by One Equity Partners as the
purchaser of the Tranche A Shares and the Notes by written notice to the
Company, which notice shall be signed by both the Purchaser and such Affiliate
and delivered to the Company at least three Business Days prior to the Closing,
shall contain such Affiliate’s agreement to be bound by this Agreement and shall
contain a confirmation by such Affiliate of the accuracy with respect to it of
the representations and warranties set forth in Section 7.  Upon receipt of such
notice, wherever the word “Purchaser” is used in this Agreement (other than in
this Section 11), such word shall be deemed to refer to such Affiliate in lieu
of the original Purchaser.  In the event that such Affiliate is so substituted
as the purchaser hereunder and such Affiliate thereafter transfers to the
original Purchaser all of the Tranche A Shares and the Notes then held by such
Affiliate, upon receipt by the Company of notice of such transfer, wherever the
word “Purchaser” is used in this Agreement (other than in this Section 11), such
word shall no longer be deemed to refer to such Affiliate, but shall refer to
the original Purchaser, and the original Purchaser shall have all the rights of
an original holder of the Tranche A Shares and the Notes under this Agreement.
 
12.  Miscellaneous.
 
(a)  Notices given pursuant to any provision of this Agreement shall be
addressed as follows: (i) if to the Company, to: Chindex International, Inc.,
4340 East West Highway, Bethesda, Maryland 20814, Fax: (310) 215-7777,
Attention: Chief Executive Officer, with a copy to Hughes Hubbard & Reed LLP,
One Battery Park Plaza, New York, New York, Fax: (212) 422-4726, Attention: Gary
J. Simon; and (ii) if to the Purchaser, to: C/O JPMorgan Chase Bank N.A., at
26/F, Chater House, 8
 

Purchase Agreement
20

--------------------------------------------------------------------------------



Connaught Road, Central, Hong Kong, Fax: +852 2800-4613, Attention: Angelica
Siu/ Tina Xu, with a copy to Milbank, Tweed, Hadley & McCloy LLP, at Tower 2,
China Central Place, Suite 1505-1506, 79 Jianguo Road, Chao Yang District,
Beijing, People’s Republic of China 100025, Fax: +86 (10) 5969-2707, Attention:
Mr. Edward Sun.
 
(b)  This Agreement has been and is made solely for the benefit of and shall be
binding upon the parties hereto as and to the extent provided in this Agreement,
and no other Person shall acquire or have any right under or by virtue of this
Agreement.
 
(c)  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF
LAWS THEREOF.
 
(d)  The parties hereto agree that any suit, action or Proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby shall be
instituted in any State or U.S. federal court in The City of New York and County
of New York, and waives any objection which it may now or hereafter have to the
laying of venue of any such Proceeding, and irrevocably submits to the exclusive
jurisdiction of such courts in any suit, action or Proceeding.
 
(e)  The parties hereto each hereby waive any right to trial by jury in any
action, Proceeding or counterclaim arising out of or relating to this Agreement.
 
(f)  No failure to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.
 
(g)  This Agreement may be signed in various counterparts which together shall
constitute one and the same instrument.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
(h)  The headings in this Agreement are for convenience of reference only and
shall not constitute part of this Agreement nor limit or otherwise affect the
meaning of any provision of this Agreement.
 
(i)  If any term, provision, covenant or restriction of this Agreement is held
by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, in each case to the extent
permitted by Applicable Law, and the parties hereto shall use their best efforts
to find and employ an alternative means to achieve the same or substantially the
same result as that contemplated by such term, provision, covenant or
restriction.  It is hereby stipulated and declared to be the intention of the
parties that they would have executed the remaining terms, provisions, covenants
and restrictions without including any of such that may be hereafter declared
invalid, illegal, void or unenforceable, to the extent permitted by Applicable
Law.
 
(j)  This Agreement may be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may be given; provided that
the same are in writing and signed by all of the signatories hereto.
 

Purchase Agreement
21

--------------------------------------------------------------------------------



[Signature Page(s) to Follow]
 
 
 
 
 

 



Purchase Agreement
22

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the undersigned have executed this Securities Purchase
Agreement as of the date first written above.
 

 

 
CHINDEX INTERNATIONAL, INC.
         
By:
                   /s/ Roberta Lipson  
Name:
Roberta Lipson
 
Title:
Chief Executive Office and President





 
MAGENTA MAGIC LIMITED
         
By:
                    /s/ Sanjai Vohra  
Name:
Sanjai Vohra
 
Title:
Authorized Signatory


 
 
 
 
 




 
 
 

 


Signature Page to Purchase Agreement


--------------------------------------------------------------------------------





 
Schedule 1
 
 
Corporate Agreements
 


1.  
Agreements for Beijing United Family Clinic, Inc (“北京市和睦家诊所有限责任公司” in Chinese),
entered into on August 30, 2002 by and between Chindex (Beijing) Consulting, Inc
and respectively, Mr. Jin Bohong and Mr. Xie Ming



2.
Articles of Association of Beijing United Family Clinic, Inc.



3.
Service Fee Agreement entered into on April 1, 2006 by and between Beijing
United Family Jianguomen Clinic, Inc (“北京和睦家建国门诊所有限公司” in Chinese) and Chindex
(Beijing) Consulting, Inc.



4.
Service Fee Agreement entered into on April 1, 2006 by and between Shanghai
United Family Clinic Inc (“上海和美家诊所有限公司” in Chinese) and Chindex (Beijing)
Consulting, Inc.





 
 
 

 
 

Purchase Agreement
Schedule 1

--------------------------------------------------------------------------------



 
Exhibit A
 
 
Investor Rights Agreement
 




 
 
 

 
 

Purchase Agreement
Exhibit A

--------------------------------------------------------------------------------



 
Exhibit B
 
Tranche B Note


and


Tranche C Note






 
 
 

 
 

Purchase Agreement
Exhibit B

--------------------------------------------------------------------------------



 
Exhibit C
 
Registration Rights Agreement






 
 
 
 

Purchase Agreement
Exhibit C

--------------------------------------------------------------------------------



 
Exhibit D
 
Amendment No. 1 to Rights Agreement, Dated November 4, 2007






 
 
 
 

Purchase Agreement
Exhibit D

--------------------------------------------------------------------------------



 
Exhibit E
 
Shareholder Side Letters


respectively for


Roberta Lipson


and


Elyse Beth Silverberg


and


Lawrence Pemble






 
 
 

 

Purchase Agreement
Exhibit E

--------------------------------------------------------------------------------



EXECUTION COPY




INVESTOR RIGHTS AGREEMENT
 
THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) is made and entered into as of
November 7, 2007, by and among CHINDEX INTERNATIONAL, INC., a Delaware
corporation (the “Company”), and MAGENTA MAGIC LIMITED, a company organized and
existing under the laws of the British Virgin Islands and wholly owned, directly
or indirectly, by JPMorgan Chase & Co (the “Holder”).  Capitalized terms used
herein but not otherwise defined herein shall have the respective meanings set
forth in the Securities Purchase Agreement (as defined below) and the Schedule 1
attached to this Agreement.
 
WITNESSETH:
 
WHEREAS, the Company and Holder have entered into that certain Securities
Purchase Agreement dated as of November 7, 2007 (the “Securities Purchase
Agreement”), pursuant to which the Company has agreed to issue to Holder, and
Holder has agreed to purchase from the Company, the Securities in an aggregate
consideration of US$50,000,000; and
 
WHEREAS, it is a condition to the Closing under the Securities Purchase
Agreement that the parties hereto shall have executed this Agreement.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound by this Agreement, agree as
follows:
 
1.  Representations and Warranties of the Company.  The Company (the
“Warrantor”), represents and warrants on its own behalf and on behalf of each of
the other Group Companies that:  (i) as of November 7, 2007, Roberta Lipson is a
director and the beneficial owner, free and clear of all Liens, of 161,012
shares of Class A Common Stock and 440,000 shares of Class B Common Stock, which
constitutes in the aggregate approximately 24.8% of the outstanding voting power
of the Company’s capital stock calculated pursuant to Rule 13d-3, (ii) Elyse
Beth Silverberg is a director and the beneficial owner, free and clear of all
Liens, of 180,972 shares of Class A Common Stock and 260,500 shares of Class B
Common Stock, which constitutes in the aggregate approximately 15.4% of the
outstanding voting power of the Company’s capital stock calculated pursuant to
Rule 13d-3, (iii) Lawrence Pemble is a director and the beneficial owner, free
and clear of all Liens, of 163,148 shares of Class A Common Stock and 74,500
shares of Class B Common Stock, which constitutes in the aggregate approximately
5.4% of the outstanding voting power of the Company’s capital stock calculated
pursuant to Rule 13d-3, and (iv) each of the Ariel Benjamin Lee Trust, Daniel
Lipson Plafker Trust and Jonathan Lipson Plafker Trust, of each of which Ms.
Lipson is a trustee, beneficially owns, free and clear of all Liens, 20,000
shares of Class B Common Stock, the outstanding voting power of which is
included for, and retained by, Ms. Lipson as stated above.
 
1.1  The Warrantor has full power and authority to make, enter into and carry
out the terms of this Agreement.  This Agreement has been duly executed and
delivered by the Warrantor and constitutes the legal, valid and binding
obligations of such Warrantor enforceable against such Warrantor in accordance
with its terms, except as (i) the enforceability thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and (ii) the availability of
equitable remedies may be limited by equitable principles of general
applicability (regardless of whether considered in a Proceeding in equity or at
law). There are no preemptive rights or rights of first refusal on behalf of any
Person applicable to the issuance of any of the Securities.
 


--------------------------------------------------------------------------------



2.  Covenants and Agreements.
 
The Company hereby covenants and agrees, and to the extent permitted by
Applicable Law, the Company hereby undertakes and agrees, where applicable, to
cause each Group Company, to do as follows, unless waived by the Holder:
 
2.1  Financial Information.  As long as the Holder owns 5% or more of the
Company’s voting shares then outstanding on Fully-Diluted basis during the
period commencing from the Closing Date until the earlier of the date after (i)
in the event that both New JV Hospitals are to be constructed and opened for
operation, then (x) two years have elapsed since the official commencement of
operation by both of the New JV Hospitals (as defined below), or (y) one year
has elapsed since both New JV Hospitals have respectively achieved a break-even
EBITDA for any 12-month period ending on a date that is the last day of a fiscal
quarter as evidenced by audited Financial Statements for such period, or (z) the
fifth anniversary of the Closing Date; or (ii) in the event that only one New JV
Hospital is to be constructed and opened for operation, (x) two years have
elapsed since the official commencement of operation by such New JV Hospital, or
(y) one year has elapsed since such New JV Hospital has achieved a break-even
EBITDA for any 12-month period ending on a date that is the last day of a fiscal
quarter as evidenced by audited Financial Statements for such period, or (z) the
fifth anniversary of the Closing Date (in each case, the “Restricted Period”),
the Company shall deliver to the Holder:
 
    (a)  as soon as practicable, but in any event within forty-five (45) days of
the end of each quarter the unaudited statements of operations and statements of
cash flows for such quarter and the unaudited balance sheets as of the end of
such quarter (collectively the “Financial Statements”) in respect of the Company
on a consolidated basis, and the existing operations relating solely to
marketing and selling medical equipment and products (“MPD Business”), and the
existing operations engaged in the healthcare services business (“UFH
Business”);
 
    (b)  within forty-five (45) days of the end of each calendar quarter a
project progress report in respect of each hospital and clinic project then
under construction (each a “New Healthcare Unit”) as generally compared with the
relevant budget for that project; provided that none of the information
contained in such reports shall constitute a representation or warranty as to
the accuracy or completeness thereof nor be used in connection with any
securities transaction of any kind whatsoever nor be disclosed to any Person
unless such Person has agreed in writing with the Company as a third-party
beneficiary to be bound by the terms of this provision to the same extent it
applies to the Holder; and
 
    (c)  upon reasonable written request, an update on the status of receipt or
expected receipt of material permits, approvals, consents obtained and to be
obtained from any Governmental Authority for the construction, development and
operation of each of such New Healthcare Units; provided that none of the
information contained in such updates shall constitute a representation or
warranty as to the accuracy or completeness thereof nor be used in connection
with any securities transaction of any kind whatsoever nor be disclosed to any
Person unless such Person has agreed in writing with the Company as a
third-party beneficiary to be bound by the terms of this provision to the same
extent it applies to the Holder.
 
2.2  Access to Books and Records.  As long as the Holder owns 5% or more of the
Company’s voting shares then outstanding on Fully-Diluted basis during the
Restricted Period, the Company shall permit the Holder the right to visit and
inspect any of its properties upon reasonable notice to the Chief Executive
Officer or Chief Financial Officer of the Company, to seek information relating
to the operating and financial performance and results of any Group Company, and
discuss the affairs and the operating and financial performance of any Group
Company with the directors and Chief Executive Office or Chief Financial Officer
of the Company all at such reasonable times as may be requested by the Holder.
 



Investor Rights Agreement
2

--------------------------------------------------------------------------------



2.3  Management Continuity.  As long as the Holder owns 5% or more of the
Company’s voting shares then outstanding on Fully-Diluted basis during the
Restricted Period, the Company shall use its best efforts to ensure, subject to
Applicable Law, that (x) Roberta Lipson remains as the Chief Executive Officer
and President of the Company; (y) Roberta Lipson alone, or together with
Lawrence Pemble and/or Elyse Silverberg (collectively, the “Major
Shareholders”), retain the principal responsibility to appoint senior management
officers of the Company, oversee their performance of the Company and the
Subsidiaries, and develop and implement the business strategy and the expansion
plan of the Company and the Subsidiaries.
 
2.4  Use of Proceeds.  The Company shall use the net proceeds from the sale of
any of the Securities in any amount only for funding, directly or indirectly,
the following projects (A) the proposed new 125-bed hospital to be established
by the Company in Guangzhou, Guangdong Province, the PRC (“Guangzhou Hospital”);
(B) the proposed new 150-bed hospital to be established by the Company or any
expansion of the existing hospital in Beijing, the PRC (“Beijing Hospital,” and
together with Guangzhou Hospital, the “New JV Hospitals”); (C) the proposed new
clinic(s) to be established in Guangzhou, Guangdong Province, the PRC; (D) the
proposed new clinic to be established in Shanghai, the PRC; (E) the existing
dental service clinic in Shunyi District, Beijing, the PRC; (F) no more than
US$5,000,000 in the MPD Business, and (G) any other new projects with prior
consent of the Holder, such consent not to be unreasonably withheld or delayed.
 
2.5  Insurance.  As long as the Holder owns 5% or more of the Company’s voting
shares then outstanding on Fully-Diluted basis during the Restricted Period, the
Group Companies shall use commercially reasonable efforts (i) to maintain all
existing insurance policies, and (ii) in respect of each New Healthcare Unit, to
cause at least the same or substantially similar such policies to apply in all
material respects.
 
2.6  No Pledge of Company’s Shares.  During the Restricted Period, the Company
shall provide the Holder with notice, at least fifteen (15) days prior to
effecting the registration of any proposed transfer of shares by any Major
Shareholder, in order to afford the Holder an opportunity to enforce its rights
under the applicable Shareholder Side Letter.
 
2.7  New JV Hospitals.  As long as the Holder owns 5% or more of the Company’s
voting shares then outstanding on Fully-Diluted basis during the Restricted
Period, the following conditions must be met in respect of each New JV Hospital:
 
    (a)  The Company shall own 60% or more of the registered capital of such New
JV Hospital;
 
    (b)  The Company shall obtain effective management and operational control
of each New JV Hospital in a manner consistent with (if not more favorable than)
the current management and operational control of the Company in Beijing United
Family Hospital and Shanghai United Family Hospital;
 
    (c)  the Company shall make available to the Holder the following
information regarding such New JV Hospital as reasonably requested prior to the
finalizing of the applicable principal joint venture contract: (A) the proposed
capital budget, including proposed working capital and contingency amounts, the
proposed plan for the construction, commencement of operations, staffing,
training and marketing, (B) a proposed general time schedule for the material
expenditures contemplated in such budget and (C) any other information that the
Holder may reasonably request regarding such New JV Hospital; and
 

Investor Rights Agreement
3

--------------------------------------------------------------------------------



    (d)  Shareholders and/or partners of the New JV Hospital other than the
Company shall receive dividends or any other distributions on equity only in
proportion to their respective ownership interest in the registered capital of
the New JV Hospital as provided in the applicable formation and/or
organizational documents thereof.
 
2.8  Information Technology Plan.  The Purchaser shall have received from the
Company within two (2) months of the Closing Date a detailed description of the
information technology program (the “New IT Program”) for the Company’s existing
and new facilities and shall have had reasonable opportunity to discuss with the
Company on the foregoing.
 
2.9  No Default.  As long as the Holder owns 5% or more of the Company’s voting
shares then outstanding on Fully-Diluted basis during the Restricted Period, the
Company shall, and the Company shall cause each of the other Group Companies to,
(a) comply with all covenants and undertakings relating to capital expenditure
under the Facilities (as defined in the Tranche B Note); and (b) cure any event
of default that may arise from or in connection with any existing or future Debt
instrument evidencing the greater of (i) US$1,000,000 or (ii) 10% of the total
Debt of the Company at the time of such default (and described as such and not
waived under the fundamental instruments governing such Debt) within forty-five
(45) days from the occurrence of such event of default or such longer period as
is contemplated for such cure by such instruments.
 
2.10  Executive Employment Terms.  The Company shall, immediately after the
Closing and in no event later than fifteen (15) Business Days following the
Closing, cause a board or an appropriate board committee resolution to be duly
entered approving and ratifying the term of each of the employment agreements
between the Company and the each Major Shareholder for a period of no less than
seven years and ten months commencing from March 1, 2006 through December 31,
2013.
 
3.  New Issue.  Without limiting any remedies otherwise available to the Holder
at law or in equity in any manner, the Company shall not issue any new equity or
equity-linked security if, in the reasonable opinion of the Holder, such
issuance would result in the conditions contained in Section 2.3 (x) or (y) no
longer being true, unless the intended purchaser(s) of such new issue agrees and
represents in writing to the Company that it does not have any present intention
to remove any of the Major Shareholders from his/her management position at the
Company or change his/her position at the Company.
 
4.  Right of First Refusal for Future Securities Offerings.
 
4.1  Issuance Notice.  Subject to the terms and conditions of this Section and
Applicable Laws, if the Company proposes to issue or sell any shares of equity
securities or equity-linked securities (“Shares”) to a purchaser or purchasers
(the “Proposed Third Party Purchaser”) during the Restricted Period, the Company
shall, provided the Holder at such time holds not less than 7.5% of the total
voting shares of the Company then outstanding on a Fully-Diluted basis, not less
than ten (10) calendar days prior to the consummation of such issuance or sale
of Shares, offer such Shares to the Holder by sending written notice (an
“Issuance Notice”) to the Holder, which shall state (a) the identity of the
Proposed Third Party Purchaser, or if a public offering, a description in
reasonable detail of the offering, (b) a description of the securities to be
issued or sold, including detailed terms of such securities, (c) the number of
Shares proposed to be issued to the Proposed Third Party Purchaser, (d) the
proposed purchase price for the Shares (the “Issuance Price”); and (d) a
description in reasonable detail of the material terms and conditions of such
proposed sale.  The Issuance Notice shall also state that the Company has
received a proposal from the Proposed Third Party Purchaser and in good faith
believes a binding agreement for the Shares is obtainable on the terms set forth
in the Issuance Notice.  
 

Investor Rights Agreement
4

--------------------------------------------------------------------------------



4.2  Option; Exercise.  By notification to the Company within ten (10) days
after the Issuance Notice is given, the Holder may elect to purchase for cash,
at the price and on the terms and conditions specified in such Issuance Notice,
up to 20% of the Shares by delivering to the Company written notice and
confirmation of its commitment to so purchase, and the number of shares to be so
purchased, prior to the expiration of such 10-day period, on the same terms and
conditions as the Proposed Third Party Purchaser. The closing of any sale
pursuant to this Section 4.2 shall occur on a date set by the Company and in any
event within sixty (60) days after the date on which such notification is given
by the Holder.  The Holder shall be entitled, with the prior written consent of
the Company, such consent not to be unreasonably withheld or delayed, to
apportion the rights of first refusal hereby granted to it among itself and its
Affiliates in such proportions as it deems appropriate.
 
4.3  Sale to Third Parties.  To the extent that the Shares are not elected to be
purchased or acquired as provided in Section 4.2, the Company may, during the
sixty (60) day period following the expiration of the 10-day period as set forth
in Section 4.2, offer and sell the remaining unsubscribed portion of such
securities in the Issuance Notice at a price not less than, and upon terms no
more favorable to the Proposed Third Party Purchaser than, those specified in
the Issuance Notice.  If the Company does not enter into an agreement for the
sale of such securities within such period, or if such agreement is not
consummated within sixty (60) days after the execution thereof, the right of
first refusal provided hereunder shall be deemed to be revived and such Shares
shall not be offered to a third party unless first reoffered to the Holder in
accordance with this Section 4.
 
4.4  Exceptions.  Notwithstanding any other provision of this Agreement to the
contrary, the rights of the Holder pursuant to this Sections 3 and 4 shall not
apply to securities issued: (i) upon exercise, exchange or conversion of any
securities and all other securities of the Company that are as at the date
hereof authorized, issued or outstanding and that represent any other direct or
indirect rights to acquire, or constitute interests or participations in, Common
Stock or rights to acquire securities that are directly or indirectly
exercisable for, convertible into or exchangeable for Common Stock; (ii) as a
stock dividend upon any subdivision of shares of Common Stock; (iii) pursuant to
subscriptions, warrants, options, convertible securities, or other rights,
issued, or to be issued, under any stock option or other equity incentive plan
or arrangement approved by the Company’s Board of Directors and in place from
time to time for the benefit of the Company’s directors, employees, consultants
or independent contractors, including without limitation the Company’s 2004
Stock Incentive Plan and 2007 Stock Incentive Plan or (iv) pursuant to a share
swap in a strategic merger or acquisition transaction.
 
5.  Reserved Matters.
 
5.1  Acts of the Company.  As long as the Holder owns 7.5% or more of the
Company’s voting shares then outstanding on Fully-Diluted basis during the
Restricted Period, notwithstanding anything to the contrary in the Certificate
of Incorporation or Articles of the Company or the charter documents of any
Subsidiary, the Company shall not, and shall use its best efforts not to permit
any Subsidiary to, take any action described below without prior written
approval by the Holder, which approval shall not be unreasonably withheld or
delayed:
 
    (a)  Incurrence by the Company or any Subsidiary any Debt unless, after
giving effect to the application of the proceeds thereof, (A) the Consolidated
Leverage Ratio (as defined in Schedule 1) as at the date of determination is not
greater than 3.00 to 1.00; and (B) the Consolidated Interest Coverage Ratio (as
defined in Schedule 1), as at the date of determination is not less than 3.00 to
1.00.  For purposes of calculating the Consolidated Leverage Ratio and the
Consolidated Interest Coverage Ratio hereunder, Debt shall not include the
amount of the Tranche B Notes and the Tranche C Notes;
 

Investor Rights Agreement
5

--------------------------------------------------------------------------------



    (b)  Issuance of any new shares of Class B Common Stock (other than in a
stock split or any recapitalization transactions having similar effect);
 
    (c)  Issuance of any new class of equity securities other than the preferred
shares under the Rights Agreement dated June 4, 2007, as amended on
November 4, 2007;
 
    (d)  Amend the Company’s Charter Documents to change any of the rights,
obligations or privileges of any shares of Class A or Class B Common Stock; and
 
    (e)  Increase in the budget for the New JV Hospitals (a copy of which is
attached hereto as Exhibit A) in excess of RMB402,230,000 for Guangzhou Hospital
or in excess of RMB440,612,000 for Beijing Hospital; and
 
5.2  Additional Rights of the Holder.  Notwithstanding anything to the contrary
in the Certificate of Incorporation or Articles of the Company or the charter
documents of any Subsidiary, which the parties hereby agree to amend to be
consistent with this Agreement to the extent permitted by Applicable Laws:
 
    (a)  The Holder shall be entitled to freely transfer any of the Securities
to any third party provided, that the transferee shall be bound by all
obligations, limitations, restrictions and qualifications (but not the rights)
under this Agreement of the Holder, provided, further, that the Holder shall not
transfer any of the Securities to a third party that, directly or indirectly
through any Affiliate, operates or has indicated its intention to operate, any
hospital or similar healthcare service operation or that provides or intends to
provide healthcare services at the time of, or foreseeably after, the intended
transfer;
 
    (b)  As long as the Holder owns 5% or more of the Company’s voting shares
then outstanding on Fully-Diluted basis during the Restricted Period, the Holder
shall be entitled to appoint and have act at its own expense a third party
consultant approved in advance by the Company (which approval not to be
unreasonably withheld or delayed) to review project progress for the New JV
Hospitals and the New IT Program; provided, that prior to any such engagement,
such consultant shall enter into a written and legally binding agreement with
the Company pursuant to which such consultant shall agree to confidentiality
provisions reasonably acceptable to the Company and that the Holder shall share
with the Company a summary of the findings and advice received from such
consultant.
 
5.3  New Issuances.  Until the first anniversary of the Closing Date, the
Company shall not, and shall use its best efforts not to permit any Subsidiary
to, without the prior written approval of the Holder which approval shall not be
unreasonably withheld, issue any shares of Class A Common Stock or any
equity-linked securities (other than as contemplated by Section 4.4(i) to (iii)
hereof) unless the price per share in such proposed issuance be at a premium to
the Purchase Price of at least the greater of (i) twenty-five percent (25%) per
annum calculated to the date of such proposed issuance or (ii) fifteen percent
(15%).
 
6.  Miscellaneous.
 
6.1  Termination.  Except for this Section 6, which shall survive the
termination of this Agreement, or as otherwise expressly provided herein, this
Agreement will be automatically terminated with no further effect at such time
that neither the Holder nor any of its Affiliates owns any of the Securities.
 
6.2  Specific Enforcement.  Upon a material breach by the Warrantor of this
Agreement, in addition to any such damages as the Holder is entitled to,
directly or indirectly, by reason of said breach, the Holder shall be entitled
to injunctive relief against such Warrantor if such relief is
 

Investor Rights Agreement
6

--------------------------------------------------------------------------------



applicable and available, as a remedy at law would be inadequate and
insufficient.  Nothing in this Section shall be construed as limiting the
Holder’s remedies in any way.
 
6.3  Confidentiality.  The information made available to the Holder pursuant to
this Agreement shall constitute confidential information unless it is (i)
otherwise known or available to the public or (ii) disclosed to the Holder by
any third party other than the Company without violating the confidentiality
obligation, if any, of such third party or (iii) independently developed or
obtained by the Holder, and to the extent it is treated as confidential
information, it shall not be disclosed to any Person unless such Person has
agreed in writing with the Company as a third-party beneficiary to be bound by
the terms of this provision to the same extent it applies to the Holder.  None
of the information made available under Section 2 shall constitute a
representation or warranty as to the accuracy or completeness thereof  nor shall
it be used in connection with any securities transaction of any kind whatsoever.
 
6.4  Notices.  Notices given pursuant to any provision of this Agreement shall
be addressed as follows: (i) if to the Company, to: Chindex International, Inc.,
4340 East West Highway, Bethesda, Maryland 20814, Fax: (310) 215-7777,
Attention: Chief Executive Officer, with a copy to Hughes Hubbard & Reed LLP,
One Battery Park Plaza, New York, New York, Fax: (212) 422-4726, Attention: Gary
J. Simon; and (ii) if to the Purchaser, to:   C/O JPMorgan Chase Bank N.A. at
26/F, Chater House, 8 Connaught Road, Central, Hong Kong, Fax: +852 2800-4613,
Attention: Angelica Siu / Tina Xu, and with a copy to Milbank, Tweed, Hadley &
McCloy LLP, at Tower 2, China Central Place, Suite 1505-1506, 79 Jianguo Road,
Chao Yang District, Beijing, People’s Republic of China 100025, Fax: +86 (10)
5969-2707, Attention: Mr. Edward Sun.
 
All notices, requests, consents and other communications hereunder shall be in
writing and shall be personally delivered or delivered by overnight courier or
mailed by first-class registered or certified mail, postage prepaid, return
receipt requested, or by facsimile transmission.  Every notice hereunder shall
be deemed to have been duly given or served on the date on which personally
delivered, with receipt acknowledged, upon transmission by facsimile and
confirmed facsimile receipt, or two (2) days after the same shall have been
deposited with a reputable international overnight courier.
 
6.5  Amendments and Waiver.  Unless otherwise specifically stated herein, any
term of this Agreement may be amended with the written consent of the party
against whom enforcement may be sought and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively) by the Company, in the case of the Holder’s
obligations, and by the Holder in the case of the obligations of any other
parties hereto.  No waivers of or exceptions to any term, condition or provision
of this Agreement, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such term, condition or
provision.
 
6.6  Entire Agreement.  This Agreement, together with the other Transaction
Documents, embodies the entire agreement and understanding between the parties
hereto and supersedes all prior agreements and understandings relating to the
subject matter hereof.
 
6.7  Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement to the extent permitted by law.
 
6.8  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to the
principles of conflicts of law thereof.
 

Investor Rights Agreement
7

--------------------------------------------------------------------------------



The parties hereto agree that any suit, action or proceeding arising out of or
based upon this Agreement or the transactions contemplated hereby shall be
instituted in any State or U.S. federal court in The City of New York and County
of New York, and waives any objection which it may now or hereafter have to the
laying of venue of any such proceeding, and irrevocably submits to the exclusive
jurisdiction of such courts in any suit, action or Proceeding.
 
6.9  Successors and Assigns.  Except as otherwise provided herein, the terms and
conditions of this Agreement shall be binding upon, and inure to the benefit of,
the respective representatives, successors and explicitly permitted assigns of
the parties hereto.  Unless otherwise provided herein, the Holder may assign,
without prior consent of the Company, its rights hereunder to any of its
Affiliates in the financial service industry excluding One Equity Partners or
companies invested in by One Equity Partners.
 
6.10  No Third Party Beneficiary. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
6.11  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
[Signature page(s) to follow]
 
 
 
 
 

Investor Rights Agreement
8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Investor Rights Agreement
as of the day and year written above.
 
 

  THE COMPANY:           Chindex International, Inc.           
 
By:
        Name:  Roberta Lipson        Title:  Chief Executive Officer          





 
Accepted and Agreed to:
 
Magenta Magic Limited
   
By:
   
Name: Sanjai Vahra
 
Title:  Authorized Signatory
   

 
 
 
 
 
 
 
 
 

 
Signature Page to Investor Rights Agreement


--------------------------------------------------------------------------------



 
Schedule 1
 
Definition of Certain Accounting Terms


“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Company and its Subsidiaries on a consolidated
basis for the most recently completed four fiscal quarters of the Company plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income for such period: (i) Consolidated Interest Expense; (ii) the provision
for federal, state, local and foreign income taxes payable and tax
contingencies; (iii) depreciation and amortization expense; and (iv) all other
non-cash items decreasing Consolidated Net Income of the Company and its
Subsidiaries; minus (b) the following to the extent added in calculating such
Consolidated Net Income for such period: (i) federal, state, local and foreign
income tax credits and tax contingency credits;  (ii) all non-cash items
increasing Consolidated Net Income of the Company and its Subsidiaries for such
period; (iii) interest or financial income, (iv) extraordinary profits or
losses; and (v) income or expenses from discontinued operations, and (vi) any
other non-operating income or expense.


"Consolidated Interest Expense" means, at any date of determination, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including  interest obligations that
are capitalized, accrued, accreted, payable in the form of increased principal)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense, under leases that have been (or should be, in accordance with GAAP)
recorded as capitalized leases, that is treated as interest expense in
accordance with GAAP, in each case, of or by the Company and its Subsidiaries on
a consolidated basis for the most recently completed four fiscal quarters of the
Company. For purposes of calculating, as at any date of determination,
Consolidated Interest Expense in connection with the calculation of the
Consolidated Interest Coverage Ratio (a) Debt of the Company and its
Subsidiaries shall be calculated on a pro forma basis based on the assumption
that such Debt was incurred on the first day of the four most recently completed
fiscal quarters of the Company; and (b) associated gross interest expense,
determined in accordance with GAAP, of such Debt (if it bears interest at a
floating rate) shall be calculated at the current rate (as of the date of such
calculation) under the agreement governing such Debt.


“Consolidated Interest Coverage Ratio” means, as at any date of determination,
the ratio of


(a) Consolidated EBITDA, to


(b) Consolidated Interest Expense.


“Consolidated Leverage Ratio” means, as at any date of determination, the ratio
of


(a) Debt of the Company and its Subsidiaries on a consolidated basis, to


(b) Consolidated EBITDA.


“Consolidated Net Income” means, as at any date of determination, the net income
(or loss) of the Company and its Subsidiaries on a consolidated basis for the
most recently completed four fiscal quarters of the Company.


“Debt” means, with respect to any Person on any date of determination (without
duplication):
 
(a) all obligations of such Person for money borrowed and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
 

Investor Rights Agreement
Schedule 1

--------------------------------------------------------------------------------



(b) in respect of any capitalized lease of such Person, the capitalized amount
thereof that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP;
 
(c) all obligations of such Person representing the deferred purchase price of
property, all conditional sale obligations of such person and all obligations of
such person under any title retention agreement (but excluding trade accounts
payable arising in the ordinary course of business);
 
(d) all obligations of such Person for the reimbursement of any obligor on any
letter of credit, banker’s acceptance or similar credit;
 
(e) all obligations of such Person to purchase, redeem, retire, defease of
otherwise make a payment in respect of any preferred stock of such Person or any
Subsidiary;
 
(f) all obligations of the type referred to in paragraphs (a) through (f) above
of other Persons secured by any lien on any property of such Person (whether or
not such obligation is assumed by such Person), the amount of such obligation
being deemed to be the lesser of the fair market value of such property and the
amount of the obligation so secured;
 
(g) net obligations of such Person under any hedging agreement; and
 
(h) all guarantees on behalf of such Person in respect of any of the foregoing,
or by such Person on behalf of any third party for any direct or contingent
financial obligation of such third party.
 
The amount of Debt of any Person at any date shall be the outstanding balance,
or the accreted value of such Debt in the case of Debt issued with original
issue discount, at such date of all unconditional obligations as described above
and the maximum liability, upon the occurrence of the contingency giving rise to
the obligation, of any contingent obligations at such date.  For purposes of
calculating, as at any date of determination, the Consolidated Leverage Ratio,
Debt of the Company and its Subsidiaries shall be calculated on a pro forma
basis based on the assumption that any Debt to be incurred by the Company or a
Subsidiary was incurred on the last day of the most recently completed quarter
of the Company.  Notwithstanding the foregoing, neither the Tranche B Notes nor
the Tranche C Notes should be included as Debt for any purpose or reason
hereunder.
 
“Fully-Diluted” means, for the purpose of calculating the percentage of the
Company’s voting shares in this Agreement, that such calculation shall assume
that all voting shares issued or issuable pursuant to any exercise, conversion,
exchange, subscription or otherwise in connection with any warrants, options
(including pursuant to the Company’s stock option plan), convertible securities
or any agreement to sell or issue voting shares or securities which may be
exercised, converted or exchanged for voting shares, has been so issued,
regardless whether such securities are subject to future vesting or conditions
of any kind or forfeiture.

Investor Rights Agreement
Schedule 1

--------------------------------------------------------------------------------


 
 
EXECUTION COPY












REGISTRATION RIGHTS AGREEMENT




dated as of November 7, 2007




by and among










CHINDEX INTERNATIONAL, INC.






and






MAGENTA MAGIC LIMITED







1

--------------------------------------------------------------------------------





 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of November 7, 2007, by and between CHINDEX INTERNATIONAL, INC., a Delaware
corporation (the “Company”), and MAGENTA MAGIC LIMITED, a private corporation
organized under the laws of the British Virgin Islands (“Purchaser”).
 
W I T N E S S E T H :
 
WHEREAS, the Company and Purchaser entered into that certain Securities Purchase
Agreement dated as of November 7, 2007 (the “Purchase Agreement”), in connection
with which the Company shall issue and sell to Purchaser 359,195 shares of the
Tranche A Shares and reserved 1,436,781 shares of Conversion Shares to be issued
and issuable upon conversion of the Tranche B Notes and Tranche C Notes.
 
WHEREAS, to induce Purchaser to enter into the Purchase Agreement, the Company
has agreed to provide the registration rights provided for in this Agreement for
the holders of Registrable Shares (as defined below); and
 
WHEREAS, the execution of this Agreement is a condition to the closing of the
transactions contemplated by the Purchase Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereto, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.  DEFINITIONS.  As used in this Agreement, the following terms shall have the
following meanings.  Capitalized terms not otherwise defined herein shall have
meanings ascribed to them under the Purchase Agreement.
 
“144A/Regulation S Shares” means the shares of Common Stock initially sold to
Purchaser in the private placement and resold by Purchaser to “qualified
institutional buyers” (as such term is defined in Rule 144A) or to “non-U.S.
persons” (in accordance with Regulation S) in an “offshore transaction” (in
accordance with Regulation S), as applicable.
 
“Agreement” is defined in the recital of this Agreement.
 
“Commission” means the Securities and Exchange Commission.
 
“Company” is defined in the recital of this Agreement, and includes any
successor thereto.
 
“Controlling Person” is defined in Section 6(a).
 
“Demand Registration” is defined in Section 2(b)(i).
 
“Demand Registration Statement” is defined in Section 2(b)(i).
 
“End of Suspension Notice” is defined in Section 5(b).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission pursuant thereto.
 

Registration Rights Agreement
2

--------------------------------------------------------------------------------



“Fair Market Value” means, with respect to a share of Common Stock, (i) if such
Common Stock is listed on a national securities exchange in the United States,
the 10 consecutive trading day average of the closing price per share of the
Common Stock on such national securities exchange immediately following the time
the Mandatory Shelf Registration Statement is declared effective by the
Commission, as published by the Wall Street Journal or other reliable
publication, (ii) if a public market exists for such shares of Common Stock but
such shares are not listed on a national securities exchange, the 10 consecutive
trading day average of the mean between the closing bid and asked quotations in
the over-the-counter market for a share of such Common Stock immediately
following the time the Mandatory Shelf Registration Statement is declared
effective by the Commission, or (iii) if such Common Stock is not then listed on
a national securities exchange or traded in the over-the-counter market, the
price per share of Common Stock determined in good faith by the Company’s board
of directors based on the average of the estimated fair market value of the
Common Stock during the 10 consecutive trading day period following the date on
which the Mandatory Shelf Registration Statement is declared effective by the
Commission.
 
“Form 10-K” means an annual report required to be filed with the Commission
pursuant to Section 13 or Section 15(d) of the Exchange Act, as such form may be
amended from time to time, or any similar form, rule or regulation hereafter
adopted by the Commission as a replacement thereto having substantially the same
effect as such form, provided that such form need not include those items
required by Section 404 of the Sarbanes-Oxley Act of 2002.
 
“Form 10-Q” means a quarterly report required to be filed with the Commission
pursuant to Section 13 or Section 15(d) of the Exchange Act, as such form may be
amended from time to time, or any similar form, rule or regulation hereafter
adopted by the Commission as a replacement thereto having substantially the same
effect as such form, provided that such form need not include those items
required by Section 404 of the Sarbanes-Oxley Act of 2002.
 
“Free Writing Prospectus” means a free writing prospectus, as defined in
Rule 405.
 
“Holder” means each record owner of any Registrable Shares from time to time,
including Purchaser and its Affiliates.
 
“Indemnified Party” is defined in Section 6(c).
 
“Indemnifying Party” is defined in Section 6(c).
 
“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433.
 
“Liabilities” is defined in Section 6(a).
 
“Mandatory Shelf Registration Statement” is defined in Section 2(a).
 
“NASD” means the National Association of Securities Dealers, Inc.
 
“No Objections Letter” is defined in Section 4(t).
 
“Notice and Questionnaire” is defined in Section 2(a)(iii).
 
“Participants” is defined in the introductory paragraph of this Agreement.
 
“Permitted Free Writing Prospectus” is defined in the last paragraph of Section
4.
 

Registration Rights Agreement
3

--------------------------------------------------------------------------------



“Person” means an individual, limited liability company, partnership,
corporation, trust, unincorporated organization, government or agency or
political subdivision thereof, or any other legal entity.
 
“Piggyback Registration Statement” is defined in Section 2(b).
 
“Purchaser” is defined in the introductory paragraph of this Agreement, and
includes any successor thereto.
 
“Purchase Agreement” is defined in the first recital clause of this Agreement.
 
“Prospectus” means the prospectus included in any Registration Statement,
including any preliminary prospectus, and all other amendments and supplements
to any such prospectus, including post-effective amendments, and all material
incorporated by reference or deemed to be incorporated by reference, if any, in
such prospectus.
 
“Purchaser Indemnitee” is defined in Section 6(a).
 
“Registrable Shares” means (i) the Shares, (ii) Conversion Shares issued or
issuable upon conversion of the Notes, and  (iii) Common Stock or any other
securities of the Company issued as a dividend or other distribution with
respect to, or in exchange for, or in replacement of, the Common Stock owned by
the Holders, provided, that, any such securities shall cease to be Registrable
Shares when (x) such securities shall have been sold or transferred without
limitation pursuant to a Registration Statement, (y) such securities have been
or may be sold or transferred without limitation to the public pursuant to Rule
144 (or any similar provision then in force, including Rule 144(k) but not Rule
144A) under the Securities Act, or (z) such securities shall have ceased to be
outstanding.
 
“Registration Expenses” means any and all reasonable expenses incident to the
performance of or compliance with this Agreement, including:  (i) all
Commission, securities exchange, NASD registration, listing, inclusion and
filing fees (including those of Purchaser and Holders associated or affiliated
with Purchaser), (ii) all reasonable fees and expenses incurred in connection
with compliance with international, federal or state securities or blue sky laws
(including any registration, listing and filing fees and reasonable fees and
disbursements of counsel in connection with blue sky qualification of any of the
Registrable Shares and the preparation of a blue sky memorandum and compliance
with the rules of the NASD), (iii) all reasonable expenses of any Persons in
preparing or assisting in preparing, word processing, duplicating, printing,
delivering and distributing any Registration Statement, any Prospectus, any
amendments or supplements thereto, any underwriting agreements, securities sales
agreements, certificates and any other documents relating to the performance
under and compliance with this Agreement, (iv) all fees and expenses incurred in
connection with the listing or inclusion of any of the Registrable Shares on The
NASDAQ Stock Market pursuant to Section 4(n), (v) the reasonable fees and
disbursements of counsel for the Company and of the independent public
accountants of the Company (including the expenses of any special audit and
“cold comfort” letters required by or incident to such performance) and the
reasonable fees and disbursements of one counsel, reasonably acceptable to the
Company, for the Holders, selected by the Holders holding a majority of the
Registrable Shares, (vi) any fees and disbursements customarily paid in issues
and sales of securities (including the fees and expenses of any experts retained
by the Company in connection with any Registration Statement), provided,
however, that Registration Expenses shall exclude brokers’ or underwriters’
discounts and commissions and transfer taxes, if any, relating to the sale or
disposition of Registrable Shares by a Holder and the fees and disbursements of
any counsel to the Holders other than as provided for in clause (v) above.
 

Registration Rights Agreement
4

--------------------------------------------------------------------------------



“Registration Statement” means any Mandatory Shelf Registration Statement,
Demand Registration Statement or Piggyback Registration Statement.
 
 “Regulation S” means Regulation S (Rules 901-905) promulgated by the Commission
under the Securities Act, as such rules may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission as a replacement
thereto having substantially the same effect as such regulation.
 
“Rule 144”, “Rule 144A”, “Rule 158”, “Rule 405”, “Rule 415”, “Rule 424” or “Rule
433”, respectively, means such specified rule promulgated by the Commission
pursuant to the Securities Act, as such rule may be amended from time to time,
or any similar rule or regulation hereafter adopted by the Commission as a
replacement thereto having substantially the same effect as such rule.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.
 
“Shares” means the Shares of Common Stock being offered and sold pursuant to the
terms and conditions of the Purchase Agreement.
 
“Suspension Event” is defined in Section 5(b).
 
“Suspension Notice” is defined in Section 5(b).
 
“Underwritten Offering” means a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.
 
2.  REGISTRATION RIGHTS.
 
(a)  Mandatory Shelf Registration.  As set forth in Section 4, the Company
agrees to file with the Commission within 30 days, from the date on which the
Holder provides the Company with a completed and signed questionnaire in the
form provided as Appendix A hereto, a shelf registration statement on Form S-3
or such other form under the Securities Act then available to the Company
providing for the resale pursuant to Rule 415 from time to time by the Holders
of their Registrable Shares for a three-year period commencing from the Closing
Date (the “Mandatory Shelf Registration Statement”).
 
(i)  Effectiveness and Scope.  The Company shall use its reasonable best efforts
to cause the Mandatory Shelf Registration Statement to be declared effective by
the Commission as promptly as practicable following such filing and to remain
effective until the date on which all Shares in respect thereof cease to be
Registrable Shares.  The Mandatory Shelf Registration Statement shall provide
for the resale from time to time, and pursuant to any method or combination of
methods legally available (including an Underwritten Offering, a direct sale to
purchasers, a sale through brokers or agents or a sale over the internet) by the
Holders of any and all Registrable Shares.
 
(ii)  Underwriting.  If any Holder proposes to conduct an Underwritten Offering
under the Mandatory Shelf Registration Statement, such Holder shall advise the
Company and all other Holders whose securities are included in the Mandatory
Shelf Registration Statement (if applicable), of the managing underwriters for
such proposed Underwritten Offering (which may be Purchaser or an Affiliate
thereof); such managing underwriters to be subject to the approval of the
Company, not to be unreasonably withheld.  In such event, the Company shall
enter into an underwriting agreement in customary form with the managing
underwriters, which shall include, among other provisions, indemnities to the
effect and to the extent provided in Section 6, and shall take all such other
reasonable actions as are requested by the
 

Registration Rights Agreement
5

--------------------------------------------------------------------------------



managing underwriter in order to expedite or facilitate the registration and
disposition of the Registrable Shares included in such Underwritten Offering;
provided, however, that the Company shall be required to cause appropriate
officers of the Company or its Affiliates to participate in a “road show” or
similar marketing effort being conducted by such underwriter with respect to
such Underwritten Offering only if the Holders reasonably anticipate gross
proceeds from such Underwritten Offering of at least $10 million.  All Holders
proposing to distribute their Registrable Shares through such Underwritten
Offering shall enter into an underwriting agreement in customary form with the
managing underwriters selected for such underwriting and complete and execute
any questionnaires, powers of attorney, indemnities, securities escrow
agreements and other documents reasonably required under the terms of such
underwriting, and furnish to the Company such information in writing as the
Company may reasonably request for inclusion in the Registration Statement;
provided, however, that no Holder shall be required to make any representations
or warranties to or agreements with the Company or the underwriters other than
representations, warranties or agreements as are customary and reasonably
requested by the underwriters.  Notwithstanding any other provision of this
Agreement, with respect to an Underwritten Offering in connection with the
Mandatory Shelf Registration Statement, if the managing underwriters determine
in good faith that marketing factors require a limitation on the number of
shares to be included in such Underwritten Offering, then the managing
underwriters may exclude shares (including Registrable Shares) from the
Underwritten Offering, and any shares included in the Underwritten Offering
shall be allocated to each of the Holders requesting inclusion of their
Registrable Shares in such Underwritten Offering on a pro rata basis based on
the total number of such Registrable Shares requested to be included.
 
(iii)  Selling Stockholder Questionnaires.  Each Holder agrees, by its
acquisition of Shares, that if such Holder wishes to sell Registrable Shares
pursuant to the Mandatory Shelf Registration Statement and related Prospectus,
it will do so only in accordance with this Section 2(a)(iii). Each Holder
wishing to sell Registrable Shares pursuant to the Mandatory Shelf Registration
Statement and related Prospectus agrees to deliver a written notice,
substantially in form and substance of Annex A (a “Notice and Questionnaire”),
to the Company. The Company shall mail the Notice and Questionnaire to the
Holders no later than the date of initial filing of the Mandatory Shelf
Registration Statement with the Commission. No Holder shall be entitled to be
named as a selling securityholder in the Mandatory Shelf Registration Statement
as of the initial effective date of the Mandatory Shelf Registration Statement,
and no Holder may use the Prospectus forming a part thereof for resales of
Registrable Shares at any time, unless such Holder has returned a completed and
signed Notice and Questionnaire to the Company by the deadline for response set
forth therein; provided, however, Holders shall have at least 20 days from the
date on which the Notice and Questionnaire is first mailed to such Holders to
return a completed and signed Notice and Questionnaire to the Company.
Notwithstanding the foregoing, (x) upon the request of any Holder that did not
return a Notice and Questionnaire on a timely basis or did not receive a Notice
and Questionnaire because it was a subsequent transferee of Registrable Shares
after the Company mailed the Notice and Questionnaire, the Company shall
distribute a Notice and Questionnaire to such Holders at the address set forth
in the request and (y) upon receipt of a properly completed Notice and
Questionnaire from such Holder, the Company shall use its best efforts to name
such Holder as a selling securityholder in the Mandatory Shelf Registration
Statement by means of a pre-effective amendment, by means of a post-effective
amendment or, if permitted by the Commission, by means of a Prospectus
supplement to the Mandatory Shelf Registration Statement; provided, however,
that the Company will have no obligation to add Holders to the Mandatory Shelf
Registration Statement as selling securityholders more frequently than once
every 30 calendar days.
 
(b)  Demand Registration.
 
(i)  Request for registration.  If (i) the Mandatory Shelf Registration
Statement is not declared effective by the 120th day following the Closing or
(ii) the Commission shall have issued a stop order relating to the Mandatory
Shelf Registration Statement and such order remains in effect, and the
 

Registration Rights Agreement
6

--------------------------------------------------------------------------------



Company receives from the Holders of Registrable Shares constituting at least 3%
of the then outstanding Common Stock of the Company on a Fully-Diluted basis
(such Holder or Holders referred to as the “Initiating Holder”) a request in
writing that the Company effect any registration with respect to the Registrable
Shares held by such Initiating Holder then outstanding on a form other than Form
S-3 (including the Prospectus, amendments and supplements to such registration
statement or Prospectus, including pre- and post-effective amendments, all
exhibits thereto and all material incorporated by reference or deemed to be
incorporated by reference, if any, in such registration statement, the “Demand
Registration Statement”), the Company shall (i) within ten (10) days of receipt
of such written request, give written notice of the proposed registration to all
other Holders, and (ii) as soon as practicable, use its reasonable best efforts
to effect registration of those Registrable Shares (“Demand Registration”) that
the Company has been so requested to register by the Initiating Holder and all
other Holders to whom notice was given within twenty (20) days after receiving
such written notice from the Company on that form and to cause those Registrable
Shares to be qualified in jurisdictions as the Holder or Holders may reasonably
request, subject to limitations of this Section 2.  The Company shall not be
obligated to take any action to effect any registration pursuant to this Section
2(b)(i) after the Company has effected a total of four Demand Registrations.
 
(ii)  Right of Deferral.  Notwithstanding the foregoing, the Company shall not
be obligated to file a Demand Registration Statement pursuant to this Section 2,
if the Company furnishes to the Initiating Holder a certificate signed by a
director of the Company certifying that in the good faith judgment of the Board
it would be seriously detrimental to the Company for a Demand Registration
Statement to be filed because (i) a merger, consolidation, substantial
acquisition or other similar corporate action is expected to occur imminently or
(ii) the Company intends to issue equity securities or equity-linked securities
not pursuant to a registration statement, then the Company’s obligation to use
its reasonable best efforts to file a Demand Registration Statement shall be
deferred for a period not to exceed ninety (90) days from the receipt of the
request to file the registration by that Holder; provided, that the Company
shall not exercise the right to delay a request contained in this Section
2(b)(ii) more than once in any 12-month period, and provided further, that
during such 90-day period, the Company shall not file a registration statement
for securities to be issued and sold for its own account (except on Form S-4).
 
(iii)  Registration of Other Securities in Demand Registration.  Any Demand
Registration Statement filed pursuant to the request of the Holders under this
Section 2 may, subject to the provisions of Section 2(b)(iv), include securities
of the Company other than the Registrable Shares.  If the Company, officers or
directors of the Company holding securities other than the Registrable Shares,
or holders of securities other than the Registrable Shares, request inclusion of
other securities of the Company held thereby in the registration, the Company
may, in its sole discretion, offer to any or all of the Company, those officers
or directors, and the holders of securities other than the Registrable Shares,
that their securities be included in the underwriting and may condition that
offer on the acceptance by those Persons of the terms of this Section 2.
 
(iv)  Underwriting.  If any Holder proposes to conduct an Underwritten Offering
under the Demand Registration Statement, such Holder shall advise the Company
and all other Holders whose securities are included in the Demand Registration
Statement (if applicable), of the managing underwriters for such proposed
Underwritten Offering; such managing underwriters to be subject to the approval
of the Company.  In such event, the Company shall enter into an underwriting
agreement in customary form with the managing underwriters, which shall include,
among other provisions, indemnities to the effect and to the extent provided in
Section 6, and shall take all such other reasonable actions as are requested by
the managing underwriter in order to expedite or facilitate the registration and
disposition of the Registrable Shares included in such Underwritten Offering;
provided, however, that the Company shall be required to cause appropriate
officers of the Company or its Affiliates to participate in a “road show” or
similar marketing effort being conducted by such underwriter with respect to
such Underwritten Offering
 

Registration Rights Agreement
7

--------------------------------------------------------------------------------



only if the Holders reasonably anticipate gross proceeds from such Underwritten
Offering of at least US$10 million.  All Holders proposing to distribute their
Registrable Shares through such Underwritten Offering shall enter into an
underwriting agreement in customary form with the managing underwriters selected
for such underwriting and complete and execute any questionnaires, powers of
attorney, indemnities, securities escrow agreements and other documents
reasonably required under the terms of such underwriting, and furnish to the
Company such information in writing as the Company may reasonably request for
inclusion in the Registration Statement.  Notwithstanding any other provision of
this Agreement, with respect to an Underwritten Offering in connection with the
Demand Registration Statement, if the managing underwriters determine in good
faith that marketing factors require a limitation on the number of shares to be
included in such Underwritten Offering, then the managing underwriters may
exclude shares (including Registrable Shares) from the Underwritten Offering,
and any shares included in the Underwritten Offering shall be allocated to each
of the Holders requesting inclusion of their Registrable Shares in such
Underwritten Offering on a pro rata basis based on the total number of such
Registrable Shares requested to be included.
 
(v)  Selling Stockholder Questionnaires.  Each Holder agrees, by its acquisition
of the Securities issued or issuable under the Purchase Agreement, that if such
Holder wishes to sell Registrable Shares pursuant to the Demand Registration
Statement and related Prospectus, it will do so only in accordance with this
Section 2(b)(v).  Each Holder wishing to sell Registrable Shares pursuant to the
Demand Registration Statement and related Prospectus agrees to deliver a written
notice, substantially in form and substance of Annex A (a “Notice and
Questionnaire”), to the Company.  The Company shall mail the Notice and
Questionnaire to the Holders no later than the date of initial filing of the
Demand Registration Statement with the Commission.  No Holder shall be entitled
to be named as a selling securityholder in the Demand Registration Statement as
of the initial effective date of the Demand Registration Statement, and no
Holder may use the Prospectus forming a part thereof for resales of Registrable
Shares at any time, unless such Holder has returned a completed and signed
Notice and Questionnaire to the Company by the deadline for response set forth
therein; provided, however, Holders shall have at least twenty (20) days from
the date on which the Notice and Questionnaire is first mailed to such Holders
to return a completed and signed Notice and Questionnaire to the
Company.  Notwithstanding the foregoing, (x) upon the request of any Holder that
did not return a Notice and Questionnaire on a timely basis or did not receive a
Notice and Questionnaire because it was a subsequent transferee of Registrable
Shares after the Company mailed the Notice and Questionnaire, the Company shall
distribute a Notice and Questionnaire to such Holders at the address set forth
in the request and (y) upon receipt of a properly completed Notice and
Questionnaire from such Holder, the Company shall use its best efforts to name
such Holder as a selling securityholder in the Demand Registration Statement by
means of a pre-effective amendment, by means of a post-effective amendment or,
if permitted by the Commission, by means of a Prospectus supplement to the
Demand Registration Statement; provided, however, that the Company will have no
obligation to add Holders to the Demand Registration Statement as selling
securityholders more frequently than once every thirty (30) calendar days.
 
(c)  Piggyback Registration.  If, after the date hereof and within three years
following the Closing Date, the Company proposes to file a registration
statement under the Securities Act providing for a public offering of the
Company’s equity securities, other than the Mandatory Shelf Registration
Statement or a registration statement on Form S-8 or Form S-4 or any similar
form hereafter adopted by the Commission as a replacement therefor (including
the Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto
and all material incorporated by reference or deemed to be incorporated by
reference, if any, in such registration statement, the “Piggyback Registration
Statement”), the Company will notify each Holder of Registrable Shares
constituting at least 3% of the then outstanding Common Stock of the Company on
a Fully-Diluted basis of the proposed filing if clause (i) or (ii) of the
following sentence applies.  If (i) the Piggyback Registration Statement relates
to an Underwritten Offering, or (ii) the Mandatory Shelf Registration
 

Registration Rights Agreement
8

--------------------------------------------------------------------------------



Statement is not then effective, then each Holder in the case of clauses (i) and
(ii) shall be given an opportunity to include in such Piggyback Registration
Statement all or any part of such Holder’s Registrable Shares.  Each such Holder
desiring to include in any such Piggyback Registration Statement all or part of
such Holder’s Registrable Shares shall, within 10 days after delivery of the
above-described notice by the Company, so notify the Company in writing, and in
such notice shall inform the Company of the number of Registrable Shares such
Holder wishes to include in such Piggyback Registration Statement and provide,
as a condition to such inclusion, such information regarding itself, its
Registrable Shares and the intended method of disposition of such securities as
is required pursuant to Regulation S-K promulgated under the Securities Act to
effect the registration of the Registrable Shares.  Any Holder’s election to
include any Registrable Shares in such Piggyback Registration Statement will not
affect the inclusion of such Registrable Shares in the Mandatory Shelf
Registration Statement until such Registrable Shares have been sold under the
Piggyback Registration Statement, at which time the Company may remove from the
Mandatory Shelf Registration Statement such Registrable Shares.
 
(i)  Right to Terminate Piggyback Registration.  At any time, the Company may
terminate or withdraw any Piggyback Registration Statement referred to in this
Section 2(c) and without any obligation to any such Holder whether or not any
Holder has elected to include Registrable Shares in such registration.  The
Company may suspend the effectiveness and use of any Piggyback Registration
Statement at any time for an unlimited amount of time whether or not any Holder
has elected to include Registrable Shares in such registration.
 
(ii)  Underwriting.  The Company shall advise the Holders of the identity of the
managing underwriters for any Underwritten Offering proposed under the Piggyback
Registration Statement.  The right of any such Holder’s Registrable Shares to be
included in any Piggyback Registration Statement pursuant to this Section 2(c)
shall be conditioned upon such Holder’s participation in such Underwritten
Offering and the inclusion of such Holder’s Registrable Shares in the
Underwritten Offering to the extent provided herein.  All Holders proposing to
distribute their Registrable Shares through such Underwritten Offering shall
enter into an underwriting agreement in customary form with the managing
underwriters selected for such underwriting and complete and execute any
questionnaires, powers of attorney, indemnities, securities escrow agreements
and other documents reasonably required under the terms of such underwriting,
and furnish to the Company such information in writing as the Company may
reasonably request for inclusion in the Registration Statement; provided,
however, that no Holder shall be required to make any representations or
warranties to or agreements with the Company or the underwriters other than
representations, warranties or agreements as are customary and reasonably
requested by the underwriters. Notwithstanding any other provision of this
Agreement, if the managing underwriters determine in good faith that marketing
factors require a limitation on the number of shares to be included, then the
managing underwriters may exclude shares (including Registrable Shares) from the
Piggyback Registration Statement and the Underwritten Offering, and any shares
of Common Stock included in the Piggyback Registration Statement and the
Underwritten Offering shall be allocated, first, to the Company, and second, to
any Person exercising demand registration rights that are the basis for such
registration, and third, to each of the Holders requesting inclusion of their
Registrable Shares in such Piggyback Registration Statement on a pro rata basis
based on the total number of such shares requested to be included; provided,
that if (i) the Mandatory Shelf Registration Statement is not declared effective
by the 120th day following the Closing or (ii) the Commission shall have issued
a stop order relating to the Mandatory Shelf Registration Statement and such
order remains in effect, then the number of Registrable Shares requested by any
holder for inclusion in the Piggyback Registration shall be allocated on a pro
rata basis with the person exercising demand registration rights that are the
basis for such registration; provided, further, that the number of Registrable
Shares to be included in the Piggyback Registration Statement shall not be
reduced unless all other securities of the Company held by other holders of the
Company’s capital stock with registration rights that are inferior (with respect
to such reduction) to the registration rights of the Holders set forth herein,
are first entirely excluded from the underwriting and registration.  If any
Holder
 

Registration Rights Agreement
9

--------------------------------------------------------------------------------



disapproves of the terms of any Underwritten Offering, such Holder may elect to
withdraw therefrom by written notice to the Company and the underwriter,
delivered at least 10 Business Days before the effective date of the Piggyback
Registration Statement.  Any Registrable Shares excluded or withdrawn from such
Underwritten Offering shall be excluded and withdrawn from the Piggyback
Registration Statement.
 
(iii)  Hold-Back Agreement.  By electing to include Registrable Shares in the
Piggyback Registration Statement, if any, the Holder shall be deemed to have
agreed not to effect any sale or distribution of securities of the Company of
the same or similar class or classes of the securities included in the
Registration Statement or any securities convertible into or exchangeable or
exercisable for such securities, including a sale pursuant to Rule 144 under the
Securities Act, or enter into any other transaction designed to directly or
indirectly transfer any of the economic consequences of ownership of Common
Stock of the Company, during such periods as reasonably requested (but in no
event longer than 120 days following the effective date of the Piggyback
Registration Statement), provided each of the executive officers and directors
of the Company that holds shares of Common Stock of the Company or securities
convertible into or exchangeable or exercisable for shares of Common Stock of
the Company is subject to at least the same restrictions for the entire time
period required of the Holders hereunder) by the managing underwriters, if an
Underwritten Offering.
 
(iv)  Mandatory Shelf Registration not Impacted by Piggyback Registration
Statement.  The Company’s obligation to file the Mandatory Shelf Registration
Statement shall not be affected by the filing or effectiveness of the Piggyback
Registration Statement.
 
(d)  Expenses.  The Company shall pay all Registration Expenses (including those
of Purchaser and Holders affiliated or associated with Purchaser) in connection
with the registration of the Registrable Shares pursuant to this
Agreement.  Each Holder participating in a registration pursuant to this Section
2 shall bear such Holder’s proportionate share (based on the total number of
Registrable Shares sold in such registration) of all discounts and commissions
payable to underwriters or brokers and all transfer taxes in connection with a
registration of Registrable Shares pursuant to this Agreement and any other
expense of the Holders not specifically allocated to the Company pursuant to
this Agreement relating to the sale or disposition of such Holder’s Registrable
Shares pursuant to any Registration Statement.
 
3.  RULE 144 AND RULE 144A REPORTING; REPORTS TO HOLDERS.
 
    (a)  With a view to making available the benefits of certain rules and
regulations of the Commission that may permit the sale of the Registrable Shares
to the public without registration, the Company agrees to, so long as any Holder
owns any Registrable Shares:
 
        (i)  make and keep adequate current public information available, as
those terms are understood and defined in Rule 144(c) at all times after the
effective date of the first registration statement filed by the Company for an
offering of the Company’s securities to the general public;
 
        (ii)  use its best efforts to file (including electronically on EDGAR)
with the Commission in a timely manner all reports and other documents required
to be filed by the Company under the Securities Act and the Exchange Act
 
         (iii)  so long as a Holder owns any Registrable Shares constituting
144A/Regulation S Shares, if the Company is not required to file reports and
other documents under the Securities Act and the Exchange Act, it will make
available other information as required by, and so long as necessary to permit
sales of Registrable Shares pursuant to, Rule 144 or Rule 144A; and
 

Registration Rights Agreement
10

--------------------------------------------------------------------------------


 
       (iv)  furnish to any Holder promptly upon request a written statement by
the Company as to its compliance with the reporting requirements of Rule 144 and
of the Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents of the Company, and take such
reasonable further actions consistent with this Section 3, as a Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing a Holder to sell any such Registrable Shares without
registration.
 
    (b)  So long as a Holder owns any Registrable Shares, notwithstanding that
the Company may not be required to file reports under the Securities Act or the
Exchange Act or otherwise report on an annual and quarterly basis on forms
provided for such annual and quarterly reporting pursuant to rules and
regulations promulgated by the Commission, the Company shall furnish to the
Holders all quarterly and annual financial information that would be required to
be contained in a filing with the Commission on Forms 10-K and 10-Q if the
Company were required to file such forms, including a “Management’s Discussion
and Analysis of Financial Condition and Results of Operations” and, with respect
to the annual information only, audit reports thereon by the certified
independent accountants of the Company.  Such annual reports shall be furnished
within 60 days of fiscal year end and such quarterly reports shall be furnished
within 15 days after the end of such quarter.
 
 
4.  REGISTRATION PROCEDURES.  In connection with the obligations of the Company
with respect to any registration pursuant to this Agreement, the Company shall:
 
(a)  notify Purchaser, in writing, at least 10 Business Days before filing a
Registration Statement, of its intention to file a Registration Statement with
the Commission and, at least 5 Business Days before filing, provide a copy of
the Registration Statement to Purchaser; prepare and file with the Commission,
as specified in this Agreement, each Registration Statement, which Registration
Statement shall comply as to form in all material respects with the requirements
of the applicable form and include all financial statements required by the
Commission to be filed therewith and shall be reasonably acceptable to
Purchaser; notify Purchaser at least 5 Business Days before filing of any
amendment or supplement to such Registration Statement and, at least 3 Business
Days before filing, provide a copy of such amendment or supplement to Purchaser
for review and comment; promptly following receipt from the Commission, provide
to Purchaser copies of any comments made by the staff of the Commission relating
to such Registration Statement and the Company’s responses thereto for review
and comment; and use its reasonable best efforts to cause the Mandatory Shelf
Registration Statement and the Demand Registration Statement to become effective
as soon as practicable after filing and to remain effective as set forth in
Section 2(a)(i) and Section 2(b)(i) respectively;
 
(b)  subject to Section 4(i), (i) prepare and file with the Commission such
amendments and post-effective amendments to each such Registration Statement as
may be necessary to keep such Registration Statement effective for the period
described in Section 2(a)(i) and Section 2(b)(i), (ii) cause each Prospectus
contained therein to be supplemented by any required Prospectus supplement, and
as so supplemented to be filed pursuant to Rule 424 or any similar rule that may
be adopted under the Securities Act, (iii) promptly amend or supplement each
such Registration Statement to include the Company’s quarterly and annual
financial information and other material developments (unless the Company is
eligible to incorporate such information by reference into the Registration
Statement), during which time sales of the Registrable Shares under the
Registration Statement will be suspended until such amendment or supplement is
filed and effective, and (iv) comply in all material respects with the
provisions of the Securities Act with respect to the disposition of all
Registrable Shares covered by each Registration Statement during the applicable
period in accordance with the intended method or methods of distribution by the
selling Holders thereof;
 

Registration Rights Agreement
11

--------------------------------------------------------------------------------



(c)  furnish to the Holders, without charge, as many copies of each Prospectus,
including each preliminary Prospectus, any Issuer Free Writing Prospectus, and
any amendment or supplement thereto and such other documents as such Holder may
reasonably request, in order to facilitate the public sale or other disposition
of the Registrable Shares; the Company hereby consents to the use, in accordance
with Applicable Law, of such Prospectus, including each preliminary Prospectus,
and any Issuer Free Writing Prospectus by the Holders, if any, in connection
with the offering and sale of the Registrable Shares covered by any such
Prospectus;
 
(d)  use its best efforts to register or qualify, or obtain exemption from
registration or qualification for, all Registrable Shares by the time the
applicable Registration Statement is declared effective by the Commission under
all applicable state securities or “blue sky” laws of such domestic
jurisdictions as Purchaser or any Holder covered by a Registration Statement
shall reasonably request in writing, keep each such registration or
qualification or exemption effective during the period such Registration
Statement is required to be kept effective pursuant to Section 2(a)(i) and
Section 2(b)(i) and do any and all other acts and things that may be reasonably
necessary or advisable to enable such Holder to consummate the disposition in
each such jurisdiction of such Registrable Shares owned by such Holder;
provided, however, that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction or to register as a broker or
dealer in such jurisdiction where it would not otherwise be required to qualify
but for this Section 4(d), (ii) subject itself to taxation in any such
jurisdiction, or (iii) submit to the general service of process in any such
jurisdiction;
 
(e)  use its reasonable best efforts to cause all Registrable Shares covered by
such Registration Statement to be registered and approved by such other domestic
governmental agencies or authorities, if any, as may be necessary to enable the
Holders thereof to consummate the disposition of such Registrable Shares;
 
(f)  notify Purchaser and each Holder with Registrable Shares covered by a
Registration Statement promptly and, if requested by Purchaser or any such
Holder, confirm such advice in writing (i) when such Registration Statement has
become effective and when any post-effective amendments and supplements thereto
become effective, (ii) of the issuance by the Commission or any state securities
authority of any stop order suspending the effectiveness of such Registration
Statement or the initiation or threatening of any proceedings for that purpose
(including a pending proceeding against the Company under Section 8A of the
Securities Act in connection with the offering of the Registrable Shares), (iii)
of any request by the Commission or any other federal or state governmental
authority for amendments or supplements to such Registration Statement or
related Prospectus or any Issuer Free Writing Prospectus or for additional
information, and (iv) of the happening of any event during the period such
Registration Statement is effective as a result of which such Registration
Statement or the related Prospectus or any Issuer Free Writing Prospectus or any
document incorporated by reference therein contains (other than with respect to
information provided to the Company in writing by the Holders for use therein)
any untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading (which information shall be accompanied by an instruction to suspend
the use of the Registration Statement and the Prospectus and such Issuer Free
Writing Prospectus until the requisite changes have been made), and at the
request of any such Holder;
 
(g)  during the period of time referred to in Section 2(a)(i), use its
reasonable best efforts to avoid the issuance of, or if issued, to obtain the
withdrawal of, any order enjoining or suspending the use or effectiveness of a
Registration Statement or suspending the qualification (or exemption from
qualification) of any of the Registrable Shares for sale in any jurisdiction, as
promptly as practicable;
 
(h)  upon request, furnish to each requesting Holder with Registrable Shares
covered by a Registration Statement, without charge, at least one conformed copy
of such Registration Statement and
 

Registration Rights Agreement
12

--------------------------------------------------------------------------------



any post-effective amendment or supplement thereto (without documents
incorporated therein by reference or exhibits thereto, unless requested);
 
(i)  except as provided in Section 5, upon the occurrence of any event
contemplated by Section 4(f)(iv), use its reasonable best efforts to promptly
prepare a supplement or post-effective amendment to a Registration Statement or
the related Prospectus or any Issuer Free Writing Prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered to the purchasers of the Registrable Shares, such
Prospectus or Issuer Free Writing Prospectus will not contain (other than with
respect to information provided to the Company in writing by the Holders for use
therein) any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and, upon request, promptly furnish to each requesting Holder covered by such
Registration Statement a reasonable number of copies of each such supplement or
post-effective amendment;
 
(j)  if requested by the managing underwriters or any Holders of Registrable
Shares being sold in connection with an Underwritten Offering, (i) promptly
incorporate in a Prospectus supplement or post-effective amendment such material
information as the managing underwriters or such Holders indicate relates to
them or otherwise reasonably request be included therein and (ii) make all
required filings of such Prospectus supplement or such post-effective amendment
as soon as practicable after the Company has received notification of the
matters to be incorporated in such Prospectus supplement or post-effective
amendment;
 
(k)  in the case of an Underwritten Offering, use its reasonable best efforts to
provide to the Holders and the underwriters a signed counterpart, addressed to
each such Holder and the underwriters, of:  (i) an opinion of counsel for the
Company, dated the date of each closing under the underwriting agreement,
reasonably satisfactory to the underwriters; and (ii) a “comfort” letter, dated
the effective date of such Registration Statement and the date of each closing
under the underwriting agreement, signed by the independent public accountants
who have certified the Company’s financial statements included in such
Registration Statement, covering substantially the same matters with respect to
such Registration Statement (and the Prospectus included therein) and with
respect to events subsequent to the date of such financial statements, as are
customarily covered in accountants’ letters delivered to underwriters in
underwritten public offerings of securities, and such other financial matters as
the underwriters may reasonably request and customarily obtained by underwriters
in underwritten offerings, provided that, to be an addressee of the comfort
letter, each Holder may be required to confirm that it is in the category of
persons to whom a comfort letter may be delivered in accordance with applicable
accounting literature;
 
(l)  enter into customary agreements (including in the case of an Underwritten
Offering, an underwriting agreement in customary form) and take all other action
in connection therewith to expedite or facilitate the distribution of the
Registrable Shares included in such Registration Statement and, in the case of
an Underwritten Offering, make representations and warranties to the
underwriters in such form and scope as are customarily made by issuers to
underwriters in underwritten offerings and confirm the same to the extent
customary if and when requested;
 
(m)  in connection with an Underwritten Offering, use its reasonable best
efforts to make available for inspection by the representative of any
underwriters participating in any disposition pursuant to a Registration
Statement, all financial and other records and cause the respective officers,
directors and employees of the Company to supply all information reasonably
requested by any such representatives, the managing underwriters, counsel
thereto or accountants in connection with a Registration Statement; provided,
however, that such records, documents or information that the Company
determines, in good faith, to be confidential and notifies such representatives,
managing underwriters, counsel thereto or accountants are confidential shall not
be used by the underwriters or the Holders as the basis for any market
 

Registration Rights Agreement
13

--------------------------------------------------------------------------------



transactions in the securities of the Company) and shall not be disclosed by the
representatives, managing underwriters, counsel thereto or accountants unless
(i) the disclosure of such records, documents or information is necessary to
avoid or correct a material misstatement or material omission in a Registration
Statement or Prospectus, (ii) the release of such records, documents or
information is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, or (iii) such records, documents or information have
been generally made available to the public; provided further, that upon
learning that the disclosure of such records, documents or information is sought
in a court of competent jurisdiction, the recipient of such confidential
information shall give notice to the Company and allow (and cooperate with) the
Company at its expense to undertake appropriate action to prevent disclosure of
the information deemed confidential.  To the extent practicable, the foregoing
inspection and information gathering shall be coordinated on behalf of the
Holders and the other parties entitled thereto by one counsel designated by and
on behalf of the Holders and the other parties, which counsel the Company
determines in good faith is reasonably acceptable;
 
(n)  use its reasonable best efforts (including seeking to cure in the Company’s
listing or inclusion application any deficiencies cited by the exchange or
market) to maintain the listing on The Nasdaq Stock Market;
 
(o)  prepare and file in a timely manner all documents and reports required by
the Exchange Act and, to the extent the Company’s obligation to file such
reports pursuant to Section 15(d) of the Exchange Act expires before the
expiration of the effectiveness period of the Registration Statement as required
by Section 2(a)(i), the Company shall register the Registrable Shares under the
Exchange Act and shall maintain such registration through the effectiveness
period required by Section 2(a)(i);
 
(p)  provide a CUSIP number for all Registrable Shares not later than the
effective date of the Registration Statement;
 
(q)  (i) otherwise use its reasonable best efforts to comply in all material
respects with all applicable rules and regulations of the Commission, (ii) make
generally available to its stockholders, as soon as reasonably practicable,
earnings statements covering at least 12 months that satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder, and (iii) delay
filing any Registration Statement or Prospectus or amendment or supplement to
such Registration Statement or Prospectus to which any Holder of Registrable
Shares covered by any such Registration Statement shall have reasonably objected
on the grounds that such Registration Statement or Prospectus or amendment or
supplement does not comply in all material respects with the requirements of the
Securities Act, such Holder having been furnished with a copy thereof at least 3
Business Days before the filing thereof, provided that the Company may file such
Registration Statement or Prospectus or amendment or supplement following such
time as the Company shall have made a good faith effort to resolve any such
issue with the objecting Holder and shall have advised the Holder in writing of
its reasonable belief that such filing complies in all material respects with
the requirements of the Securities Act;
 
(r)  cause to be maintained a registrar and transfer agent for all Registrable
Shares covered by any Registration Statement from and after a date not later
than the effective date of such Registration Statement;
 
(s)  in connection with any sale or transfer of the Registrable Shares (whether
or not pursuant to a Registration Statement) that will result in the securities
being delivered no longer constituting Registrable Shares, cooperate with the
Holders and the managing underwriters to facilitate the timely preparation and
delivery of certificates representing the Registrable Shares to be sold, which
certificates shall not bear any transfer restrictive legends (other than as
required by the Company’s charter), and to enable such
 

Registration Rights Agreement
14

--------------------------------------------------------------------------------



Registrable Shares to be in such denominations and registered in such names as
the managing underwriters or the Holders may request at least 3 Business Days
before any sale of the Registrable Shares;
 
(t)  if required under the rules of the NASD, in connection with the initial
filing of a Shelf Registration Statement and each amendment thereto with the
Commission pursuant to Section 2(a), prepare and, within one Business Day of
such filing with the Commission, to file with the NASD all forms and information
required or requested by the NASD in order to obtain written confirmation from
the NASD that the NASD does not object to the fairness and reasonableness of the
underwriting terms and arrangements (or any deemed underwriting terms and
arrangements) (each such written confirmation, a “No Objections Letter”)
relating to the resale of Registrable Shares pursuant to the Shelf Registration
Statement, including, without limitation, information provided to the NASD
through its COBRADesk system, and shall pay all costs, fees and expenses
incident to the NASD’s review of the Shelf Registration Statement and the
related underwriting terms and arrangements, including, without limitation, all
filing fees associated with any filings or submissions to the NASD and the legal
expenses, filing fees and other disbursements of Purchaser and any other NASD
member that is the holder of, or is affiliated or associated with an owner of,
Registrable Shares included in the Shelf Registration Statement (including in
connection with any initial or subsequent member filing);
 
The Company may require the Holders to furnish to the Company in writing such
information regarding the proposed distribution by such Holder as the Company
may from time to time reasonably request in writing or as shall be required to
effect the registration of the Registrable Shares, and no Holder shall be
entitled to be named as a selling stockholder in any Registration Statement and
no Holder shall be entitled to use the Prospectus forming a part thereof if such
Holder does not timely provide such information to the Company.  Each Holder
further agrees to furnish promptly to the Company in writing all information
required from time to time to make the information previously furnished by such
Holder not misleading.
 
Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4(f)(ii), 4(f)(iii) or
4(f)(iv), such Holder will immediately discontinue disposition of Registrable
Shares pursuant to a Registration Statement until (i) any such stop order is
vacated or (ii) if an event described in Section 4(f)(iii) or 4(f)(iv) occurs,
such Holder’s receipt of the copies of the supplemented or amended
Prospectus.  If so directed by the Company, such Holder will deliver to the
Company (at the reasonable expense of the Company) all copies in its possession,
other than permanent file copies then in such Holder’s possession, of the
Prospectus covering such Registrable Shares current at the time of receipt of
such notice.
 
Each Holder represents that it has not prepared or had prepared on its behalf or
used or referred to, and agrees that it will not prepare or have prepared on its
behalf or use or refer to, any Free Writing Prospectus, and has not distributed
and will not distribute any written materials in connection with the offer or
sale of the Registrable Shares without the prior express written consent of the
Company and, in connection with any Underwritten Offering, the
underwriters.  Any such Free Writing Prospectus consented to by the Company and
the underwriters, as the case may be, is hereinafter referred to as a “Permitted
Free Writing Prospectus.”  The Company represents and agrees that it has treated
and will treat, as the case may be, each Permitted Free Writing Prospectus as an
Issuer Free Writing Prospectus, including in respect of timely filing with the
Commission, legending and record keeping.
 
5.  SUSPENSION PERIOD.
 
(a)  Subject to the provisions of this Section 5, following the effectiveness of
a Registration Statement (and the filings with any international, federal or
state securities commissions), the Company may direct the Holders (in the case
of a Mandatory Shelf Registration Statement) or Initiating Holders (in
 

Registration Rights Agreement
15

--------------------------------------------------------------------------------



the case of a Demand Registration Statement or Piggyback Registration
Statement), in accordance with Section 5(b), to suspend sales of the Registrable
Shares pursuant to a Registration Statement for such times as the Company
reasonably may determine is necessary and advisable (but in no event for more
than an aggregate of 90 days, including for purposes of such calculation, any
days that were deferred under Section 2(b)(ii), in any consecutive 12-month
period commencing on Closing, except as a result of a review of any
post-effective amendment by the Commission before declaring any post-effective
amendment to the Registration Statement effective, provided that the Company has
used its reasonable best efforts to cause such post-effective amendment to be
declared effective) if (i) a certificate is delivered by the Company and signed
by a director of the Company certifying that in the good faith judgment of the
Board it would be seriously detrimental to the Company to proceed with such sale
because (x) a merger, consolidation, substantial acquisition or other similar
corporate action is expected to occur imminently or (y) the Company intends to
issue equity securities or equity-linked securities not pursuant to a
registration statement; or (ii) the majority of the members of the Board of
Directors of the Company shall have determined in good faith, upon the advice of
counsel, that it is required by law, rule, regulation or Commission-published
release or interpretation to supplement the Registration Statement or file a
post-effective amendment to the Registration Statement in order to incorporate
information into the Registration Statement for the purpose of (1) including in
the Registration Statement any prospectus required under Section 10(a)(3) of the
Securities Act; (2) reflecting in the prospectus included in the Registration
Statement any facts or events arising after the effective date of the
Registration Statement (or of the most-recent post-effective amendment) that,
individually or in the aggregate, represents a fundamental change in the
information set forth therein; or (3) including in the prospectus included in
the Registration Statement any material information with respect to the plan of
distribution not disclosed in the Registration Statement or any material change
to such information.  Upon the occurrence of any such suspension, the Company
shall use its reasonable best efforts to cause the Registration Statement to
become effective or to promptly (and in the case of a suspension under clause
(ii), use reasonable best efforts to within seven (7) days) amend or supplement
the Registration Statement on a post-effective basis or to take such action as
is necessary to make resumed use of the Registration Statement compatible with
the Company’s best interests, as applicable, so as to permit the Holders to
resume sales of the Registrable Shares as soon as possible.
 
(b)  In the case of an event that causes the Company to suspend the use of a
Registration Statement (a “Suspension Event”), the Company shall give written
notice (a “Suspension Notice”) to Purchaser and the Holders (or the Initiating
Holders, as the case may be) to suspend sales of the Registrable Shares and such
notice shall state generally the basis for the notice and that such suspension
shall continue only for so long as the Suspension Event or its effect is
continuing and the Company is using its best efforts and taking all reasonable
steps to terminate suspension of the use of the Registration Statement as
promptly as possible.  No Holder shall effect any sales of the Registrable
Shares pursuant to such Registration Statement (or such filings) at any time
after it has received a Suspension Notice from the Company and before receipt of
an End of Suspension Notice (as defined below).  If so directed by the Company,
each Holder will deliver to the Company (at the expense of the Company) all
copies other than permanent file copies then in such Holder’s possession of the
Prospectus and any Issuer Free Writing Prospectus covering the Registrable
Shares at the time of receipt of the Suspension Notice.  The Holders (or the
Initiating Holders, as the case may be) may recommence effecting sales of the
Registrable Shares pursuant to the Registration Statement (or such filings)
following further notice to such effect (an “End of Suspension Notice”) from the
Company, which End of Suspension Notice shall be given by the Company to the
Holders (or the Initiating Holders, as the case may be) and Purchaser in the
manner described above promptly following the conclusion of any Suspension Event
and its effect.
 
(c)  Notwithstanding any provision herein to the contrary, subject to any
Suspension Events or as contemplated by Section 4(f)(iv), the Company shall use
its reasonable best efforts to cause each Registration Statement to be
maintained effective pursuant to this Agreement until the Registrable Shares are
not Registrable Shares.
 

Registration Rights Agreement
16

--------------------------------------------------------------------------------



6.  INDEMNIFICATION AND CONTRIBUTION.
 
(a)  The Company agrees to indemnify and hold harmless (i) Purchaser, each
Holder and any underwriter (as determined in the Securities Act) for such Holder
(including, if applicable, Purchaser), (ii) each Person, if any, who controls
(within the meaning of Section 15 of the Securities Act or Section 20(a) of the
Exchange Act) any of the foregoing (a “Controlling Person”), and (iii) the
respective officers, directors, partners, members, employees, representatives
and agents of any such Person or any Controlling Person (any Person referred to
in clause (i), (ii) or (iii) may hereinafter be referred to as an “Purchaser
Indemnitee”) from and against any and all losses, claims, damages, judgments,
actions, reasonable out-of-pocket expenses, and other liabilities, including, as
incurred, reimbursement of all reasonable costs of investigating, preparing,
pursuing or defending any claim or action, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, including the
reasonable fees and expenses of outside counsel to any Purchaser Indemnitee,
joint or several (the “Liabilities”), directly or indirectly related to, based
upon, arising out of or in connection with any untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement,
Prospectus or Issuer Free Writing Prospectus (as amended or supplemented), or
any preliminary Prospectus or any other document prepared by the Company used to
sell the Registrable Shares, or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a Prospectus, in light of the circumstances
under which they were made), not misleading, except insofar as such Liabilities
arise out of or are based upon (i) any untrue statement or omission or alleged
untrue statement or omission made in reliance upon and in conformity with
information relating to any Purchaser Indemnitee furnished to the Company or any
underwriter in writing by such Purchaser Indemnitee expressly for use therein,
or (ii) any sales by any Holder after the delivery by the Company to such Holder
of a Suspension Notice and before the delivery by the Company of an End of
Suspension Notice.  The Company shall notify the Holders promptly of the
institution, threat or assertion of any claim, proceeding (including any
governmental investigation), or litigation which it shall have become aware in
connection with the matters addressed by this Agreement which involves the
Company or a Purchaser Indemnitee.  The indemnity provided for herein shall
remain in full force and effect regardless of any investigation made by or on
behalf of any Purchaser Indemnitee.
 
(b)  In connection with any Registration Statement in which a Holder is
participating, such Holder agrees, severally and not jointly, to indemnify and
hold harmless Purchaser, the Company, each Person who controls the Company or
Purchaser within the meaning of Section 15 of the Securities Act or Section
20(a) of the Exchange Act, and the respective officers, directors, partners,
members, representatives, employees and agents of such Person or Controlling
Person to the same extent as the foregoing indemnity from the Company to each
Purchaser Indemnitee, but only with reference to (i) untrue statements or
omissions or alleged untrue statements or omissions made in reliance upon and in
strict conformity with information relating to such Holder furnished to the
Company in writing by such Holder expressly for use in any Registration
Statement or Prospectus, any amendment or supplement thereto, or any preliminary
Prospectus and (ii) any sales by any Holder after the delivery by the Company to
such Holder of a Suspension Notice and before the delivery by the Company of an
End of Suspension Notice.  The liability of any Holder pursuant to clause (i) of
the immediately preceding sentence shall in no event exceed the net proceeds
received by such Holder from sales of Registrable Shares giving rise to such
obligations.  If a Holder elects to include Registrable Shares in an
Underwritten Offering, the Holder shall be required to agree to such customary
indemnification provisions as may reasonably be required by the underwriter in
connection with such Underwritten Offering.
 
(c)  If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnity may be sought pursuant to Section 6(a) or 6(b),
such Person (the “Indemnified Party”), shall promptly notify the Person against
whom such indemnity may be sought (the “Indemnifying Party”), in writing (to the
extent
 

Registration Rights Agreement
17

--------------------------------------------------------------------------------



legally advisable) of the commencement thereof (but the failure to so notify an
Indemnifying Party shall not relieve it from any Liability which it may have
under this Section 6, except to the extent the Indemnifying Party is materially
prejudiced by the failure to give notice), and the Indemnifying Party, upon
request of the Indemnified Party, shall retain counsel reasonably satisfactory
to the Indemnified Party to represent the Indemnified Party and any others the
Indemnifying Party may reasonably designate in such proceeding and shall assume
the defense of such proceeding and pay the fees and expenses actually incurred
by such counsel related to such proceeding.  Notwithstanding the foregoing, in
any such proceeding, any Indemnified Party may retain its own counsel, but the
fees and expenses of such counsel shall be at the expense of such Indemnified
Party, unless (i) the Indemnifying Party and the Indemnified Party shall have
mutually agreed in writing to the contrary, (ii) the Indemnifying Party failed
within a reasonable time after notice of commencement of the action to assume
the defense and employ counsel reasonably satisfactory to the Indemnified Party,
(iii) the Indemnifying Party and its counsel do not pursue in a reasonable
manner the defense of such action or (iv) the named parties to any such action
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party, or any Affiliate of the Indemnifying Party, and such
Indemnified Party shall have been reasonably advised by counsel that, either (x)
there may be one or more legal defenses available to it which are different from
or additional to those available to the Indemnifying Party or such Affiliate of
the Indemnifying Party or (y) a conflict may exist between such Indemnified
Party and the Indemnifying Party or such Affiliate of the Indemnifying Party, in
which event the Indemnifying Party may not assume or direct the defense of such
action on behalf of such Indemnified Party, it being understood, however, that
the Indemnifying Party shall not, in connection with any one such action or
separate but substantially similar or related actions arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one separate firm of attorneys (in addition to any local counsel) for
all such Indemnified Parties, which firm shall be designated in writing by those
Indemnified Parties who sold a majority of the Registrable Shares sold by all
such Indemnified Parties and any such separate firm for the Company, the
directors, the officers and such control Persons of the Company as shall be
designated in writing by the Company.  The Indemnifying Party shall not be
liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld or delayed, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Indemnifying Party agrees to indemnify any Indemnified Party from and against
any Liability by reason of such settlement or judgment to the extent provided in
this Section 6 without reference to this sentence.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all Liability on claims
that are the subject matter of such proceeding.
 
(d)  If the indemnification provided for in Section 6(a) or 6(b) is for any
reason held to be unavailable to an Indemnified Party in respect of any
Liabilities referred to therein (other than by reason of the exceptions provided
therein) or is insufficient to hold harmless a party indemnified thereunder,
then each Indemnifying Party under such sections, in lieu of indemnifying such
Indemnified Party thereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Liabilities (i) in such proportion as
is appropriate to reflect the relative benefits of the Indemnified Party on the
one hand and the Indemnifying Parties on the other in connection with the
statements or omissions that resulted in such Liabilities, or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Indemnifying
Parties and the Indemnified Party, as well as any other relevant equitable
considerations.  The relative fault of the Company, on the one hand, and any
Purchaser Indemnitees, on the other, shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company or by such Purchaser Indemnitees and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.
 

Registration Rights Agreement
18

--------------------------------------------------------------------------------



(e)  The parties agree that it would not be just and equitable if contribution
pursuant to this Section 6 were determined by pro rata allocation (even if such
Indemnified Parties were treated as one entity for such purpose), or by any
other method of allocation that does not take account of the equitable
considerations referred to in Section 6(d).  The amount paid or payable by an
Indemnified Party as a result of any Liabilities referred to in Section 6(d)
shall be deemed to include, subject to the limitations set forth above, any
reasonable legal or other expenses actually incurred by such Indemnified Party
in connection with investigating or defending any such action or
claim.  Notwithstanding the provisions of this Section 6, in no event shall a
Purchaser Indemnitee be required to contribute any amount in excess of the
amount by which proceeds received by such Purchaser Indemnitee from sales of
Registrable Shares exceeds the amount of any damages that such Purchaser
Indemnitee has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.  For purposes of this
Section 6, each Person, if any, who controls (within the meaning of Section 15
of the Securities Act or Section 20(a) of the Exchange Act) Purchaser or a
Holder shall have the same rights to contribution as Purchaser or such Holder,
as the case may be, and each Person, if any, who controls (within the meaning of
Section 15 of the Securities Act or Section 20(a) of the Exchange Act) the
Company, and each officer, director, partner, member, employee, representative,
agent or manager of the Company shall have the same rights to contribution as
the Company.  Any party entitled to contribution will, promptly after receipt of
notice of commencement of any action, suit or proceeding against such party in
respect of which a claim for contribution may be made against another party or
parties, notify each party or parties from whom contribution may be sought, but
the omission to so notify such party or parties shall not relieve the party or
parties from whom contribution may be sought from any obligation it or they may
have under this Section 6 or otherwise, except to the extent that any party is
materially prejudiced by the failure to give notice.  No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act), shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
 
(f)  The indemnity and contribution agreements contained in this Section 6 will
be in addition to any Liability which any Indemnifying Party may otherwise have
to any Indemnified Party.  Each Purchaser Indemnitee’s obligations to contribute
pursuant to this Section 6 are not joint but are several in the proportion that
the number of Shares sold by such Purchaser Indemnitee bears to the number of
Shares sold by all Purchaser Indemnities.
 
7.  TERMINATION OF THE COMPANY’S OBLIGATIONS
 
.  The Company shall have no further obligations pursuant to this Agreement at
such time as no Registrable Shares are outstanding after their original
issuance, provided, however, that the Company’s obligations under Sections 3,
and 6 (and any related definitions) shall remain in full force and effect
following such time; provided, further, that if no Registrable Shares are
outstanding after their original issuance because the Company redeemed the
Registrable Shares pursuant to its charter documents, the Company’s obligations
hereunder shall terminate at such time.
 
8.  MISCELLANEOUS.
 
(a)  Remedies.  In the event of a breach by the Company of any of its
obligations under this Agreement, each Holder, in addition to being entitled to
exercise all rights provided herein or, in the case of Purchaser, in the
Purchase Agreement, or granted by law, including recovery of damages, will be
entitled to specific performance of its rights under this Agreement.  Subject to
Section 6, the Company agrees that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall waive the
defense that a remedy at law would be adequate.
 
(b)  Amendments and Waivers.  This Agreement may not be amended, modified or
supplemented, and waivers or consents to or departures from the provisions
hereof may not be given,
 

Registration Rights Agreement
19

--------------------------------------------------------------------------------



without the written consent of the Company and Holders beneficially owning a
majority of the Registrable Shares; provided, however, that for purposes of this
Agreement, Registrable Shares owned, directly or indirectly, by an entity that
is an Affiliate of the Company due to the Company’s owning an interest in such
entity shall not be deemed to be outstanding.  Notwithstanding the foregoing, a
waiver or consent to or departure from the provisions hereof with respect to a
matter that relates exclusively to (i) the Mandatory Shelf Registration
Statement may be given only with the consent of a majority of Registrable Shares
covered thereby and (ii) the rights of a Holder whose securities are being sold
pursuant to a Registration Statement and that does not directly or indirectly
affect, impair, limit or compromise the rights of other Holders may be given by
such Holder; provided that the provisions of this sentence may not be amended,
modified or supplemented except in accordance with the provisions of the
immediately preceding sentence.
 
(c)  Notices.  All notices and other communications, provided for or permitted
hereunder shall be made in writing and delivered by facsimile (with receipt
confirmed), overnight courier or registered or certified mail, return receipt
requested, or by telegram, addressed as follows:
 
        (i)  if to a Holder, at the most current address given by the transfer
agent and registrar of the Shares to the Company (including by email);
 
        (ii)  if to the Company, at the offices of the Company at 4340 East West
Highway, Bethesda, Maryland 20814, Attention:  Chief Executive Officer
(facsimile +1 (310) 215-7777); with a copy (which shall not constitute notice)
to Hughes Hubbard & Reed LLP at One Battery Park Plaza, New York, NY 10004-1482,
Attention:  Gary J. Simon (facsimile +1 (212) 422-4726); and
 
        (iii)  if to Purchaser, at the offices of Purchaser at 26/F, Chater
House, 8 Connaught Road, Central, Hong Kong, Attention: Principal Investment
Management, Middle Office  (facsimile +852 2877-0360); with a copy (which shall
not constitute notice) to Milbank, Tweed, Hadley & McCloy LLP, Tower 2, China
Central Place, 1505-1506, Chaoyang District, Beijing, 100025, China.
Attention:  Edward Sun, Esq. (facsimile +86 (10) 5969-2707).
 
(d)  Successors and Assigns; Third Party Beneficiaries.  This Agreement shall
inure to the benefit of and be binding upon the successors and assigns of each
of the parties hereto and shall inure to the benefit of each Holder.  The
Company agrees that the Holders shall be third party beneficiaries to the
agreements made hereunder by Purchaser and the Company, and each Holder shall
have the right to enforce such agreements directly to the extent it deems such
enforcement necessary or advisable to protect its rights hereunder; provided,
however, that such Holder fulfills all of its obligations hereunder.
 
(e)  Counterparts.  This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 
(f)  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK OR THE SUPREME COURT OF THE STATE OF NEW YORK
OR SITTING IN NEW YORK COUNTY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF
 

Registration Rights Agreement
20

--------------------------------------------------------------------------------



THE AFORESAID COURTS.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.
 
(g)  Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction.  It is hereby stipulated and declared to be the
intention of the parties hereto that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
(h)  Entire Agreement.  This Agreement, together with the Purchase Agreement, is
intended by the parties hereto as a final expression of their agreement, and is
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein.
 
(i)  Registrable Shares Held by the Company or its Affiliates.  Whenever the
consent or approval of Holders of a specified percentage of Registrable Shares
is required hereunder, Registrable Shares (or securities convertible into
Registrable Shares) held by the Company or entities that are Affiliates of the
Company due to the Company’s owning an interest in such entities shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.
 
(j)  Survival.  This Agreement is intended to survive the consummation of the
transactions contemplated by the Purchase Agreement.  The indemnification and
contribution obligations under Section 6 shall survive the termination of the
Company’s obligations under Section 2.
 
(k)  Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the provisions of this
Agreement.  All references made in this Agreement to “Section” refer to such
Section of this Agreement, unless expressly stated otherwise.
 
(l)  Adjustment for Stock Splits, etc.  Wherever in this Agreement there is a
reference to a specific number of shares with respect to any securities, then
upon the occurrence of any subdivision, combination, or stock dividend of such
shares, the specific number of shares with respect to any securities so
referenced in this Agreement shall automatically be proportionally adjusted to
reflect the effect on the outstanding shares of such class or series of stock by
such subdivision, combination, or stock dividend.
 
(m)  No Inconsistent Terms.  The Company represents, warrants and agrees that
(i) the rights granted to the Holders hereunder do not in any way conflict with
and are not inconsistent with the rights granted to the holders of any other
outstanding securities issued or guaranteed by the Company under any other
agreement and (ii) the Company has not entered into any agreement that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof.
 
[Remainder of this Page Intentionally Left Blank]
 

Registration Rights Agreement
21

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

 

 
CHINDEX INTERNATIONAL, INC.
         
By:
   
Name:
   
Title:
 








 
MAGENTA MAGIC LIMITED
         
By:
   
Name:
   
Title:
 


 
 
 
 
 


 
 

 
 
Signature Page to Registration Rights Agreement


--------------------------------------------------------------------------------



APPENDIX A
 


 
[Company]
 
Questionnaire for Selling Stockholders
 
This questionnaire is being furnished to the stockholders of
[                    ] (the “Company”) that have purchased shares of the
Company’s common stock, par value $0.01 per share (“Shares”), in the Company’s
private placement that closed on [                     ], or their respective
transferees.   The Company will use the information obtained in response to this
Questionnaire in the preparation of the Registration Statement the Company is
required to file with the SEC to permit the public offer and sale of the Shares
issued in the private placement (the “Registration Statement”) and filings with
the National Association of Securities Dealers, Inc. (“NASD”) in connection with
the Registration Statement.
 
Please complete and return this questionnaire to [           ], Milbank, Tweed,
Hadley & McCloy LLP, Tower 2, China Central Place, 1505-1506, Chaoyang District,
Beijing, China.  (telephone +86 (10) 5969-2700) by 5 p.m. Beijing Time on
[_________, _____________].
 
Please answer all questions.  If the answer to any question is “none” or “not
applicable,” please so state.
 
If there is any question about which you have any doubt, please set forth the
relevant facts in your answer.
 
1.  
Please set out below the name, as you wish it to appear in the “Selling
Stockholder” section of the Registration Statement, and address of the holder of
the Shares.

 
Name:
 
Address:
 
2.  
Please state the total number of currently outstanding Shares that the holder
beneficially owns* and the form of ownership and the date that it acquired such
Shares.

 


 


 


 
* See Appendix  A below for definitions.
 


--------------------------------------------------------------------------------





 
3.  
List below the nature of any position, office or other material relationship
which any affiliate* of the holder has, or has had within the past three years,
with the Company or any of its affiliates*.

 


 


 


 
4.  
The beneficial owner of the Shares to be registered for resale is:

 
¨           an individual;
¨           a corporation;
¨           a limited liability company;
¨           a partnership;
¨           other entity.
 


 
5.  
If you checked a box other than the one opposite “an individual” in Question 4,
please disclose (1) each natural person in your organization who exercises
voting and/or investment control with respect to the securities held by the
beneficial owner named in Question 1 and (2) his or her title and relation to
the beneficial owner.  If the beneficial owner is an entity, such as a limited
partnership or limited liability company, that is in turn managed or controlled
by another entity rather than an individual(s), please proceed up the corporate
chain of your organization until you reach the individual(s) that exercise
voting and/or investment control over the Shares.  If you do not believe that
any individual exercises investment and/or voting control over the Shares to be
registered for resale, please provide the name of the entity(ies) that you
believe exercises voting and/or investment control over the Shares in the space
below and proceed to Question 6.

 


 


 


 
6.  
If you believe that no individual exercises voting or investment control over
the Shares to be registered for resale, please answer the following questions:

 


 
 
    (a) Do one or two individuals have the ability to vote or sell the Shares?

 


 
 
    ¨ Yes – one or two individuals have the ability to vote or sell the Shares

 


 
 
    ¨ No – more than two individuals have the ability to vote or sell the Shares

 


 
 

--------------------------------------------------------------------------------



(b) If you answered “Yes” above, please provide the names of those individuals,
their title and relation to the beneficial owner.  Under SEC guidelines, this
individual(s) exercises voting and/or investment control over the Shares.
 


 
(c) If you answered “No” to Question 6(a), (1) do three or more natural persons
have voting and investment power over the securities, or control an entity which
has such voting and investment power AND (2) is a majority vote of such persons
required to determine how to vote and whether to sell the Shares held by the
beneficial owner?
 
¨ Yes
 
¨ No
 
(d) If you answered “No” to (c) above, please provide the names of the natural
persons, their title and relation to the beneficial owner.  Under SEC
guidelines, these individuals exercise voting and/or investment control over the
Shares.
 
7.  
If the holder expressly wishes to disclaim beneficial ownership* of any Shares
listed under Question 2 for any reason in the Registration Statement, indicate
below the Shares and circumstances for disclaiming such beneficial ownership*.

 


 


 


 
8.  
With respect to the Shares to be included in the Registration Statement, please
list any party that has or may have secured a lien, security interest or any
other claim relating to such Shares and please give a full description of such
claims.

 


 


 


 
9.  
If the holder presently contemplates a sale (other than pursuant to the
Registration Statement) or purchase, is presently committed to sell or purchase,
any of the Shares, or plans to sell the Shares, once the Registration Statement
is effective, other than pursuant to the Plan of Distribution attached on
Appendix B, please state the number of Shares and provide a description of the
contemplated transaction.

 


 


 

--------------------------------------------------------------------------------



10.  
State whether the holder is :

 
 
(a)  
a member* of the NASD?

 
   Yes       ¨              No        ¨
 
 
(b)  
a person associated with a member* of the NASD?

 
   Yes       ¨              No        ¨
 
 
(c)  
an affiliate* of a member* of the NASD?

 
   Yes       ¨              No        ¨
 
 
(d)  
associated* or affiliated* through equity ownership or otherwise with a member*
of the NASD or owns stock or any other securities of any NASD member* not
purchased in the open market?

 
   Yes       ¨              No        ¨
 
 
(e)  
an immediate family member* of any member* or person associated with a member*?

 
   Yes       ¨              No        ¨
 
 
(f)  
an entity or person that has made any outstanding subordinated loans to any
member*?

 
   Yes       ¨              No        ¨
 
 
If you answered “Yes” to any part of this Question 10, provide the following
information:
 
(a)  
the name of the member(s)*:

 


 
 
(b)  
the nature of the affiliation* or association* or family relationship:

 


 


--------------------------------------------------------------------------------





 
(c)  
whether the member* is participating* in any capacity in the offering of the
Shares:

 


 
 


 
(d)  
the Member* whose securities the holder owns and a description of the
securities:

 


 

 
 
(e)  
the Member* the holder has loaned money to and a brief description of the loan:

 


 
 


 
(f)  
all financing, investment and/or advisory services provided in the past 180
days, to be provided up to the time the Company files the Registration
Statement, or to be provided during the 90 days following effectiveness of the
Registration Statement by any participating member*, and compensation
attributable to such services (we may require copies of any related agreements):

 


 
 


 
11.           State whether the holder is affiliated with a registered broker or
dealer.
 
Affiliated      ¨           Not affiliated      ¨
 


 

 
 
12.
If the holder is affiliated with a registered broker or dealer, did the holder
purchase the Shares in the ordinary course of business and at the time of
purchase of the Shares had no agreements or understandings, directly or
indirectly, to distribute the Shares?

 
   Yes       ¨              No        ¨
 
 


 


 


--------------------------------------------------------------------------------



The undersigned selling stockholder of the Company hereby furnishes the
foregoing information for use by the Company in connection with the preparation
of the Registration Statement.
 
The undersigned will notify [                ] at the address above in writing
immediately of any changes in the foregoing answers that should be made as a
result of any developments occurring prior to the time that all the Shares are
sold pursuant to the Registration Statement referred to above.  Otherwise, the
Company is to understand that the above information continues to be, to the best
of the undersigned’s knowledge, information and belief, complete and correct.
 
The undersigned, by executing and returning this Questionnaire, confirms its
existing understanding that it will be bound by the terms and conditions of the
Registration Rights Agreement entered into on [Date], between the Company and
[Placement Agent].
 


 
Dated: _____________, 2007
 
_________________________________________
Name of Holder (please print)
 


 


 
_________________________________________
 
(Signature of Holder or By Authorized Person executing for Holder)
 
Printed Name: _____________________________
 


 
Its:           _________________________________
 
(Printed Name of Authorized Person and Title for persons executing for entities)
 
Email address: _____________________________
 
Fax Number: _______________________________
 


--------------------------------------------------------------------------------


 
APPENDIX A
 
Certain Terms Used in Questionnaire
 
Affiliate.  For NASD purposes (Question 10 above), the term “affiliate” or
“affiliated” means a company which controls, is controlled by or is under common
control with a member.  A company will be presumed to control a member if the
company beneficially owns 10% or more of the outstanding voting securities of a
member which is a corporation, or beneficially owns a partnership interest in
10% or more of the distributable profits or losses of a member which is a
partnership.  A member will be presumed to control a company if the member and
persons associated with the member beneficially own 10% or more of the
outstanding voting securities of a company which is a corporation, or
beneficially own a partnership interest in 10% or more of the distributable
profits or losses of a company which is a partnership.  A company will be
presumed to be under common control with a member if
 
o  
the same natural person or company controls both the member and company by
beneficially owning 10% or more of the outstanding voting securities of a member
or company which is a corporation, or by beneficially owning a partnership
interest in 10% or more of the distributable profits or losses of a member or
company which is a partnership or

 
o  
a person having the power to direct or cause the direction of the management or
policies of the member or the company also has the power to direct or cause the
direction of the management or policies of the other entity in question.

 


 
For other purposes of this Questionnaire, an “affiliate” of a company is a
person that directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, such company.
 
Associated.  The term “associated” means
 
o  
any corporation or organization (other than the Company or any of its
subsidiaries) of which the holder is an officer, director or partner or of which
the holder is, directly or indirectly, the beneficial owner of 5% or more of any
class of equity securities,

 
o  
any trustee or other estate in which the holder has a substantial beneficial
interest or as to which you serve as trustee or in a similar capacity,

 
o  
the holder’s spouse,

 
o  
any relative of the holder’s spouse or any relative of the holder who has the
same home as the holder or who is a director or officer or key executive of the
Company or any of its subsidiaries, and

 
o  
any partner, syndicate member of a person with whom the holder has agreed to act
in concert with respect to the acquisition, holding, voting or disposition of
the Company’s securities.

 

Investor Rights Agreement

--------------------------------------------------------------------------------



Beneficial Ownership A person “beneficially owns” a security if he, directly or
indirectly, has or shares voting power or investment power of such security,
whether through a contract, arrangement, understanding, relationship or
otherwise.  A person is also the beneficial owner of a security if he has the
right to acquire beneficial ownership at any time within 60 days (i) through the
exercise of any option, warrant or right, (ii) through the conversion of a
security, (iii) pursuant to the power to revoke a trust, discretionary account
or similar arrangement, or (iv) pursuant to the automatic termination of a
trust, discretionary account or similar arrangement.
 
Immediate family.  The term “immediate family” includes the parents,
mother-in-law, father-in-law, spouse, brother or sister, brother-in-law or
sister-in-law, son-in-law or daughter-in-law, and children of an employee or
associated person of a member, except any person other than the spouse and
children who does not live in the same household as, have a business
relationship with, provide material support to, or receive material support
from, the employee or associated person of a member.  In addition, the immediate
family includes any other person who either lives in the same household as,
provides material support to, or receives material support from, an employee or
associated person of a member.
 
Member.  The term “member” means any individual, partnership, corporation, or
other legal entity admitted to membership in the NASD under the provisions of
Article I of the By-laws of the NASD.
 
Participating member.  The term “participating member” means any member that is
participating in a public offering, any associated person of the member, any
members of their immediate family and any affiliate of the member.
 
Participation or participating in a public offering.  The terms “participation
or participating in a public offering” means participation in the preparation of
the offering or other documents, participation in the distribution of the
offering on an underwritten, non-underwritten, or any other basis, furnishing of
customer and/or broker lists for solicitation, or participation in any advisory
or consulting capacity to the issuer related to the offering,.
 
Person associated with a member.  The term “person associated with a member”
means every sole proprietor, partner, officer, director or branch manager of any
member, or any natural person occupying a similar status or performing similar
functions, or any natural person engaged in the investment banking or securities
business who is directly or indirectly controlling or controlled by such member
(for example, an employee), whether or not such person is registered or exempt
from registration with the NASD pursuant to its By-laws.
 

Investor Rights Agreement

--------------------------------------------------------------------------------



APPENDIX B
 


PLAN OF DISTRIBUTION


 
 
 

 

Investor Rights Agreement

--------------------------------------------------------------------------------



EXECUTION COPY






THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1993 (THE “ACT”), AND HAVE BEEN ISSUED IN RELIANCE UPON
THE SAFE HARBOR PROVIDED BY REGULATION S PROMULGATED UNDER THE ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE ACT.


 


CHINDEX INTERNATIONAL, INC.


TRANCHE B CONVERTIBLE NOTE DUE 2017


November 7, 2007
 
No. 001
US$1,000,000
Out of an aggregate US$25,000,000 of Tranche B Notes


CHINDEX INTERNATIONAL, INC., a Delaware corporation (the “Company”), for value
received, promises to pay, subject to the terms and conditions of this Note, to
the order of MAGENTA MAGIC LIMITED, a company organized and existing under the
laws of the British Virgin Islands and wholly owned, directly or indirectly, by
JPMorgan Chase & Co or its registered assigns (the “Holder”), the principal sum
of TWENTY-FIVE MILLION DOLLARS (US$25,000,000) due on November 6, 2017 (the
“Maturity Date”) in cash.  This Note is one of a series of Tranche B Convertible
Notes due November 6, 2017 (the “Tranche B Notes”) issued pursuant to the
Securities Purchase Agreement, dated as of November 7, 2007 (the “Purchase
Agreement”) between the Company and the Holder as the Purchaser therein and is
entitled to the benefits thereof.   This Note is subject to the terms and
conditions of the Purchase Agreement and in the case of a perceived conflict or
inconsistency between this Note and the Purchase Agreement, the Purchase
Agreement shall govern.  Capitalized terms used herein without definition have
the meanings assigned thereto in the Purchase Agreement.




--------------------------------------------------------------------------------



1.  PAYMENTS.
 
1.1  Subject to the right of the Holder to convert the principal amount of this
Note into shares of Class A Common Stock of the Company, the principal amount of
this Note shall be payable in full on the Maturity Date.
 
1.2  Payment of the principal of this Note shall be made to Holder at a place to
be specified by the Holder of this Note in a written notice to the Company at
least three (3) Business Days before the payment date.
 
1.3  Such payment of principal of this Note shall be made in lawful money of the
United States of America by transferring immediately available funds by wire
transfer to the account of such Holder for receipt by such Holder on the due
date of such payment.
 
1.4  If payment on this Note becomes due and payable on a Saturday, Sunday or
other day on which commercial banks in New York City or Hong Kong are authorized
or required by law to close, the maturity thereof shall be extended to the next
succeeding Business Day.
 
1.5  In no event shall interest of any kind be paid or payable with respect to
this Note.
 
2.  CONVERSION.
 
2.1  Conversion Right.  Subject to and upon compliance with the provisions of
this Section 2, at the option of the Holder thereof and subject to the
satisfaction or waiver of all conditions set forth in Section 2.2, any Note or
any portion of the principal amount thereof that is $1,000,000 or an integral
multiple of $1,000,000 may be converted at a price (the “Conversion Price”) that
shall be initially $27.84 per share of Common Stock.  The Conversion Price shall
be adjusted in certain instances as set forth in Section 2.4.
 
2.2  Conditions to Conversion.  This Note may be converted at any time at the
option of the Holder, but shall be automatically and mandatorily converted, in
the manner described in Section 2.1 above, if the following conditions shall
have been satisfied or waived in the sole discretion of the Holder:
 
(a)  (i) The International Finance Corporation (“IFC”) and/or other financial or
lending institutions shall have committed to one or more Facilities (as defined
below), as evidenced by one or more executed and legally binding agreements,
making available to the Company and/or any Subsidiary financing in an aggregate
principal amount of no less than US$50,000,000, and (ii) all conditions
precedent for the initial  disbursement specified in such Facilities (other than
those conditions relating to or dependent upon (x) the commencement of
construction, progress or completion of the projects to be financed by such
Facilities or any interest therein, and (y) the respective joint venture
agreements or project documents between the Company and its prospective joint
venture partners for such new projects, to the extent applicable and (z) equity
investment to the extent such condition would be satisfied by the conversion
described in Section 2.1) shall have been satisfied in all material respects or
waived by IFC and/or such other financial institutions extending such
Facilities.
 

Tranche B Note
2

--------------------------------------------------------------------------------



(b)  At the time the condition described in the preceding paragraph (a) is
satisfied or waived, there has been no breach, in any material respect, of any
express covenant or agreement owed by the Company under the Purchase Agreement
or other Transaction Documents.
 
Notwithstanding the foregoing paragraphs, this Note is automatically and
mandatorily to be converted, in the manner described in Section 2.1 above if
either: (i) twelve months have elapsed since the commencement of operations of
either of the New JV Hospitals or (ii) such New JV Hospital has achieved a
break-even EBITDA for any 12-month ending on a date that is the last day of a
fiscal quarter, and condition (b) above has been satisfied.


In each case, the Company shall provide in reasonable detail to the Holder
evidence that the conditions of this Section 2.2 have been satisfied for the
Holder’s review.


For purpose of this Section 2.2, the term “Facilities” shall mean one or more
facilities (i) with respect to Debt incurred by the Company and/or any of its
Subsidiaries, having a minimum final maturity of no shorter than 9.25 years from
the date of first drawdown and a minimum moratorium on principal repayment of
three (3) years commencing from the date of the first drawdown, permitting
principal repayment in equal amounts (or stepped up amounts in a manner
favorable to the borrower) no more frequently than twice in each consecutive
12-month period, having no sinking fund obligations and containing covenants,
standard and customary for Debt of similar nature; and/or (ii) with respect to
equity securities issued by the Company, issued at an effective price per share
(x) equal to or exceeding the Conversion Price and established within one month
following the Closing of the transactions contemplated by the Purchase
Agreement, or (y) is higher than the Conversion Price if after one month
following the Closing.


2.3  Exercise of Conversion Right.  In order to exercise the conversion
privilege with respect to any Note, the Holder of any Note to be converted shall
surrender such Note, duly endorsed or assigned to the Company or in blank, at
the principal office maintained by the Company, accompanied by (a) written
notice to the Company stating that the Holder irrevocably elects to convert such
Note or, if less than the entire principal amount thereof is to be converted,
the portion thereof to be converted in accordance with Section 2.1, (b) the
funds, if any, required by this Section, in immediately available form, and (c)
if Common Stock or any portion of such Note not to be converted are to be issued
in the name of a Person other than the Holder thereof, in accordance with the
terms hereof, the name of the Person in which to issue such Common Stock or
portion of the Note.
 
As promptly as practicable after receipt of such conversion notice, the Company
shall issue and shall deliver to such Holder a certificate or certificates for
the number of full shares of Common Stock issuable upon the conversion of such
Note or portion thereof in accordance with the provisions of this Section and a
check or cash in respect of any fractional interest in respect of a share of
Common Stock arising upon such conversion, as provided in Section 2.4.  In case
any Note of a denomination greater than $1,000,000 shall be surrendered for
partial conversion, the Company shall execute and deliver to the Holder of the
Note so surrendered, without charge, a new Note or Notes in authorized
denominations in an aggregate principal amount equal to the unconverted portion
of the surrendered Note and otherwise in accordance with the terms hereof.



Tranche B Note
3

--------------------------------------------------------------------------------



Each conversion shall be deemed to have been effected as to any such Note (or
portion thereof) on the date on which the requirements set forth above in this
Section 2.3 have been satisfied as to such Note (or portion thereof), and the
Person in whose name any certificate or certificates for shares of Common Stock
issuable upon such conversion shall be deemed to have become on said date the
holder of record of the shares represented thereby; provided however that any
such surrender on any date when the stock transfer books of the Company shall be
closed shall constitute the Person in whose name the certificates are to be
issued as the record holder thereof for all purposes on the next succeeding day
on which such stock transfer books are open, but such conversion shall be at the
Conversion Price in effect on the date upon which such Note shall be
surrendered.


2.4  Fractions of Shares.  No fractional shares of Common Stock shall be issued
upon conversion of Notes.  If more than one Note shall be surrendered for
conversion at one time by the same Holder, the number of full shares that shall
be issuable upon conversion thereof shall be computed on the basis of the
aggregate principal amount of the Notes (or specified portions thereof) so
surrendered.  Instead of any fractional share of Common Stock that would
otherwise be issuable upon conversion of any Note (or specified portions
thereof), the Company shall pay a cash adjustment in respect of such fraction in
an amount equal to the same fraction of the Closing Price per share of the
Common Stock at the close of business on the Trading Day immediately preceding
such day.
 
“Trading Day” shall mean each day on which the primary securities exchange or
quotation system that is used to determine the Closing Price is open for trading
or quotation.
“Closing Price” of a single share of Common Stock on any Trading Day shall mean
the closing sale price per share for the Common Stock (or if no closing sale
price is reported, the average of the bid and ask prices) on such Trading Day as
reported by the National Association of Securities Dealers Automated Quotation
System.


2.5  Adjustment of Conversion Price.
 
(a)  In case the Company shall pay or make a dividend or other distribution on
its Common Stock exclusively in Common Stock, the Conversion Price in effect at
the opening of business on the date following the date fixed for the
determination of stockholders entitled to receive such dividend or other
distribution shall be adjusted by multiplying such Conversion Price by a
fraction, (i) the numerator of which shall be the number of shares of Common
Stock outstanding at the close of business on the date fixed for such
determination, and (ii) the denominator of which shall be the sum of such number
of shares and the total number of shares constituting such dividend or other
distribution.  Such reduction becomes effective immediately after the opening of
business on the day following the date fixed for such determination.  If any
dividend or distribution of the type described in this Section 2.5(a) is
declared but not so paid or made, the Conversion Price shall again be adjusted
to the Conversion Price which would then be in effect if such dividend or
distribution had not been declared.
 

Tranche B Note
4

--------------------------------------------------------------------------------



(b)  In case the Company shall pay or make a dividend or other distribution on
its Common Stock consisting exclusively of, or shall otherwise issue to all
holders of its Common Stock, rights, warrants or options entitling the holders
thereof (for a period of not more than 60 days after such issuance) to subscribe
for or purchase shares of Common Stock (or securities convertible into or
exchangeable or exercisable for Common Stock) at a price per share less than the
current market price per share (or having a conversion, exchange or exercise
price per share) (in each case determined as provided in Section 2.5(d)) of the
Common Stock on the date immediately preceding the date of announcement of such
issuance, the Conversion Price in effect at the opening of business on the day
following the date of such announcement shall be adjusted by multiplying such
Conversion Price by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding at the close of business on the date of
announcement plus the number of shares of Common Stock so offered for
subscription or purchase and the denominator shall be the number of shares of
Common Stock outstanding at the close of business on the date of such
announcement plus the number of shares of Common Stock which the aggregate price
of the total number of shares so offered would purchase at the current market
price per share (determined as provided in Section 2.5(d)), such increase to
become effective immediately after the opening of business on the day following
the date fixed for such determination.
 
To the extent that shares of Common Stock (or securities convertible into or
exchangeable or exercisable for shares of Common Stock) are not delivered
pursuant to such rights or warrants, upon the expiration or termination of such
rights or warrants, the Conversion Price shall be readjusted to the Conversion
Price which would then be in effect had the adjustments made upon the issuance
of such rights or warrants been made on the basis of the delivery of only the
number of shares of Common Stock (or securities convertible into or exchangeable
or exercisable for shares of Common Stock) actually effected.  In the event that
such rights or warrants are not so issued, the Conversion Price shall again be
adjusted to be the Conversion Price which would then be in effect if the date
fixed for the determination of stockholders entitled to receive such rights or
warrants had not been fixed.


(c)  In case outstanding shares of Common Stock shall be subdivided into a
greater number of shares of Common Stock, the Conversion Price in effect at the
opening of business on the day following the day upon which such subdivision
becomes effective shall be proportionately reduced, and, conversely, in case
outstanding shares of Common Stock shall each be combined into a smaller number
of shares of Common Stock, the Conversion Price in effect at the opening of
business on the day following the day upon which such combination becomes
effective shall be proportionately increased.  In each such case, the Conversion
Price shall be adjusted by multiplying such Conversion Price by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such subdivision or combination and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
after giving effect to such subdivision or combination.  Such reduction or
increase, as the case may be, shall become effective immediately after the
opening of business on the day following the day upon which such subdivision or
combination becomes effective.  
 

Tranche B Note
5

--------------------------------------------------------------------------------



(d)  For the purpose of any computation under Section 2.5, the current market
price per share of Common Stock on any date in question shall be deemed to be
the average of the daily Closing Prices per share of Common Stock for the ten
consecutive Trading Days immediately prior to the date in question.
 
(e)  No adjustment in the Conversion Price shall be required unless such
adjustment would require an increase or decrease of at least 1% in the
Conversion Price; provided, however, that any adjustments, which by reason of
this Section 2.5(e) are not required to be made, shall be carried forward and
taken into account in any subsequent adjustment.  All calculations under this
Section 2.5 shall be made by the Company and shall be made to the nearest cent
or the nearest one-hundredth of a share, as the case may be.
 
2.6  Notice of Adjustments of Conversion Price.  Whenever the Conversion Price
is adjusted as herein provided, the Company shall compute the adjusted
Conversion Price in accordance with Section 2.5 and shall prepare a certificate
signed by the Chief Financial Officer of the Company setting forth the adjusted
Conversion Price and showing in reasonable detail the facts upon which such
adjustment is based, and such certificate shall forthwith be filed at each
office or agency maintained for the purpose of conversion of Notes; and the
Company shall forthwith cause a notice setting forth the adjusted Conversion
Price (“Conversion Adjustment Notice”) to be mailed, first class postage
prepaid, to each Holder at its address appearing on the register.  The Holder is
entitled to dispute the Conversion Price adjustment as reflected in the
Conversion Adjustment Notice within fifteen (15) days upon receipt of the
Conversion Adjustment Notice.  If such dispute cannot be resolved within thirty
(30) days from the date when the Company receives any Holder’s notice that it
disagrees with such adjustment, one of the “Big-Four” accounting firms shall be
appointed by mutual agreement of the Company and such Holder to determine the
proper adjustment of the Conversion Price.
 
2.7  Notice of Certain Corporate Action.  In case:
 
(a)  the Company shall declare a dividend (or any other distribution) on its
Common Stock;
 
(b)  the Company shall authorize the granting to all holders of its Common Stock
of rights, warrants or options to subscribe for or purchase any shares of
capital stock of any class or of any other rights (excluding rights distributed
pursuant to the Rights Agreement dated June 4, 2007, as amended on November 4,
2007);
 
(c)  of any consolidation or merger to which the Company is a party and for
which approval of any stockholders of the Company is required, or of the sale or
transfer of all or substantially all of the assets of the Company;
 
(d)  of the voluntary or involuntary dissolution, liquidation or winding, up of
the Company; or
 
(e)  the Company or any Subsidiary of the Company shall commence a tender or
exchange offer for all or a portion of the Company’s outstanding shares of
Common Stock (or shall amend any such tender or exchange offer).
 

Tranche B Note
6

--------------------------------------------------------------------------------



then the Company shall cause to be mailed to all Holders at their last addresses
as shall have been provided in writing to the Company for inclusion in a
register of Holders, at least 10 days prior to the applicable record, effective
or expiration date hereinafter specified, a notice stating (x) the date on which
a record is to be taken for the purpose of such dividend, distribution or
granting of rights, warrants or options, or, if a record is not to be taken, the
date as of which the holders of Common Stock of record to be entitled to such
dividend, distribution, rights, warrants or options are to be determined, or (y)
the date on which such consolidation, merger, sale, transfer, dissolution,
liquidation or winding up is expected to become effective, and the date as of
which it is expected that holders of Common Stock of record shall be entitled to
exchange their shares of Common Stock for securities, cash or other property
deliverable upon such consolidation, merger, sale, transfer, dissolution,
liquidation or winding up, or (z) the date on which such tender offer commenced,
the date on which such tender offer is scheduled to expire unless extended, the
consideration offered and the other material terms thereof (or the material
terms of any amendment thereto).


2.8  Taxes on Conversions.  The Company will pay any and all document and stamp
taxes that may be payable in respect of the issue or delivery of shares of
Common Stock on conversion of Notes pursuant hereto.  The Company shall not,
however, be required to pay any tax that may be payable in respect of any
transfer involved in the issue and delivery of shares of Common Stock in a name
other than that of the Holder of the Notes converted, and no such issue or
delivery shall be made unless and until the Person requesting such issue has
paid to the Company the amount of any such tax, or has established to the
satisfaction of the Company that such tax has been paid.
 
2.9  Cancellation of Converted Notes.  All Notes delivered for conversion shall
be delivered to the Company to be cancelled upon such conversion.
 
2.10  Provisions in Case of Reclassification, Consolidation, Merger or Sale of
Assets.  In the event that the Company shall be a party to any transaction
(including (i) any recapitalization or reclassification of the Common Stock
(other than a change in par value, or from par value to no par value, or from no
par value to par value, or as a result of a subdivision or combination of the
Common Stock), (ii) any consolidation of the Company with, or merger of the
Company into, any other Person, or any merger of another Person into the Company
(other than a merger that does not result in a reclassification, conversion,
exchange or cancellation of outstanding shares of Common Stock of the Company),
(iii) any sale or transfer of all or substantially all of the assets of the
Company or (iv) any compulsory share exchange) pursuant to which the Common
Stock is converted into the right to receive other securities, cash or other
property, then lawful provision shall be made as part of the terms of such
transaction whereby the Holder of each outstanding Tranche B Notes shall have
the right thereafter to convert such Note only into (subject to funds being
legally available for such purpose under applicable law at the time of such
conversion) the kind and amount of securities, cash and other property
receivable upon such transaction by a holder of the number of shares of Common
Stock into which such Note might have been converted immediately prior to such
transaction.
 
2.11  Company’s Determination. All calculations, adjustments and conversions
under this Section 2 shall be made by the Company and forwarded to the Holder
for its review.
 

Tranche B Note
7

--------------------------------------------------------------------------------



3.  CANCELLATION OF NOTE.
 
Upon payment in full of all outstanding obligations under this Note, whether by
receipt by the Holder of the appropriate Conversion Shares upon conversion of
the Tranche B Notes into shares of Common Stock of the Company pursuant to
Section 2 or cash payment in full, the Company’s obligations in respect of
payment of this Note shall terminate and the Holder shall surrender this Note to
the Company.


4.  EVENTS OF DEFAULT.
 
In the event that (an “Event of Default”):


(a)  the Company defaults for more than ten (10) Business Days in making the
payment of principal to be made on this Note; or
 
(b)  the Company or any of the Subsidiaries:
 
(i)  commences any case, proceeding or other action (x) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, composition or other relief
with respect to it or its debts or (y) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its assets, or shall make a general assignment for the
benefit of its creditor; or
 
(ii)  is the debtor named in any other case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of ninety (90) days; or
(C) takes any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the facts set forth in this clause (ii); or
(D) shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due;
 
(c)  the Company or the Subsidiary defaults with respect to any existing or
future Debt evidencing an aggregate value of the greater of (i) US$1,000,000 or
(ii) 10% of the total Debt of the Company at the time of such default and such
default continues unremedied for a period of more than forty-five (45) calendar
days;
 
(d)  any payment in excess of US$250,000, of principal or of interest on any
Debt, is accelerated under terms of any debt instrument or agreement, including
without limitation by operation of any cross-default provision contained
therein; or
 
(e)  failure to deliver the Conversion Shares in accordance with the Transaction
Documents.
 
In the case of any Event of Default hereunder, the entire unpaid balance of this
Note shall ipso facto become immediately due and payable upon notice or
demand.  The Holder

Tranche B Note
8

--------------------------------------------------------------------------------



may waive any Event of Default on such conditions as it shall determine to
impose and may rescind any acceleration and its consequences if the rescission
would not conflict with any judgment or decree and if all existing Events of
Default have been cured or waived except nonpayment of principal or interest
that has become due solely because of the acceleration.


5.  PAYMENT.
 
The Company hereby waives presentment for payment, notice of nonpayment,
protest, notice of protest and all other notices, filing of suit and diligence
in collecting the amounts due under this Note and agrees that the Holder shall
not be required first to initiate any suit or exhaust its remedies against any
other person or parties in order to enforce payment of this Note.


6.  MISCELLANEOUS.
 
6.1  Upon receipt of evidence reasonably satisfactory to the Company of the
loss, theft, destruction or mutilation of this Note and of a letter of indemnity
satisfactory to the Company, and upon reimbursement to the Company of all
reasonable expenses incident thereto, and upon surrender or cancellation of the
Note, if mutilated, the Company will make and deliver a new Note of like tenor
in lieu of such lost, stolen, destroyed or mutilated Note.
 
6.2  This Note and the rights and obligations of the Company and any Holder
hereunder shall be construed in accordance with and be governed by the laws of
the State of New York other than such laws as would result in the application of
the laws of a jurisdiction other than the State of New York.
 
6.3  The Holder may freely transfer this Note to any third party, subject to the
provisions of the Purchase Agreement and the terms and conditions
hereof.  Except as otherwise provided herein, the terms and conditions of this
Note shall be binding upon, and inure to the benefit of, the respective
representatives, successors and assigns of the parties hereto.
 
6.4  Upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the Holder
hereof or such Holder’s attorney duly authorized in writing, a new Note of like
tenor will be issued to, and registered in the name of, the transferee.  Prior
to the presentment for registration of transfer, the Company and any paying
agent or registrar for the Tranche B Notes may treat the Person in whose name
this Note is registered as the owner hereof for the purpose of receiving payment
and for all other purposes, and the Company and any paying agent or registrar
for the Tranche B Notes will not be affected by any notice to the contrary.
 
6.5  Time is of the essence of this Note.  If any provisions of this Note or the
application thereof to any person or circumstance shall be invalid or
unenforceable to any extent, the remainder of this Note and the application of
such provisions to other persons or circumstances shall not be affected thereby
and shall be enforced to the greatest extent permitted by law.
 

Tranche B Note
9

--------------------------------------------------------------------------------


 
[Signature page follows]
 
 
 
 
 
 
 
 
 

 
Tranche B Note
10

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Holder have executed this Note as of the
day and year first above written.





 
CHINDEX INTERNATIONAL, INC.
     
By:
   
Name:
Roberta Lipson
 
Title:
Chief Executive Office and President





MAGENTA MAGIC LIMITED
 
By:
   
Name:
Sanjai Vohra
 
Title:
Authorized Signatory


 


 
 
 
 
 
 
 
Signature Page to Tranche B Note


--------------------------------------------------------------------------------




EXECUTION COPY






THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1993 (THE “ACT”), AND HAVE BEEN ISSUED IN RELIANCE UPON
THE SAFE HARBOR PROVIDED BY REGULATION S PROMULGATED UNDER THE ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE ACT.


 


CHINDEX INTERNATIONAL, INC.


TRANCHE C CONVERTIBLE NOTE DUE 2017


November 7, 2007
 
No. 001
US$1,000,000
Out of an aggregate US$15,000,000 of Tranche C Notes


CHINDEX INTERNATIONAL, INC., a Delaware corporation (the “Company”), for value
received, promises to pay, subject to the terms and conditions of this Note, to
the order of MAGENTA MAGIC LIMITED, a company organized and existing under the
laws of the British Virgin Islands and wholly owned, directly or indirectly, by
JPMorgan Chase & Co or its registered assigns (the “Holder”), the principal sum
of FIFTEEN MILLION DOLLARS (US$15,000,000) due on November 6, 2017 (the
“Maturity Date”) in cash.  This Note is one of a series of Tranche C Convertible
Notes due November 6, 2017 (the “Tranche C Notes”) issued pursuant to the
Securities Purchase Agreement, dated as of November 7, 2007 (the “Purchase
Agreement”) between the Company and the Holder as the Purchaser therein and is
entitled to the benefits thereof.   This Note is subject to the terms and
conditions of the Purchase Agreement and in the case of a perceived conflict or
inconsistency between this Note and the Purchase Agreement, the Purchase
Agreement shall govern.  Capitalized terms used herein without definition have
the meanings assigned thereto in the Purchase Agreement.




--------------------------------------------------------------------------------



1.  PAYMENTS.
 
1.1  Subject to the right of the Holder to convert the principal amount of this
Note into shares of Class A Common Stock of the Company, the principal amount of
this Note shall be payable in full on the Maturity Date.
 
1.2  Payment of the principal of this Note shall be made to Holder at a place to
be specified by the Holder of this Note in a written notice to the Company at
least three (3) Business Days before the payment date.
 
1.3  Such payment of principal of this Note shall be made in lawful money of the
United States of America by transferring immediately available funds by wire
transfer to the account of such Holder for receipt by such Holder on the due
date of such payment.
 
1.4  If payment on this Note becomes due and payable on a Saturday, Sunday or
other day on which commercial banks in New York City or Hong Kong are authorized
or required by law to close, the maturity thereof shall be extended to the next
succeeding Business Day.
 
1.5  In no event shall interest of any kind be paid or payable with respect to
this Note.
 
2.  CONVERSION.
 
2.1  Conversion Right.  Subject to and upon compliance with the provisions of
this Section 2, at the option of the Holder thereof and subject to the
satisfaction or waiver of all conditions set forth in Section 2.2, any Note or
any portion of the principal amount thereof that is $1,000,000 or an integral
multiple of $1,000,000 may be converted at a price (the “Conversion Price”) that
shall be initially $27.84 per share of Common Stock.  The Conversion Price shall
be adjusted in certain instances as set forth in Section 2.4.
 
2.2  Conditions to Conversion.  This Note may be converted at any time at the
option of the Holder, but shall be automatically and mandatorily converted, in
the manner described in Section 2.1 above, if the following conditions shall
have been satisfied or waived in the sole discretion of the Holder:
 
(a)  Both New JV Hospitals have been completed, received all approvals,
consents, permits, and/or licenses required from any Governmental Authority for
the commencement of operations, and are ready in all material respects for
commencement of operations and have so commenced operation.
 
(b)  At the time the condition described in the preceding paragraph (a) is
satisfied or waived, there has been no breach of any representation, covenant or
undertaking owed by the Company under the Purchase Agreement or the Transaction
Documents.
 
Notwithstanding the foregoing paragraphs, this Note is automatically and
mandatorily to be converted, in the manner described in Section 2.1 above if
either: (i) twelve months have elapsed since the commencement of operations of
either of the New JV

Tranche C Note
2

--------------------------------------------------------------------------------



Hospitals or (ii) such New JV Hospital has achieved a break-even EBITDA for any
12-month ending on a date that is the last day of a fiscal quarter, and
condition (b) above has been satisfied.
 
In each case, the Company shall provide in reasonable detail to the Holder
evidence that the conditions of this Section 2.2 have been satisfied for the
Holder’s review.


2.3  Exercise of Conversion Right.  In order to exercise the conversion
privilege with respect to any Note, the Holder of any Note to be converted shall
surrender such Note, duly endorsed or assigned to the Company or in blank, at
the principal office maintained by the Company, accompanied by (a) written
notice to the Company stating that the Holder irrevocably elects to convert such
Note or, if less than the entire principal amount thereof is to be converted,
the portion thereof to be converted in accordance with Section 2.1, (b) the
funds, if any, required by this Section, in immediately available form, and (c)
if Common Stock or any portion of such Note not to be converted are to be issued
in the name of a Person other than the Holder thereof, in accordance with the
terms hereof, the name of the Person in which to issue such Common Stock or
portion of the Note.
 
As promptly as practicable after receipt of such conversion notice, the Company
shall issue and shall deliver to such Holder a certificate or certificates for
the number of full shares of Common Stock issuable upon the conversion of such
Note or portion thereof in accordance with the provisions of this Section and a
check or cash in respect of any fractional interest in respect of a share of
Common Stock arising upon such conversion, as provided in Section 2.4.  In case
any Note of a denomination greater than $1,000,000 shall be surrendered for
partial conversion, the Company shall execute and deliver to the Holder of the
Note so surrendered, without charge, a new Note or Notes in authorized
denominations in an aggregate principal amount equal to the unconverted portion
of the surrendered Note and otherwise in accordance with the terms hereof.


Each conversion shall be deemed to have been effected as to any such Note (or
portion thereof) on the date on which the requirements set forth above in this
Section 2.3 have been satisfied as to such Note (or portion thereof), and the
Person in whose name any certificate or certificates for shares of Common Stock
issuable upon such conversion shall be deemed to have become on said date the
holder of record of the shares represented thereby; provided however that any
such surrender on any date when the stock transfer books of the Company shall be
closed shall constitute the Person in whose name the certificates are to be
issued as the record holder thereof for all purposes on the next succeeding day
on which such stock transfer books are open, but such conversion shall be at the
Conversion Price in effect on the date upon which such Note shall be
surrendered.



Tranche C Note
3

--------------------------------------------------------------------------------



2.4  Fractions of Shares.  No fractional shares of Common Stock shall be issued
upon conversion of Notes.  If more than one Note shall be surrendered for
conversion at one time by the same Holder, the number of full shares that shall
be issuable upon conversion thereof shall be computed on the basis of the
aggregate principal amount of the Notes (or specified portions thereof) so
surrendered.  Instead of any fractional share of Common Stock that would
otherwise be issuable upon conversion of any Note (or specified portions
thereof), the Company shall pay a cash adjustment in respect of such fraction in
an amount equal to the same fraction of the Closing Price per share of the
Common Stock at the close of business on the Trading Day immediately preceding
such day.
 
“Trading Day” shall mean each day on which the primary securities exchange or
quotation system that is used to determine the Closing Price is open for trading
or quotation.
“Closing Price” of a single share of Common Stock on any Trading Day shall mean
the closing sale price per share for the Common Stock (or if no closing sale
price is reported, the average of the bid and ask prices) on such Trading Day as
reported by the National Association of Securities Dealers Automated Quotation
System.


2.5  Adjustment of Conversion Price.
 
(a)  In case the Company shall pay or make a dividend or other distribution on
its Common Stock exclusively in Common Stock, the Conversion Price in effect at
the opening of business on the date following the date fixed for the
determination of stockholders entitled to receive such dividend or other
distribution shall be adjusted by multiplying such Conversion Price by a
fraction, (i) the numerator of which shall be the number of shares of Common
Stock outstanding at the close of business on the date fixed for such
determination, and (ii) the denominator of which shall be the sum of such number
of shares and the total number of shares constituting such dividend or other
distribution.  Such reduction becomes effective immediately after the opening of
business on the day following the date fixed for such determination.  If any
dividend or distribution of the type described in this Section 2.5(a) is
declared but not so paid or made, the Conversion Price shall again be adjusted
to the Conversion Price which would then be in effect if such dividend or
distribution had not been declared.
 
(b)  In case the Company shall pay or make a dividend or other distribution on
its Common Stock consisting exclusively of, or shall otherwise issue to all
holders of its Common Stock, rights, warrants or options entitling the holders
thereof (for a period of not more than 60 days after such issuance) to subscribe
for or purchase shares of Common Stock (or securities convertible into or
exchangeable or exercisable for Common Stock) at a price per share less than the
current market price per share (or having a conversion, exchange or exercise
price per share) (in each case determined as provided in Section 2.5(d)) of the
Common Stock on the date immediately preceding the date of announcement of such
issuance, the Conversion Price in effect at the opening of business on the day
following the date of such announcement shall be adjusted by multiplying such
Conversion Price by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding at the close of business on the date of
announcement plus the number of shares of Common Stock so offered for
subscription or purchase and the denominator shall be the number of shares of
Common Stock outstanding at the close of
 

Tranche C Note
4

--------------------------------------------------------------------------------



business on the date of such announcement plus the number of shares of Common
Stock which the aggregate price of the total number of shares so offered would
purchase at the current market price per share (determined as provided in
Section 2.5(d)), such increase to become effective immediately after the opening
of business on the day following the date fixed for such determination.
 
To the extent that shares of Common Stock (or securities convertible into or
exchangeable or exercisable for shares of Common Stock) are not delivered
pursuant to such rights or warrants, upon the expiration or termination of such
rights or warrants, the Conversion Price shall be readjusted to the Conversion
Price which would then be in effect had the adjustments made upon the issuance
of such rights or warrants been made on the basis of the delivery of only the
number of shares of Common Stock (or securities convertible into or exchangeable
or exercisable for shares of Common Stock) actually effected.  In the event that
such rights or warrants are not so issued, the Conversion Price shall again be
adjusted to be the Conversion Price which would then be in effect if the date
fixed for the determination of stockholders entitled to receive such rights or
warrants had not been fixed.


(c)  In case outstanding shares of Common Stock shall be subdivided into a
greater number of shares of Common Stock, the Conversion Price in effect at the
opening of business on the day following the day upon which such subdivision
becomes effective shall be proportionately reduced, and, conversely, in case
outstanding shares of Common Stock shall each be combined into a smaller number
of shares of Common Stock, the Conversion Price in effect at the opening of
business on the day following the day upon which such combination becomes
effective shall be proportionately increased.  In each such case, the Conversion
Price shall be adjusted by multiplying such Conversion Price by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such subdivision or combination and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
after giving effect to such subdivision or combination.  Such reduction or
increase, as the case may be, shall become effective immediately after the
opening of business on the day following the day upon which such subdivision or
combination becomes effective.  
 
(d)  For the purpose of any computation under Section 2.5, the current market
price per share of Common Stock on any date in question shall be deemed to be
the average of the daily Closing Prices per share of Common Stock for the ten
consecutive Trading Days immediately prior to the date in question.
 
(e)  No adjustment in the Conversion Price shall be required unless such
adjustment would require an increase or decrease of at least 1% in the
Conversion Price; provided, however, that any adjustments, which by reason of
this Section 2.5(e) are not required to be made, shall be carried forward and
taken into account in any subsequent adjustment.  All calculations under this
Section 2.5 shall be made by the Company and shall be made to the nearest cent
or the nearest one-hundredth of a share, as the case may be.
 
2.6  Notice of Adjustments of Conversion Price.  Whenever the Conversion Price
is adjusted as herein provided, the Company shall compute the adjusted
Conversion Price in
 

Tranche C Note
5

--------------------------------------------------------------------------------



accordance with Section 2.5 and shall prepare a certificate signed by the Chief
Financial Officer of the Company setting forth the adjusted Conversion Price and
showing in reasonable detail the facts upon which such adjustment is based, and
such certificate shall forthwith be filed at each office or agency maintained
for the purpose of conversion of Notes; and the Company shall forthwith cause a
notice setting forth the adjusted Conversion Price (“Conversion Adjustment
Notice”) to be mailed, first class postage prepaid, to each Holder at its
address appearing on the register.  The Holder is entitled to dispute the
Conversion Price adjustment as reflected in the Conversion Adjustment Notice
within fifteen (15) days upon receipt of the Conversion Adjustment Notice.  If
such dispute cannot be resolved within thirty (30) days from the date when the
Company receives any Holder’s notice that it disagrees with such adjustment, one
of the “Big-Four” accounting firms shall be appointed by mutual agreement of the
Company and such Holder to determine the proper adjustment of the Conversion
Price.
 
2.7  Notice of Certain Corporate Action.  In case:
 
(a)  the Company shall declare a dividend (or any other distribution) on its
Common Stock;
 
(b)  the Company shall authorize the granting to all holders of its Common Stock
of rights, warrants or options to subscribe for or purchase any shares of
capital stock of any class or of any other rights (excluding rights distributed
pursuant to the Rights Agreement dated June 4, 2007, as amended on November 4,
2007);
 
(c)  of any consolidation or merger to which the Company is a party and for
which approval of any stockholders of the Company is required, or of the sale or
transfer of all or substantially all of the assets of the Company;
 
(d)  of the voluntary or involuntary dissolution, liquidation or winding, up of
the Company; or
 
(e)  the Company or any Subsidiary of the Company shall commence a tender or
exchange offer for all or a portion of the Company’s outstanding shares of
Common Stock (or shall amend any such tender or exchange offer).
 
then the Company shall cause to be mailed to all Holders at their last addresses
as shall have been provided in writing to the Company for inclusion in a
register of Holders, at least 10 days prior to the applicable record, effective
or expiration date hereinafter specified, a notice stating (x) the date on which
a record is to be taken for the purpose of such dividend, distribution or
granting of rights, warrants or options, or, if a record is not to be taken, the
date as of which the holders of Common Stock of record to be entitled to such
dividend, distribution, rights, warrants or options are to be determined, or (y)
the date on which such consolidation, merger, sale, transfer, dissolution,
liquidation or winding up is expected to become effective, and the date as of
which it is expected that holders of Common Stock of record shall be entitled to
exchange their shares of Common Stock for securities, cash or other property
deliverable upon such consolidation, merger, sale, transfer, dissolution,
liquidation or winding up, or (z) the date on which such tender offer commenced,
the date on which such tender offer is scheduled to expire unless extended, the
consideration offered

Tranche C Note
6

--------------------------------------------------------------------------------



and the other material terms thereof (or the material terms of any amendment
thereto).
 
2.8  Taxes on Conversions.  The Company will pay any and all document and stamp
taxes that may be payable in respect of the issue or delivery of shares of
Common Stock on conversion of Notes pursuant hereto.  The Company shall not,
however, be required to pay any tax that may be payable in respect of any
transfer involved in the issue and delivery of shares of Common Stock in a name
other than that of the Holder of the Notes converted, and no such issue or
delivery shall be made unless and until the Person requesting such issue has
paid to the Company the amount of any such tax, or has established to the
satisfaction of the Company that such tax has been paid.
 
2.9  Cancellation of Converted Notes.  All Notes delivered for conversion shall
be delivered to the Company to be cancelled upon such conversion.
 
2.10  Provisions in Case of Reclassification, Consolidation, Merger or Sale of
Assets.  In the event that the Company shall be a party to any transaction
(including (i) any recapitalization or reclassification of the Common Stock
(other than a change in par value, or from par value to no par value, or from no
par value to par value, or as a result of a subdivision or combination of the
Common Stock), (ii) any consolidation of the Company with, or merger of the
Company into, any other Person, or any merger of another Person into the Company
(other than a merger that does not result in a reclassification, conversion,
exchange or cancellation of outstanding shares of Common Stock of the Company),
(iii) any sale or transfer of all or substantially all of the assets of the
Company or (iv) any compulsory share exchange) pursuant to which the Common
Stock is converted into the right to receive other securities, cash or other
property, then lawful provision shall be made as part of the terms of such
transaction whereby the Holder of each outstanding Tranche C Notes shall have
the right thereafter to convert such Note only into (subject to funds being
legally available for such purpose under applicable law at the time of such
conversion) the kind and amount of securities, cash and other property
receivable upon such transaction by a holder of the number of shares of Common
Stock into which such Note might have been converted immediately prior to such
transaction.
 
2.11  Company’s Determination. All calculations, adjustments and conversions
under this Section 2 shall be made by the Company and forwarded to the Holder
for its review.
 
3.  CANCELLATION OF NOTE.
 
Upon payment in full of all outstanding obligations under this Note, whether by
receipt by the Holder of the appropriate Conversion Shares upon conversion of
the Tranche C Notes into shares of Common Stock of the Company pursuant to
Section 2 or cash payment in full, the Company’s obligations in respect of
payment of this Note shall terminate and the Holder shall surrender this Note to
the Company.


4.  EVENTS OF DEFAULT.
 
In the event that (an “Event of Default”):



Tranche C Note
7

--------------------------------------------------------------------------------



(a)  the Company defaults for more than ten (10) Business Days in making the
payment of principal to be made on this Note; or
 
(b)  the Company or any of the Subsidiaries:
 
(i)  commences any case, proceeding or other action (x) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, composition or other relief
with respect to it or its debts or (y) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its assets, or shall make a general assignment for the
benefit of its creditor; or
 
(ii)  is the debtor named in any other case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of ninety (90) days; or
(C) takes any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the facts set forth in this clause (ii); or
(D) shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due;
 
(c)  the Company or the Subsidiary defaults with respect to any existing and
future Debt evidencing an aggregate value of the greater of (i) US$1,000,000 or
(ii) 10% of the total Debt of the Company at the time of such default and such
default continues unremedied for a period of more than forty-five (45) calendar
days; or
 
(d)  any payment in excess of US$250,000, of principal or of interest on any
Debt, is accelerated under terms of any debt instrument or agreement, including
without limitation by operation of any cross-default provision contained
therein.
 
(e)  failure to deliver the Conversion Shares in accordance with the Transaction
Documents.
 
In the case of any Event of Default hereunder, the entire unpaid balance of this
Note shall ipso facto become immediately due and payable upon notice or
demand.  The Holder may waive any Event of Default on such conditions as it
shall determine to impose and may rescind any acceleration and its consequences
if the rescission would not conflict with any judgment or decree and if all
existing Events of Default have been cured or waived except nonpayment of
principal or interest that has become due solely because of the acceleration.


5.  PAYMENT.
 
The Company hereby waives presentment for payment, notice of nonpayment,
protest, notice of protest and all other notices, filing of suit and diligence
in collecting the amounts due under this Note and agrees that the Holder shall
not be required first to initiate any suit or exhaust its remedies against any
other person or parties in order to enforce payment of this Note.



Tranche C Note
8

--------------------------------------------------------------------------------



6.  MISCELLANEOUS.
 
6.1  Upon receipt of evidence reasonably satisfactory to the Company of the
loss, theft, destruction or mutilation of this Note and of a letter of indemnity
satisfactory to the Company, and upon reimbursement to the Company of all
reasonable expenses incident thereto, and upon surrender or cancellation of the
Note, if mutilated, the Company will make and deliver a new Note of like tenor
in lieu of such lost, stolen, destroyed or mutilated Note.
 
6.2  This Note and the rights and obligations of the Company and any Holder
hereunder shall be construed in accordance with and be governed by the laws of
the State of New York other than such laws as would result in the application of
the laws of a jurisdiction other than the State of New York.
 
6.3  The Holder may freely transfer this Note to any third party, subject to the
provisions of the Purchase Agreement and the terms and conditions
hereof.  Except as otherwise provided herein, the terms and conditions of this
Note shall be binding upon, and inure to the benefit of, the respective
representatives, successors and assigns of the parties hereto.
 
6.4  Upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the Holder
hereof or such Holder’s attorney duly authorized in writing, a new Note of like
tenor will be issued to, and registered in the name of, the transferee.  Prior
to the presentment for registration of transfer, the Company and any paying
agent or registrar for the Tranche C Notes may treat the Person in whose name
this Note is registered as the owner hereof for the purpose of receiving payment
and for all other purposes, and the Company and any paying agent or registrar
for the Tranche C Notes will not be affected by any notice to the contrary.
 
6.5  Time is of the essence of this Note.  If any provisions of this Note or the
application thereof to any person or circumstance shall be invalid or
unenforceable to any extent, the remainder of this Note and the application of
such provisions to other persons or circumstances shall not be affected thereby
and shall be enforced to the greatest extent permitted by law.
 


[Signature page follows]

Tranche C Note
9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Holder have executed this Note as of the
day and year first above written.





 
CHINDEX INTERNATIONAL, INC.
     
By:
   
Name:
Roberta Lipson
 
Title:
Chief Executive Office and President





MAGENTA MAGIC LIMITED
 
By:
   
Name:
Sanjai Vohra
 
Title:
Authorized Signatory




 
 
 
 
 
 
 
Signature Page to Tranche C Note

--------------------------------------------------------------------------------

 